Exhibit 10.30

 



 

 

TERM LOAN AGREEMENT

Dated as of November 3, 2016

among

VINTAGE STOCK, INC.,
as a Borrower,

VINTAGE STOCK AFFILIATED HOLDINGS LLC,
as Holdings and a Borrower,

THE SUBSIDIARIES OF THE BORROWERS PARTY HERETO,
as the Guarantors,

THE LENDERS PARTY HERETO,

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent

and

CAPITALA PRIVATE CREDIT FUND V, L.P.,
as Lead Arranger





 

 

 

 

 

 

 

 

 

 

 



   

 

 

TABLE OF CONTENTS

 

Page

 

Article I DEFINITIONS AND ACCOUNTING TERMS 1 1.01   Defined Terms. 1
1.02   Other Interpretive Provisions. 34 1.03   Accounting Terms. 34
1.04   Rounding. 35 1.05   Times of Day. 35 1.06   [Reserved]. 35 1.07   UCC
Terms. 35 1.08   LIBO Rate. 36 Article II COMMITMENTS AND CREDIT EXTENSIONS 36
2.01   Term Loan Borrowing; Commitments. 36 2.02   Borrowings, Conversions and
Continuations of Loans. 36 2.03   [Reserved]. 37 2.04   [Reserved]. 37
2.05   Prepayments. 37 2.06   [Reserved]. 41 2.07   Repayment of Loans. 41
2.08   Interest and Default Rate. 41 2.09   Fees. 42 2.10   Computation of
Interest and Fees. 42 2.11   Evidence of Debt. 42 2.12   Payments Generally;
Administrative Agent’s Clawback. 43 2.13   Sharing of Payments by Lenders. 45
2.14   [Reserved]. 46 2.15   Defaulting Lenders. 46 Article III TAXES, YIELD
PROTECTION AND ILLEGALITY 47 3.01   Taxes. 47 3.02   Illegality and Designated
Lenders. 51 3.03   Inability to Determine Rates. 52 3.04   Increased Costs;
Reserves on LIBO Rate Loans. 53 3.05   Compensation for Losses. 54
3.06   Mitigation Obligations; Replacement of Lenders. 55 3.07   Survival. 55

 

 

 

 

 



 i 

 

 

    Article IV CONDITIONS PRECEDENT TO BORROWING 55 4.01   Conditions of Initial
Borrowing. 55 Article V REPRESENTATIONS AND WARRANTIES 60 5.01   Existence,
Qualification and Power. 60 5.02   Authorization; No Contravention. 61
5.03   Governmental Authorization; Other Consents. 61 5.04   Binding Effect. 61
5.05   Financial Statements; No Material Adverse Effect. 62 5.06   Litigation.
63 5.07   No Defaults. 63 5.08   Ownership of Property. 63 5.09   Environmental
Compliance. 63 5.10   Insurance. 64 5.11   Taxes. 64 5.12   ERISA Compliance. 65
5.13   Margin Regulations; Investment Company Act. 66 5.14   Disclosure. 66
5.15   Compliance with Laws. 66 5.16   Solvency. 66 5.17   Casualty, Etc. 66
5.18   Sanctions Concerns and Anti-Corruption Laws. 67 5.19   Responsible
Officers. 67 5.20   Subsidiaries; Equity Interests; Loan Parties. 67
5.21   Collateral Representations. 68 5.22   SBA Forms. 70 5.23   Broker’s Fees.
70 5.24   Intellectual Property; Licenses, Etc. 70 5.25   Labor Matters. 70
5.26   Vintage Stock Acquisition Agreement. 70 Article VI AFFIRMATIVE COVENANTS
71 6.01   Financial Statements. 71 6.02   Certificates; Other Information. 73
6.03   Notices. 75 6.04   Payment of Obligations; Tax Returns. 75
6.05   Preservation of Existence, Etc. 76 6.06   Maintenance of Properties. 76

 

 

 

 

 



 ii 

 

 

6.07   Maintenance of Insurance. 76 6.08   Compliance with Laws. 77 6.09   Books
and Records. 77 6.10   Inspection Rights and Board Observation Rights. 77
6.11   Use of Proceeds. 78 6.12   Material Contracts. 78 6.13   Additional
Guarantors; Additional Collateral. 79 6.14   Further Assurances. 81
6.15   Compliance with Terms of Leaseholds. 81 6.16   Compliance with
Environmental Laws. 82 6.17   Anti-Corruption Laws. 82 6.18   Post-Closing
Matters. 82 6.19   Account Access. 82 6.20   Modifications to ABL Facility
Documents. 82 6.21   Key Man Life Insurance. 83 6.22   First Lien Credit
Enhancements. 83 6.23   Landlord Consents. 83 Article VII NEGATIVE COVENANTS 83
7.01   Liens. 84 7.02   Indebtedness. 85 7.03   Investments. 87
7.04   Fundamental Changes. 89 7.05   Dispositions. 89 7.06   Restricted
Payments. 90 7.07   Change in Nature of Business. 92 7.08   Transactions with
Affiliates. 92 7.09   Burdensome Agreements. 92 7.10   Use of Proceeds. 92
7.11   Financial Covenants. 93 7.12   Capital Expenditures. 94 7.13   Amendments
of Organization Documents; Fiscal Year; Legal Name, State of Formation; Form of
Entity and Accounting Changes. 95 7.14   Sale and Leaseback Transactions. 95
7.15   Amendments of ABL Facility Documents. 95 7.16   Amendment; Prepayments,
Etc. of Indebtedness. 95 7.17   Related Documents. 96 7.18   Sanctions. 96

 

 

 

 

 

 

 



 iii 

 

 

7.19   Anti-Corruption Laws. 96 7.20   Issuance or Repurchase of Capital Stock.
96 7.21   Holdings. 96 7.22   Anti-Layering. 97 7.23   Acquisition of ABL
Facility Indebtedness. 97 Article VIII EVENTS OF DEFAULT AND REMEDIES 97
8.01   Events of Default. 97 8.02   Remedies upon Event of Default. 100
8.03   Application of Funds. 101 8.04   Equity Cure. 101 Article IX
ADMINISTRATIVE AGENT AND LEAD ARRANGER 102 9.01   Appointment and Authority. 102
9.02   Rights as a Lender. 103 9.03   Exculpatory Provisions. 103
9.04   Reliance by Administrative Agent. 104 9.05   Delegation of Duties. 105
9.06   Resignation or Removal of Administrative Agent. 105 9.07   Non-Reliance
on Administrative Agent and Other Lenders. 106 9.08   No Other Duties, Etc. 107
9.09   Administrative Agent May File Proofs of Claim; Credit Bidding. 107
9.10   Collateral and Guaranty Matters. 108 9.11   [Reserved]. 109 9.12   ABL
Facility Documents and Intercreditor Agreement. 109 Article X CONTINUING
GUARANTY 109 10.01   Guaranty. 109 10.02   Rights of Lenders. 110
10.03   Certain Waivers. 110 10.04   Obligations Independent. 111
10.05   Subrogation. 111 10.06   Termination; Reinstatement. 111 10.07   Stay of
Acceleration. 111 10.08   Condition of Borrowers. 111 10.09   Appointment of
Borrowers. 112 10.10   Right of Contribution. 112 Article XI MISCELLANEOUS 112

 

 

 

 



 iv 

 

 

11.01   Amendments, Etc. 112 11.02   Notices; Effectiveness; Electronic
Communications. 114 11.03   No Waiver; Cumulative Remedies; Enforcement. 117
11.04   Expenses; Indemnity; Damage Waiver. 117 11.05   Payments Set Aside. 119
11.06   Successors and Assigns. 120 11.07   Treatment of Certain Information;
Confidentiality. 124 11.08   Right of Setoff. 126 11.09   Interest Rate
Limitation. 126 11.10   Counterparts; Integration; Effectiveness. 126
11.11   Survival of Representations and Warranties. 127 11.12   Severability.
127 11.13   Replacement of Lenders. 127 11.14   Governing Law; Jurisdiction;
Etc. 128 11.15   Waiver of Jury Trial. 129 11.16   Subordination. 130 11.17   No
Advisory or Fiduciary Responsibility. 130 11.18   Electronic Execution. 131
11.19   USA PATRIOT Act Notice. 131 11.20   ENTIRE AGREEMENT. 131
11.21   Intercreditor Agreement. 132

 

 

 

 

 

 

 

 

 

 

 

 

 



 v 

 

 

BORROWER PREPARED SCHEDULES

 



Schedule 1.01(c) Responsible Officers Schedule 5.10 Insurance Schedule 5.12
Pension Plans Schedule 5.20(a) Subsidiaries, Joint Ventures, Partnerships and
Other Equity Investments Schedule 5.20(b) Loan Parties Schedule 5.20(c)
Capitalization Schedule 5.21(b) Intellectual Property Schedule 5.21(c)
Documents, Instrument, and Tangible Chattel Paper Schedule 5.21(d)(i) Deposit
Accounts & Securities Accounts Schedule 5.21(d)(ii) Electronic Chattel Paper &
Letter-of-Credit Rights Schedule 5.21(e) Commercial Tort Claims Schedule 5.21(f)
Pledged Equity Interests Schedule 5.21(g)(i) Mortgaged Properties
Schedule 5.21(g)(ii) Other Properties Schedule 5.21(h) Material Contracts
Schedule 6.13 Excluded Accounts Schedule 6.23 Landlord Consents for Leased
Properties Schedule 7.01 Existing Liens Schedule 7.02 Existing Indebtedness
Schedule 7.03 Existing Investments



 

ADMINISTRATIVE AGENT AND LEAD ARRANGER PREPARED SCHEDULES

 



Schedule 1.01(a) Certain Addresses for Notices Schedule 1.01(b) Initial
Commitments and Applicable Percentages Schedule 1.01(e) Mortgaged Property
Support Documents Schedule 6.18 Post-Closing Matters



 

EXHIBITS

 



Exhibit A Form of Administrative Questionnaire Exhibit B Form of Assignment and
Assumption Exhibit C Form of Compliance Certificate Exhibit D Form of Joinder
Agreement Exhibit E Form of Loan Notice Exhibit F Form of Note Exhibit G
[Reserved] Exhibit H Forms of U.S. Tax Compliance Certificates Exhibit I Form of
Notice of Loan Prepayment Exhibit J Form of Solvency Certificate



 

 

 

 

 

 

 

 

 

 

 



 vi 

 

 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT is entered into as of November 3, 2016, among Vintage
Stock Affiliated Holdings, LLC (the “Initial Borrower” or “Holdings”), Vintage
Stock, Inc. (the “Target Borrower” and collectively with the Initial Borrower,
the “Borrowers” and each a “Borrower”), the other Guarantors (defined herein),
the Lenders (defined herein), Capitala Private Credit Fund V, L.P., in its
capacity as lead arranger (the “Lead Arranger”), and Wilmington Trust, National
Association as administrative and collateral agent on behalf of the Lenders
(“Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of November
3, 2016 (as amended, restated, supplemented or otherwise modified from time to
time prior to the date hereof, the “Vintage Stock Acquisition Agreement”) among
the Borrowers, the holders of all of the outstanding capital stock of the Target
Borrower (the “Sellers”), and Rodney Spriggs (the “Sellers’ Representative”),
Holdings will purchase 100% of the Equity Interests of the Target Borrower (the
“Vintage Stock Acquisition”).

 

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders make term loans to the Loan Parties in an aggregate amount of
$30,000,000 in order to consummate the Vintage Stock Acquisition and pay the
Sellers part of the cash consideration for the Vintage Stock Acquisition and to
pay certain transaction fees and expenses in connection therewith.

 

WHEREAS, the Lenders have agreed to make such term loans to the Loan Parties on
the terms and subject to the conditions set forth herein to, among other things,
fund a portion of the purchase price of the Vintage Stock Acquisition and to pay
certain fees and expenses incurred in connection with the Transaction (as
defined herein).

 

WHEREAS, upon the effectiveness of this Loan Agreement, the Initial Borrower and
the Target Borrower affirm herein that they are Borrowers under this Agreement
and, immediately upon the consummation of the Closing Date, the Borrowers will
assume, as a joint and several obligor, all of the Obligations hereunder.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

Article I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01          Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“ABL Credit Agreement” means that certain Loan Agreement dated of even date
herewith by and among the Target Borrower and Texas Capital Bank, National
Association, as lender, as amended or otherwise modified from time to time in
accordance with the terms hereof and of the Intercreditor Agreement.

 

 

 



   

 

 

“ABL Facility Available Amount” means, as of any date of determination, an
amount determined on a cumulative basis equal to 5.0% of Excess Cash Flow per
annum, beginning with the fiscal year ending September 30, 2017.

 

“ABL Facility Documents” means the ABL Credit Agreement, the Intercreditor
Agreement, and the additional “Security Instruments”, as such term is defined in
the ABL Credit Agreement, in each case as the Intercreditor Agreement and such
additional Security Instruments may be amended or otherwise modified from time
to time in accordance with the terms hereof and of the Intercreditor Agreement.

 

“ABL Facility Indebtedness” means Indebtedness under the ABL Credit Agreement
and related ABL Facility Documents.

 

“ABL Facility Lenders” means the “Lender” as such term is defined in the ABL
Credit Agreement.

 

“ABL Facility Loans” means the loans made pursuant to, and revolving commitments
under, the ABL Credit Agreement.

 

“ABL Facility Priority Collateral” has the meaning set forth in the
Intercreditor Agreement.

 

“Actual Period” has the meaning set forth in “Consolidated Fixed Charge Coverage
Ratio”.

 

“Administrative Agent” means Wilmington Trust, National Association, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address or such
other address as the Administrative Agent may from time to time notify the
Borrowers and the Lenders in writing.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. None of the
Administrative Agent, the Lead Arranger, the Lenders nor any of their affiliates
shall be deemed to be an “Affiliate” of any of the Loan Parties solely by reason
of the provisions of the Loan Documents.

 

“Agent Fee Letter” means that certain fee letter agreement, dated as of the date
hereof, between the Borrowers and Administrative Agent.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

 

 

 

 

 



 2 

 

 

“Agreement” means this Term Loan Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Loan Facility
represented by (i) on or prior to the Closing Date, such Lender’s Commitment at
such time and (ii) thereafter, the outstanding principal amount of such Lender’s
Term Loans at such time. The Applicable Percentage of each Lender in respect of
the Term Loan Facility is set forth opposite the name of such Lender on
Schedule 1.01(b) or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto.

 

“Applicable Premium” means as of the date of the occurrence of an Applicable
Premium Trigger Event:

 

(a)               during the period of time from and after the Closing Date up
to (but not including) the date that is the first anniversary of the Closing
Date, an amount equal to 2.0% of the principal amount of the Term Loan prepaid
(or in the case of an Applicable Premium Trigger Event occurring under
clauses (b), (c) or (d) of the definition thereof, deemed to be prepaid) on such
date in cash to the Administrative Agent for the ratable account of the Lenders;

 

(b)               during the period of time from and after the first anniversary
of the Closing Date up to (but not including) the date that is the second
anniversary of the Closing Date, an amount equal to 1.0% of the principal amount
of the Term Loan prepaid (or in the case of an Applicable Premium Trigger Event
occurring under clauses (b), (c) or (d) of the definition thereof, deemed to be
prepaid) on such date in cash to the Administrative Agent for the ratable
account of the Lenders; and

 

(c)               from and after the second anniversary of the Closing Date,
zero.

 

“Applicable Premium Trigger Event” means:

 

(a)               any prepayment by any Loan Party of all, or any part, of the
principal balance of any Term Loan for any reason pursuant to Section 2.05(a)(i)
and Section 2.05(b)(ii) (with respect to any voluntary Dispositions), (iii),
(iv) and (vi), whether in whole or in part, and whether before or after (i) the
occurrence of an Event of Default, or (ii) the commencement of any insolvency
proceeding, notwithstanding any acceleration (for any reason) of the
Obligations;

 

(b)               the acceleration of the Obligations for any reason, including,
but not limited to, acceleration in accordance with Section 8.02, including as a
result of the commencement of an insolvency proceeding;

 

(c)               the satisfaction, release, payment, restructuring,
reorganization, replacement, reinstatement, defeasance or compromise of any of
the Obligations in any insolvency proceeding, foreclosure (whether by power of
judicial proceeding or otherwise) or deed in lieu of foreclosure or the making
of a distribution of any kind in any insolvency proceeding to the Administrative
Agent, for the account of the Lenders in full or partial satisfaction of the
Obligations;

 

 

 

 

 

 



 3 

 

 

(d)               a Change of Control; or

 

(e)               the termination of this Agreement for any reason.

For purposes of the definition of the term “Applicable Premium”, if an
Applicable Premium Trigger Event occurs under clause (b), (c) or (d), the entire
outstanding principal amount of the Term Loan shall be deemed to have been
prepaid on the date on which such Applicable Premium Trigger Event occurs.

 

“Applicable Rate” means, for (a) Base Rate Loans, (i) 11.50% per annum in cash
pay plus (ii) 3.00% per annum payable in kind by compounding such interest to
the principal amount of the Obligations on each Interest Payment Date, and
(b) LIBO Rate Loans, (i) 12.50% per annum in cash pay plus (ii) 3.00% per annum
payable in kind by compounding such interest to the principal amount of the
Obligations on each Interest Payment Date.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the written consent of any party whose
consent is required by Section 11.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B or any other form (including an
electronic documentation form generated by use of an electronic platform)
approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Sale and Leaseback Transaction, the present
value (discounted in accordance with GAAP at the debt rate implied in the
applicable lease) of the obligations of the lessee for rental payments during
the remaining term of such lease.

 

“Availability” has the meaning set forth in the ABL Credit Agreement as in
effect on the Closing Date.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as in effect
from time to time.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b) the Prime Rate and
(c) the LIBO Rate plus 1.00%; and if the Base Rate shall be less than 1.50%,
such rate shall be deemed 1.50% for purposes of this Agreement. For purposes of
this definition, the “Prime Rate” shall mean, for any day, the rate of interest
in effect for such day that is identified and normally published by The Wall
Street Journal as the “Prime Rate” (or, if more than one rate is published as
the Prime Rate, then the highest of such rates), with any change in the Prime
Rate to become effective as of the date the rate of interest which is so
identified as the “Prime Rate” is different from that published on the preceding
Business Day. If the Wall Street Journal no longer reports the Prime Rate, or if
the Prime Rate no longer exists, or the Administrative Agent determines in good
faith that the rate so reported no longer accurately reflects an accurate
determination of the prevailing Prime Rate, then the Administrative Agent (at
the direction of the Required Lenders) may select another generally available
and recognizable source to use as the basis for the Prime Rate.

 

 

 

 

 



 4 

 

 

“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.

 

“Borrower” and “Borrowers” have the meanings specified in the Preliminary
Recitals.

 

“Borrower Line of Business” means the purchase and resale of a selection of
entertainment products limited to new and pre-owned movies, video games devices
and games, music products and other ancillary products including books, comic
books and toys through its retail footprint.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

 

“Capitala” means Capitala Private Credit Fund V, L.P. or any of its Affiliates.

 

“Capital Expenditures” means, with respect to any Person for any period of
determination, any expenditure in respect of the purchase of any fixed or
capital asset (excluding normal replacements, improvements and maintenance which
are charged to current operations) that are required to be capitalized under
GAAP, including expenditures in respect of Capitalized Leases. For purposes of
this definition, the purchase price of equipment that is purchased
within 180 days of the trade-in of existing equipment, with insurance proceeds
(in accordance with Section 2.05(b)), or with the proceeds of cash contributions
from Sponsor or another direct or indirect holder of Equity Interests in
Borrowers (other than any Specified Equity Contribution or the proceeds of
Equity Issuances required to be used for mandatory prepayments in accordance
with Section 2.05(b)), shall be included in Capital Expenditures only to the
extent of the gross amount by which such purchase price exceeds the credit
granted by the seller of such equipment for the equipment being traded in at
such time, the amount of such insurance proceeds, or the cash proceeds of such
contributions as the case may be.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

 

(a)               direct obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than one (1) year from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

 

 

 

 



 5 

 

 

(b)               time deposits with, or certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$500,000,000, in each case with maturities of not more than one (1) year from
the date of acquisition thereof;

 

(c)               commercial paper issued by any Person organized under the laws
of any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one hundred eighty (180) days
from the date of acquisition thereof; and

 

(d)               marketable short-term money market and similar highly liquid
funds having a rating of at least P-2 or A-2 from either Moody’s or S&P,
respectively (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency); (e) readily marketable direct obligations issued by any State,
commonwealth or territory of the United States or any political subdivision or
taxing authority thereof having an investment grade rating from either Moody’s
or S&P (or, if at any time neither Moody’s nor S&P shall be rating such
obligations, an equivalent rating from another nationally recognized statistical
rating agency) with maturities of one year or less from the date of acquisition;
and

 

(e)               Investments, classified in accordance with GAAP as current
assets of any Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a),
(b), (c), (d) and (e) of this definition.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

 

 

 

 

 

 

 

 



 6 

 

 

“Change of Control” means an event or series of events by which:

 

(a)               Live Ventures shall at any time cease to own and control,
directly or indirectly, of record and beneficially, 100% of the issued and
outstanding Equity Interests of Holdings on a fully diluted basis;

 

(b)               Isaac Capital, Jon Isaac and Antonios Isaac shall at any time
cease to own and control, directly or indirectly, 30% of the aggregate Equity
Interests in Live Ventures;

 

(c)               any Person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934 as in effect on the Closing
Date) of Persons other than Isaac Capital, Jon Isaac and Antonios Isaac shall
have acquired greater than a 30% beneficial ownership in Live Venture’s Equity
Interests;

 

(d)               a majority of the seats (other than vacant seats) on the board
of directors or other governing body of Live Ventures shall at any time be
occupied by Persons other than those Persons who are members of the board of
directors on the Closing Date;

 

(e)               (i) the Chief Executive Officer of Live Ventures shall at any
time cease to be Jon Isaac, or (ii) the Chief Executive Officer of the Target
Borrower shall at any time cease to be Rodney Spriggs, Steve Wilcox, or Paul
Harris.

 

(f)                the Sponsor shall cease to have the right, directly or
indirectly, to elect or appoint a majority of the members of the board of
directors or other governing body of Holdings;

 

(g)               Holdings ceases to own, directly or indirectly, one hundred
percent (100%) of the issued and outstanding Equity Interests (both voting and
economic) of the Target Borrower and the other Loan Parties (excluding
directors’ qualifying shares required by Law) except as otherwise expressly
permitted under this Agreement;

 

(h)               there is a “change of control” or any comparable term under,
and as defined in, the ABL Facility Documents or any other Indebtedness with an
outstanding principal amount in excess of the Threshold Amount shall have
occurred; or

 

(i)                 there is a sale of all or substantially all of any Loan
Party’s assets.

 

“Closing Date” means the date hereof.

 

“Closing Fee” has the meaning specified in Section 2.09(a) hereof.

 

“Code” means the U.S. Internal Revenue Code of 1986.

 

 

 

 

 

 

 



 7 

 

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

 

“Collateral Assignment of Vintage Stock Acquisition Agreement” means that
certain collateral assignment agreement dated the date hereof by and among the
Sellers, the Sellers’ Representative, the Borrowers and the Administrative
Agent, in form and substance reasonably satisfactory to the Lead Arranger.

 

“Collateral Documents” means, collectively, the Security Agreement, any
Mortgages, any related Mortgaged Property Support Documents, each Guaranty, each
Key-Man Collateral Assignment Agreement, the Collateral Assignment of Vintage
Stock Acquisition Agreement, each Qualifying Control Agreement, each Joinder
Agreement, each of the mortgages, collateral assignments, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Section 6.13, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means, as to each Lender, its obligation to make the Term Loan to
the Borrowers pursuant to Section 2.01(a) in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.01(b) under the caption “Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Commitment of all of
the Lenders on the Closing Date shall be $30,000,000.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrowers and their Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Consolidated Capital Expenditures” means, for any period of determination, for
the Borrowers and their Subsidiaries on a Consolidated basis, all Capital
Expenditures.

 

 

 



 8 

 

 

“Consolidated EBITDA” means, for any period of determination, the sum of the
following determined on a Consolidated basis, without duplication, for the
Borrowers and their Subsidiaries in accordance with GAAP: (a) Consolidated Net
Income for the most recently completed Measurement Period plus (b) each of the
following to the extent deducted in calculating such Consolidated Net Income
(without duplication) for the most recently completed Measurement Period:
(i) Consolidated Interest Charges, (ii) the provision for federal, state, local
and foreign income taxes payable, including State, franchise and similar taxes
and withholding taxes for such period, taxes in lieu of income taxes and payroll
tax credits, income tax credits and similar tax credits, (iii) depreciation and
amortization expense including amortization of debt expense, (iv) non-cash
charges and losses including write-offs or write-downs (excluding any such
non-cash charges or losses to the extent (A) there were cash charges with
respect to such charges and losses in past accounting periods or (B) there is a
reasonable expectation that there will be cash charges with respect to such
charges and losses in future accounting periods), and (v) fees, charges and
expenses paid by Holdings and its Subsidiaries in connection with the
Transactions that are paid or otherwise accounted for within 180 days of the
Closing Date in an amount not to exceed $1,800,000 in the aggregate, (vi) actual
cash losses arising from stores that Target Borrower has operated less than
twelve (12) months at the time of determination not to exceed an aggregate
amount of $150,000 per annum, (vii) one-time, non-recurring charges paid in cash
not to exceed $650,000 in the aggregate per annum, provided that such charges
are approved by the Lead Arranger, such approval not to be unreasonably withheld
or delayed, and (viii) Management Fees paid by Borrowers, as permitted pursuant
to the Loan Documents, and

 

less (c) without duplication and to the extent reflected as a gain or otherwise
included in the calculation of Consolidated Net Income for the most recently
completed Measurement Period non-cash gains (excluding any such non-cash gains
to the extent (A) there were cash gains with respect to such gains in past
accounting periods or (B) there is a reasonable expectation that there will be
cash gains with respect to such gains in future accounting periods).

 

For the purposes of determining the Consolidated Total Leverage Ratio as
required by Section 4.01(i)(v) and otherwise, Consolidated EBITDA for the
monthly periods ending below shall be deemed to equal (it being understood that
such amounts are subject to future adjustments, as and to the extent otherwise
contemplated in this Agreement, in connection with any future calculation on a
Pro Forma Basis):

 

Fiscal Month Ending Consolidated EBITDA October 31, 2015 $507,261 November 30,
2015 $1,054,957 December 31, 2015 $2,430,815 January 31, 2016 $960,145 February
28, 2016 $1,357,194 March 31, 2016 $1,273,635 April 30, 2016 $769,495 May 31,
2016 $1,121,512 June 30, 2016 $712,237 July 31, 2016 $1,246,790 August 31, 2016
$1,456,779 September 30, 2016 $720,226

 

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate
amount of all non-financed (for the avoidance of doubt, Capital Expenditures
financed by any customer of the Borrowers or its Subsidiaries shall not be
considered non-financed Capital Expenditures) cash Capital Expenditures, to
(b) the sum of (i) Consolidated Interest Charges to the extent paid in cash,
plus (ii) regularly scheduled principal payments, but excluding, for the
avoidance of doubt, mandatory prepayments made pursuant to Section 2.05(b)
hereof and any similar payments made pursuant to similar provisions in the ABL
Facility Documents (to the extent such payments are permitted by the
Intercreditor Agreement), plus (iii) Restricted Payments paid in cash, plus
(iv) the aggregate amount of federal, state, local and foreign income taxes paid
in cash, in each case of clauses (b)(i) through (iv), of or by the Borrowers and
their Subsidiaries for the most recently completed Measurement Period.

 

For purposes of determining the Consolidated Fixed Charge Coverage Ratio for any
Measurement Period including periods prior to the Closing Date, the amounts
described in clauses (a) and (b) hereof shall be equal to (i) the amounts
thereof paid or distributed during the period beginning November 1, 2016, and
ending on the last day of the relevant calculation period (the “Actual Period”)
multiplied by (ii) a fraction, the numerator of which is 360 and the denominator
of which is the number of days in the relevant Actual Period.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrowers and their Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including the Obligations hereunder and obligations under
the Subordinated Acquisition Note) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all
purchase money Indebtedness; (c) the maximum amount available to be drawn under
issued and outstanding letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, but
specifically excluding reimbursement obligations under letters of credit to the
extent the same would be duplicative of any indebtedness or other obligations
described in the other clauses of this definition; (d)  all Attributable
Indebtedness; (e) all obligations to purchase, redeem, retire, defease or
otherwise make any payment prior to the Maturity Date in respect of any Equity
Interests or any warrant, right or option to acquire such Equity Interest,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrowers or any Subsidiary; and (g) all Indebtedness of the
types referred to in clauses (a) through (f) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which the Borrowers or a Subsidiary is a general partner
or joint venturer, unless such Indebtedness is expressly made non-recourse to
the Borrowers or such Subsidiary. For purposes of this definition, (x) the
amount of any Consolidated Funded Indebtedness represented by a guaranty or
other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Indebtedness and (y) solely with respect to Indebtedness in
respect of a revolving credit facility (including, without duplication,
indebtedness constituting Guarantee obligations in respect thereof and,
including, without limitation, Indebtedness arising under the ABL Facility
Documents), any calculation of Consolidated Funded Indebtedness hereunder shall
calculate such amount by taking the average month-end balance of such
Indebtedness as of the last day of each fiscal month of the Borrowers and their
Subsidiaries for the Measurement Period immediately preceding such date of
determination for which financial statements have been (or were required to have
been) delivered pursuant to Section 6.01(b) or (c).

 

 

 

 

 

 

 

 



 10 

 

 

“Consolidated Interest Charges” means, for any Measurement Period, as calculated
in accordance with GAAP, the sum of (a)(i) total interest expense and, to the
extent not included in total interest expense, premium payments, debt discount,
fees, charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (ii) all interest paid or payable with respect to discontinued operations
plus (iii) the portion of rent expense under Capitalized Leases that is treated
as interest in accordance with GAAP, in each case, of or by any Borrower and its
Subsidiaries on a Consolidated basis for the most recently completed Measurement
Period minus the sum of (b)(i) the net amount receivable in respect of Swap
Contracts relating to interest during such Measurement Period (solely to the
extent actually paid or received during such Measurement Period) plus (ii) all
interest income earned during such Measurement Period.

 

“Consolidated Net Income” means, at any date of determination, calculated in
accordance with GAAP, the net income (or loss) of the Borrowers and their
Subsidiaries on a Consolidated basis for the most recently completed Measurement
Period; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such Measurement Period, (b) the net income
of any Subsidiary during such Measurement Period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its Organization
Documents or any agreement, instrument or Law applicable to such Subsidiary,
unless waived, during such Measurement Period, except that any Borrower’s equity
in any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income, and (c) any income (or loss)
for such Measurement Period of any Person if such Person is not a Subsidiary,
except that Borrowers’ equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed or dividended by such Person
during such Measurement Period to such Borrowers or a Subsidiary as a dividend
or other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Borrowers as described in clause (b) of this proviso).

 

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrowers and their Subsidiaries on a Consolidated basis, the sum of all
scheduled payments of principal on Consolidated Funded Indebtedness. For
purposes of this definition, “scheduled payments of principal” (a) shall be
determined without giving effect to any reduction of such scheduled payments
resulting from the application of any voluntary or mandatory prepayments made
during the applicable period, (b) shall be deemed to include the Attributable
Indebtedness, (c) shall include voluntary prepayments permitted pursuant to
Section 2.05(a), (d) shall include any permanent reductions in the revolving
commitments under the ABL Facility Loans as a result of any voluntary
prepayments during the applicable Measurement Period, and (e) with respect to
clauses (c) and (d), for the avoidance of doubt, shall not include any mandatory
prepayments required pursuant to Section 2.05(b).

 

 

 

 

 

 

 

 

 

 



 11 

 

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA of the Borrowers and their Subsidiaries on a
Consolidated basis for the most recently completed Measurement Period.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, for 10% or more of the Equity
Interests of a Person by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Curable Default” has the meaning specified in Section 8.04.

 

“Cure Notice” has the meaning specified in Section 8.04.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 7.02.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declined Proceeds” has the meaning specified in Section 2.05(b)(xii).

 

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Term Loans that are Base Rate Loans plus two percent
(2%), in each case, to the fullest extent permitted by applicable Law.

 

 

 

 

 

 

 

 

 

 

 



 12 

 

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to pay to the Administrative Agent or any Related Party thereof any
amount required to be paid by it hereunder within two (2) Business Days after
demand by the Administrative Agent (but only for so long as such amount payable
under this clause (a) remains unpaid), or (b) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, (iii) has notified the Borrowers or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable and good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable Default, shall be specifically identified in such writing or
public statement) cannot be satisfied), or (iv) has failed, within three (3)
Business Days after written request by the Administrative Agent or the Borrowers
to confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder (provided that, such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iv) upon
receipt of such written confirmation by the Administrative Agent and the
Borrowers. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender pursuant to the above criteria, and the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrowers, the Lead Arranger and each other Lender promptly following such
determination.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable) or upon the happening of any event
or condition, (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interest that would constitute a Disqualified Equity Interest, in each case,
prior to the date that is 91 days after the then-applicable latest Maturity Date
of the Term Loans at the time of issuance, except, in the case of clauses (i)
and (ii), if as a result of a change of control event or other Disposition, so
long as any rights of the holders thereof to require the redemption thereof upon
the occurrence of such a change of control event or other Disposition are
subject to the prior payment in full of the Obligations.

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States or any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

 

“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws (including the common law), regulations, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements or governmental restrictions relating to human health,
safety, pollution or the protection of the environment or the release of any
materials into the environment, including those related to hazardous substances
or wastes, air emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization of a Governmental Authority or Governmental
Approval required under any applicable Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

 

 

 

 

 

 

 



 14 

 

 

“Equity Issuance” means, any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, and (c) any issuance of options or warrants relating to its Equity
Interests. The term “Equity Issuance” shall not be deemed to include any
Disposition or any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Loan Party and any other Person under common control
with any Borrower within the meaning of Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, or the
treatment of a Pension Plan amendment as a termination under Section 4041
or 4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any Lien under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower or any ERISA Affiliate or (i) a failure by any Borrower or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by any Borrower
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any fiscal year of the Borrowers, an amount equal
to the sum of (a) Consolidated EBITDA for such fiscal year, (b) plus any tax
refunds received by any Loan Party during such period, minus (c) the
non-financed portion of Consolidated Capital Expenditures for such fiscal year
(including, for purposes of clarification, Consolidated Capital Expenditures
paid in cash any Borrower and its Subsidiaries in such fiscal year that are
subject to deferred reimbursement by any customers or potential customers, in
each case pursuant to a written contractual agreement, but have not been
reimbursed in such fiscal year), and minus (d) without duplication, the
aggregate sum of the following for such fiscal year:

 

 

 

 

 

 



 15 

 

 

(i)Consolidated Interest Charges actually paid in cash by each Borrower and its
Subsidiaries,

 

(ii)cash taxes paid for such fiscal year and distributions made with respect to
the net taxable income of each Borrower and its Subsidiaries for such fiscal
year (whether such tax distributions are made in such fiscal year or the
subsequent fiscal year) as permitted by Section 7.06(e) and cash reserves
required by Law to be set aside or payable for such purposes,

 

(iii)Consolidated Scheduled Funded Debt Payments, and

 

(iv)Management Fees, non-recurring cash costs, expenses and fees incurred during
such period in connection with or as a result of the Transactions, including but
not limited to integration expenses, severance expense, retention, and
restructuring expense, or costs relating to the consolidation of facilities
incurred in connection with or as a result of the Transactions to the extent
added back in the calculation of Consolidated EBITDA.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Accounts” means, collectively, (A) payroll and other employee wage and
benefit accounts, (B) tax accounts, including, without limitation, sales tax
accounts, (C) zero balance accounts and (D) fiduciary or trust accounts.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by any
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (including for the avoidance of
doubt, proceeds of any key-man insurance) (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and proceeds of Involuntary Dispositions), indemnity payments and
any purchase price adjustments; provided that, an Extraordinary Receipt shall
not include cash receipts from proceeds of insurance or indemnity payments to
the extent that such proceeds, awards or payments are received by any Person in
respect of any third party claim against such Person and applied to pay (or to
reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto or to the extent that such proceeds
of insurance or indemnity payments are used to remedy the condition (if such
condition can be remedied) giving rise to such proceeds of insurance of
indemnity payments.

 

 

 

 

 

 

 

 

 



 16 

 

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated and (b) all
Obligations have been paid in full (other than contingent indemnification
obligations).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that, (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) quoted to the Administrative Agent for such day for such
transactions from three Federal funds brokers of recognized standing selected by
it.

 

“Foreign Lender” means (a) if each Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if it is not the case that each Borrower is a
U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

 

 

 

 

 

 

 



 17 

 

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through
(g) of the definition thereof or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

 

 

 

 

 

 

 



 18 

 

 

“Guaranteed Obligations” has the meaning set forth in Section 10.01.

 

“Guarantors” means, collectively, the direct and indirect Subsidiaries of the
Borrowers as are or may from time to time become parties to this Agreement
pursuant to Section 6.13.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.13.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Holdings” has the meaning specified in the preamble hereto.

 

“Incremental Excess Cash Flow Amount” has the meaning specified in Section
2.05(a)(iii).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)               all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)               the maximum amount of all direct or contingent obligations of
such Person arising under letters of credit (including standby), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)               net obligations of such Person under any Swap Contract;

 

(d)               all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than one hundred and eighty
(180) days after the date on which such trade account was created);

 

(e)               indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, but limited to the lesser of the fair market value of such Property
and the principal amount of such Indebtedness if recourse is solely to such
Property;

 

(f)                all Attributable Indebtedness in respect of Capitalized
Leases of such Person;

 

 

 

 



 19 

 

 

(g)               the liquidation value of all Disqualified Capital Stock of
such Person, to the extent mandatorily redeemable in cash prior to the date that
is the 91st day after the Maturity Date of the Term Loan (as determined on the
date of issuance thereof) (other than in connection with change of control
events and Dispositions to the extent that the terms of such Equity Interests
provide that such Person may not redeem any such Equity Interests in connection
with such change of control event or Disposition unless such redemption is
subject to the prior payment in full of the Obligations); and

 

(h)               all Guarantees of such Person in respect of any of the
foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. Notwithstanding anything herein to the contrary, for
purposes of representations, covenants and calculations made pursuant to the
terms of this Agreement, GAAP will be deemed to treat operating leases and
capital leases in a manner consistent with their current treatment under GAAP as
in effect on the Closing Date, notwithstanding any modifications or interpretive
changes thereto that may occur hereafter.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Borrower” has the meaning set forth in the Preliminary Recitals.

 

“Initial Borrowing” has the meaning specified in Section 2.01.

 

“Intellectual Property” has the meaning set forth in the Security Agreement.

 

“Intercompany Debt” has the meaning specified in Section 7.02.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated of
even date herewith by and among the Administrative Agent and the ABL Facility
Lender, and acknowledged by the Borrowers and certain subsidiaries thereof, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof, in form and substance reasonably
satisfactory to Lead Arranger.

 

“Interest Payment Date” means, (i) the first day of each month and (ii) the
Maturity Date of such Loan, whether by acceleration or otherwise.

 

“Interest Period” means, with respect to each LIBO Rate Loan, the period
commencing on the date such LIBO Rate Loan (i) is disbursed or (ii) converted to
or continued as a LIBO Rate Loan, which date, for purposes of this clause (i)
shall occur on the date that such LIBO Rate Loan is disbursed through the last
day of such calendar month, and for purposes of this clause (ii), shall occur
solely on the first day of a month and end on the date one (1) month thereafter;
provided that:

 

 

 

 

 

 

 

 



 20 

 

 

(a)               any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day; and

 

(b)               no Interest Period shall extend beyond the Maturity Date of
the Term Loan.

 

“Interim Financial Statements” has the meaning specified in Section 4.01(f)(ii).

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) a purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of (i) assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person or (ii) assets of another Person
who is a competitor of, or is in a similar line of business as, the Loan Parties
(other than inventory and fixtures in the ordinary course of business). For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation, eminent domain proceeding or other taking for public use of, any
property of any Loan Party or any Subsidiary.

 

“IRS” means the United States Internal Revenue Service.

 

“Isaac Capital” means Isaac Capital Group.

 

“Joinder Agreement” means a guarantor joinder agreement substantially in the
form of Exhibit D executed and delivered in accordance with the provisions of
Section 6.13.

 

“Key-Man Collateral Assignment Agreements” has the meaning specified in
Section 6.21.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

 

 

 

 

 

 



 21 

 

 

“Landlord Consent Period” shall have the meaning specified in Section 6.23.

 

“Lead Arranger” means Capitala, in its capacity as lead arranger.

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns (with respect to assigns, in
accordance with the terms of this Agreement).

 

“Lending Office” means, as to the Administrative Agent (if applicable) or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowers and the Administrative Agent; which
office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

 

“LIBO Rate” means the greater of (a) a rate per annum equal to (i) the offered
rate for deposits in Dollars for the applicable Interest Period and for the
amount of the applicable Loan that is a LIBOR Loan that appears on Bloomberg ICE
LIBOR Screen (or any successor thereto) that displays an average ICE Benchmark
Administration Limited Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, divided by
(ii) the sum of one minus the daily average during such Interest Period of the
aggregate maximum reserve requirement (expressed as a decimal) then imposed
under Regulation D of the FRB for “Eurocurrency Liabilities” (as defined
therein), and (b) 0.50% per annum.

 

“LIBO Rate Loan” means a Term Loan that bears interest at a rate based on the
LIBO Rate.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing); provided that,
in no event shall an operating lease in and of itself constitute a Lien.

 

“Live Ventures” means Live Ventures Incorporated.

 

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of the Term Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Collateral Documents, (d) the Agent Fee Letter, (e) the Intercreditor Agreement,
(f) the Management Fee Subordination Agreement and (g) all other certificates,
agreements, documents and instruments executed and delivered, in each case, by
or on behalf of any Loan Party pursuant to the foregoing.

 

 

 

 

 

 

 

 

 

 

 



 22 

 

 

“Loan Notice” means a notice substantially in the form of Exhibit E or such
other form as may be approved by the Administrative Agent and Lead Arranger
(including any form on an electronic platform or electronic transmission system
as may be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrowers for the Loan Notice with
respect to the Loans to be made on the Closing Date and for all other Loan
Notices delivered hereunder pursuant to Section 2.02(a).

 

“Loan Parties” means, collectively, each Borrower and each Guarantor.

 

“Management Agreement” means the Advisory Services Agreement among Sponsor and
the Borrowers dated as of the date hereof.

 

“Management Fee” means an annual management fee payable by Borrowers to Sponsor
in an amount not to exceed $400,000 per annum and reasonable fees and expenses
as provided under the Management Agreement, which fee is payable pursuant to the
Management Agreement and subject to the Management Fee Subordination Agreement
and the terms hereof; provided that if any portion of such $400,000 per annum
fee is not paid during any fiscal year, then, in subsequent fiscal years, such
management fee may be increased by such unpaid portion until paid, subject to
the Management Fee Subordination Agreement.

 

“Management Fee Subordination Agreement” means that subordination agreement
dated as of the date hereof from Sponsor in favor of the Administrative Agent,
which shall be in form and substance satisfactory to the Lead Arranger in its
sole discretion.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or condition (financial or otherwise) of any Borrower or any
Borrower and its Subsidiaries taken as a whole; (b) a material adverse effect on
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or of the ability of the Loan Parties, taken as a whole, to perform
their obligations under any Loan Document to which they are a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties, taken a whole, of any Loan Document to
which they are a party.

 

“Material Contract” means, with respect to any Person, each contract or
agreement (a) to which such Person is a party involving aggregate consideration
payable to or by such Person of $500,000 or more in any year or (b) any other
contract, agreement, permit or license, written or oral, of any Borrower and its
Subsidiaries as to which the breach, nonperformance, cancellation or failure to
renew by any party thereto, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

 

“Maturity Date” means November 3, 2021 and; provided that, if such date is not a
Business Day, the Maturity Date shall be the immediately following Business Day.

 

 

 

 

 

 



 23 

 

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrowers.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust and deeds
executed by a Loan Party that purport to grant a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in any Mortgaged Properties, in form and substance
reasonably satisfactory to the Lead Arranger and the Administrative Agent.

 

“Mortgaged Property” means any Real Estate of a Loan Party listed on
Schedule 5.21(g)(i) and any other owned real property of a Loan Party that is or
will become encumbered by a Mortgage in favor of the Administrative Agent in
accordance with the terms of this Agreement.

 

“Mortgaged Property Support Documents” means with respect to any real property
subject to a Mortgage, the deliveries and documents described on
Schedule 1.01(e) attached hereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means (a) in connection with any Disposition or Involuntary
Disposition, the proceeds thereof received by Holdings, each Borrower or their
Subsidiaries in the form of cash or Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Disposition or Involuntary Disposition, net
of the sum of (i) reasonable out-of-pocket attorneys’ fees, accountants’ fees
and investment banking and advisory fees incurred by Holdings, each Borrower or
their Subsidiaries in connection with such Disposition or Involuntary
Disposition, (ii) principal, premium or penalty, interest and other amounts
required to be paid in respect of the ABL Facility Loans, subject to the
Intercreditor Agreement, or the Indebtedness secured by a Lien permitted
hereunder on any asset which is the subject of such Disposition or Involuntary
Disposition (other than any Lien pursuant to a Collateral Document or a Lien
which is expressly pari passu with or subordinate to the Liens under the Loan
Documents) or, in the case of any Disposition or Involuntary Disposition
relating to assets of a Foreign Subsidiary that is not a Loan Party, principal,
premium or penalty, interest and other amounts required to be paid in respect of
Indebtedness of such Foreign Subsidiary as a result of such Disposition or
Involuntary Disposition, (iii) taxes (and the amount of any distributions made
pursuant to Section 7.06(e) to permit Holdings or any direct or indirect parent
company of Holdings to pay taxes) (including sales, transfer, deed or mortgage
recording taxes) paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and (iv) any reserve established in accordance with GAAP;
provided that, such reserved amounts shall be Net Cash Proceeds to the extent
and at the time of any reversal (without the satisfaction of any applicable
liabilities in cash in a corresponding amount) of any such reserve and (b) in
connection with any Equity Issuance or Debt Issuance, the cash proceeds received
by Holdings, each Borrower and their Subsidiaries from such issuance or
incurrence, net of reasonable out-of-pocket attorneys’ fees, investment banking
and advisory fees, accountants’ fees, underwriting discounts and commissions
actually incurred in connection therewith, in each case as determined reasonably
and in good faith by a Responsible Officer of the Borrowers.

 

 

 

 

 

 

 

 

 



 24 

 

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 11.01 and (b) has been approved by the
Required Lenders.

 

“Non-Consenting Property” means any leased property set forth on Schedule 6.23
for which the Loan Parties fail to deliver a landlord consent pursuant to
Section 6.23 within the Landlord Consent Period.

 

“Non-Consenting Properties” means, collectively, each Non-Consenting Property.

 

“Non-Consenting Property Prepayment” means an amount equal to (a) the quotient
of (i) the aggregate sum of the Retail EBITDA of the retail stores located at
each Non-Consenting Property for the most recently completed Measurement Period,
and (ii) the number of Non-Consenting Properties; multiplied by (b) the
difference between (x) the total number of Non-Consenting Properties and (y)
three.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Payment Penalty” has the meaning specified in Section 8.01(a).

 

“Note” means a promissory note made by each Borrower in favor of a Lender
evidencing the Term Loan made by such Lender, substantially in the form of
Exhibit F.

 

“Notice of Loan Prepayment” means a written notice of prepayment with respect to
a Loan, which shall be substantially in the form of Exhibit I or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as may be approved by the
Administrative Agent), signed by a Responsible Officer of the Borrowers.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Term Loan, (b) all costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof pursuant to any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding, and (c) any Applicable Premium.

 

 

 

 

 

 

 

 

 

 

 

 



 25 

 

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to the Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of the Term Loan occurring on such
date.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

 

 

 

 

 

 

 

 

 



 26 

 

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by any Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

 

“Permitted Liens” has the meaning set forth in Section 7.01.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to any Borrower or any Subsidiary;
provided that, if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of any Borrower and its Subsidiaries; and
(e) the sale or disposition of Cash Equivalents for fair market value.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding a Multiemployer Plan), maintained
for employees of any Borrower or any such Plan to which any Borrower is required
to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 11.02(d).

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Pro Forma Basis” and “Pro Forma Effect” means:

 

(a)               for any Disposition of all or substantially all of a division
or a line of business, whether actual or proposed, for purposes of determining
compliance with the financial covenants set forth in Section 7.11, each such
transaction or proposed transaction shall be deemed to have occurred on and as
of the first day of the relevant Measurement Period, and the following pro forma
adjustments shall be made:

 

(i)in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of each
Borrower and its Subsidiaries for such Measurement Period;

 

 

 

 

 

 

 



 27 

 

 

(ii)interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of each Borrower and its
Subsidiaries for such Measurement Period;

 

(iii)any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrowers and their Subsidiaries for such
Measurement Period; and

 

(b)               for any acquisition of all or substantially all of a division
or a line of business, whether actual or proposed, for purposes of determining
compliance with the financial covenants set forth in Section 7.11, each such
transaction or proposed transaction shall be deemed to have occurred on and as
of the first day of the relevant Measurement Period, and the following pro forma
adjustments shall be made:

 

(i)in the case of an actual or proposed acquisition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such acquisition shall be included in the results of each
Borrower and its Subsidiaries for such Measurement Period;

 

(ii)interest accrued during the relevant Measurement Period on, and the
principal of, any Indebtedness repaid or to be repaid or refinanced in such
transaction shall be excluded from the results of each Borrower and its
Subsidiaries for such Measurement Period;

 

(iii)any Indebtedness actually or proposed to be incurred or assumed in such
transaction shall be deemed to have been incurred as of the first day of the
applicable Measurement Period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Borrowers and their Subsidiaries for such
Measurement Period; and

 

(c)               the above pro forma calculations shall be made in good faith
by a financial or accounting officer of Borrowers who is a Responsible Officer.

 

(d) Notwithstanding anything to the contrary herein, all items included in any
pro forma adjustment and calculation shall be limited solely to those items
otherwise included as add-backs to Consolidated EBITDA pursuant to the
definition thereof.

 

 

 

 

 

 

 

 

 

 

 

 



 28 

 

 

“Pro Forma Compliance” means, with respect to any transaction, that such
transaction does not cause, create or result in a Default or Event of Default
after giving Pro Forma Effect, based upon the results of operations for the most
recently completed Measurement Period to (a) such transaction and (b) all other
transactions which are contemplated or required to be given Pro Forma Effect
hereunder that have occurred on or after the first day of the relevant
Measurement Period.

 

“Pro Forma Financial Statements” has the meaning specified in
Section 4.01(f)(ii).

 

“Public Lender” has the meaning specified in Section 11.02(d).

 

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance reasonably acceptable to the
Administrative Agent and the Lead Arranger and which provides the Administrative
Agent with “control” (as such term is used in Article 9 of the UCC) over the
deposit account(s) or securities account(s) described therein.

 

“Real Estate” has the meaning specified in Section 6.13(c).

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Rejection Notice” has the meaning specified in Section 2.05(b)(xii).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the applicable notice period has been waived.

 

“Required Contribution Date” has the meaning specified in Section 8.04.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Resignation Effective Date” has the meaning set forth in Section 9.06.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a written notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent or
Required Lenders, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent or the
Required Lenders, appropriate authorization documentation, in form and substance
satisfactory to the Administrative Agent or the Required Lenders, as applicable.

 

 

 

 

 

 

 

 

 



 29 

 

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Borrower or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, (d) any payment with respect to the
Subordinated Acquisition Note or other subordinated Indebtedness, and (e) any
payment made with respect to management or sponsor fees and reimbursable
expenses or indemnities.

 

“Retail EBITDA” means, for any period of determination, the sum of the
following, without duplication, (a) the net earnings of a retail store for the
most recently completed Measurement Period, plus (b) each of the following to
the extent deducted in calculating such net earnings (without duplication) for
the most recently completed Measurement Period: (i) interest charges, (ii) the
provision for federal, state, local and foreign income taxes payable, (iii)
depreciation and amortization expense, (iv) non-cash charges and losses
including write-offs or write-downs (excluding any such non-cash charges or
losses to the extent (A) there were cash charges with respect to such charges
and losses in past accounting periods or (B) there is a reasonable expectation
that there will be cash charges with respect to such charges and losses in
future accounting periods), in each case (i)-(iv), solely with respect to the
operations of such retail store, and less (c) without duplication and to the
extent reflected as a gain or otherwise included in the calculation of net
earnings of such retail store for the most recently completed Measurement
Period, non-cash gains (excluding any such non-cash gains to the extent (A)
there were cash gains with respect to such gains in past accounting periods or
(B) there is a reasonable expectation that there will be cash gains with respect
to such gains in future accounting periods).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

 

 

 

 

 

 

 

 

 



 30 

 

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SBA Forms” means the United States Small Business Administration Forms 480,
652(1) and 1031 completed by the Loan Parties, in each case, in form and
substance satisfactory to the Lead Arranger.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Indemnitees and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Security Agreement” means the security and pledge agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.

 

“Sellers” has the meaning specified in the Preliminary Statements hereto.

 

“Sellers’ Representative” has the meaning specified in the Preliminary
Statements hereto.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Equity Contribution” has the meaning specified in Section 8.04.

 

“Sponsor” means Live Ventures.

 

“Subordinated Acquisition Note” means that certain subordinated promissory note,
dated the date hereof, made by Holdings in favor of the Sellers in an amount not
exceeding $10,000,000, subject to the terms of the Subordination Agreement.

 

 

 

 

 

 

 

 

 

 

 



 31 

 

 

“Subordination Agreement” means that certain Subordination Agreement dated the
date hereof by and among the Sellers, the Sellers’ Representative (as defined
therein), the Administrative Agent, the Lead Arranger and acknowledged by
Holdings.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrowers.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark to
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender)

 

“Target Borrower” has the meaning set forth in the Preliminary Recitals.

 

“Tax Group” has the meaning set forth in Section 7.06(e) hereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

 

 

 

 

 

 

 

 

 

 



 32 

 

 

“Term Loan Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Lenders outstanding at such
time.

 

“Term Loan” means an advance made by any Lender under the Term Loan Facility.

 

“Threshold Amount” means $500,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the Outstanding
Amount of all Term Loans of such Lender at such time.

 

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents and the ABL Facility
Documents to which they are or are intended to be a party, (b) the refinancing
of certain Indebtedness of the Loan Parties on the Closing Date, (c) the
consummation of the Vintage Stock Acquisition, (d) the entering into by the Loan
Parties and their applicable Subsidiaries of the Vintage Stock Acquisition
Related Documents to which they are or are intended to be a party and (e) the
payment of the fees and expenses incurred in connection with the consummation of
the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBO Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

“Vintage Stock Acquisition” has the meaning specified in the Preliminary
Statements hereto.

 

“Vintage Stock Acquisition Agreement” has the meaning specified in the
Preliminary Statements hereto.

 

“Vintage Stock Acquisition Related Documents” means the Vintage Stock
Acquisition Agreement and all other documents related thereto or executed in
connection therewith.

 

 

 

 

 

 

 

 

 

 

 



 33 

 

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
may be suspended by the happening of such contingency.

 

“Wilmington Trust” means Wilmington Trust, National Association.

 

1.02          Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)               The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)               In the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including.”

 

(c)               Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03          Accounting Terms.

 

 

 

 

 

 

 

 

 

 



 34 

 

 

(a)               Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of each Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

 

(b)               Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, Lead Arranger, the Lenders and the Borrowers
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) each Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)               Pro Forma Treatment. Each Disposition and each acquisition of
all or substantially all of a line of business by any Borrower and its
Subsidiaries that is consummated during any Measurement Period shall, for
purposes of determining compliance with the financial covenants set forth in
Section 7.11 and for purposes of determining the Applicable Rate, be given Pro
Forma Effect as of the first day of such Measurement Period.

 

1.04          Rounding.

 

Any financial ratios required to be maintained by any Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

1.05          Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06          [Reserved].

 

1.07          UCC Terms.

 

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

 

 

 

 

 

 

 

 



 35 

 

 

1.08          LIBO Rate.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBO
Rate” or with respect to any comparable or successor rate thereto.

 

Article II

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01          Term Loan Borrowing; Commitments.

 

(a)               Term Borrowing. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make a single loan to the Borrowers, in
Dollars, on the Closing Date (the “Initial Borrowing”) in an amount equal to
such Lender’s Applicable Percentage of the Term Loan Facility. The Initial
Borrowing shall consist of Term Loans made simultaneously by the Lenders in
accordance with their respective Applicable Percentage of the Term Loan
Facility.

 

(b)               The Initial Borrowing repaid or prepaid may not be reborrowed.

 

(c)               The Term Loans may be Base Rate Loans or LIBO Rate Loans, as
further provided herein.

 

(d)               Each Lender’s Commitment shall automatically terminate on the
Closing Date upon the funding of such Lender’s Term Loan.

 

2.02          Borrowings, Conversions and Continuations of Loans.

 

(a)               Notice of Borrowing. The Initial Borrowing, each conversion of
Loans from one Type to the other, and each continuation of LIBO Rate Loans shall
be made upon the Borrowers’ irrevocable notice to the Administrative Agent,
which shall be given by a Loan Notice. Each such Loan Notice must be received by
the Administrative Agent not later than 11:00 a.m. three (3) Business Days prior
to the requested date of the conversion to or continuation of LIBO Rate Loans or
of any conversion of LIBO Rate Loans to Base Rate Loans (except in the case of
the Initial Borrowing, for which notice must be received by the Administrative
Agent not later than 11:00 a.m. five (5) Business Days prior to the Closing
Date). Each conversion to or continuation of LIBO Rate Loans shall be in a
principal amount of the entire principal thereof then outstanding. Each
conversion to Base Rate Loans shall be in a principal amount of the entire
principal thereof then outstanding. Each Loan Notice shall specify (A) whether
the Borrowers are requesting an Initial Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Loans, (B) the requested date of the
Initial Borrowing, conversion or continuation, as the case may be (which shall
be a Business Day, and with respect to a conversion or continuation, the first
day of a month), (C) the principal amount of Loans to be borrowed, converted or
continued, and (D) the Type of Loans to be borrowed or to which existing Loans
are to be converted. If the Borrowers fail to specify a Type of Loan in a Loan
Notice or fail to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, LIBO Rate Loans
with an Interest Period of one (1) month. For the avoidance of doubt, all LIBO
Rate Loans, whether by requested or automatic conversion or continuation, shall
have an Interest Period of one (1) month.

 

 

 

 

 

 

 



 36 

 

 

(b)               Advances. Following receipt of a Loan Notice, in the case of
the Initial Borrowing, and upon Borrowers’ satisfaction of the applicable
conditions set forth in Section 4.01, each Lender shall make the amount of its
Loan available to the Borrowers by wire transfer of such funds in accordance
with instructions provided to (and reasonably acceptable to) the Lead Arranger
by the Borrowers.

 

(c)               LIBO Rate Loans. Except as otherwise provided herein, a LIBO
Rate Loan may be continued or converted only on the last day of an Interest
Period for such LIBO Rate Loan. During the existence of a Default, no Loans may
be converted to or continued as LIBO Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
outstanding LIBO Rate Loans be converted immediately to Base Rate Loans.

 

(d)               Notice of Interest Rates. The Administrative Agent shall
promptly notify the Borrowers and the Lenders of the interest rate applicable to
any Interest Period for LIBO Rate Loans upon determination of such interest
rate.

 

2.03          [Reserved].

 

2.04          [Reserved].

 

2.05          Prepayments.

 

(a)               Optional.

 

(i)                 The Borrowers may, upon notice to the Administrative Agent
by delivery to the Administrative Agent of a Notice of Loan Prepayment, at any
time or from time to time voluntarily prepay the Term Loan in whole or in part
after the Closing Date, subject to the Applicable Premium and Section 3.05;
provided that, unless otherwise agreed by the Administrative Agent, such notice
must be received by the Administrative Agent not later than 11:00 a.m. five
(5) Business Days prior to any date of prepayment of the Term Loan. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if LIBO Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). The Borrowers shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein; provided, that a notice of prepayment may state that
such notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrowers (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with the Applicable Premium, if applicable, and any
additional amounts required pursuant to Section 3.05. Each prepayment of the
outstanding Term Loan pursuant to this Section 2.05(a) shall be applied pro rata
to the remaining installments of the Term Loan until paid in full. Subject to
Section 2.15, such prepayments shall be paid to the Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.

 

 

 

 



 37 

 

 

(ii)              Notwithstanding anything to the contrary in the foregoing
clause (a)(i) regarding the payment of any Applicable Premium, the Borrowers
may, upon notice to the Administrative Agent by delivery to the Administrative
Agent of a Notice of Loan Prepayment, at any time (A) voluntarily prepay all or
any portion of $3,000,000 of the Term Loan, (B) from after the Closing Date up
to the first anniversary of the Closing Date, in addition to the prepayment
amount specified in clause (A), voluntarily prepay the Term Loan in an amount
not exceeding $1,450,000 and (C) from and after the first anniversary of the
Closing Date up to the second anniversary of the Closing Date, in addition to
the prepayment amount specified in clause (A), voluntarily prepay the Term Loan
in an amount not exceeding $2,900,000, less any amount prepaid pursuant to
clause (B), in each case, without such prepayment being subject to payment of
the Applicable Premium (but such prepayment shall be subject to the other terms
and conditions of clause (a)(i) above).

 

(iii)            Commencing with the fiscal year ended September 30, 2017, the
Borrowers may also voluntarily prepay the Loans under this clause (a) in excess
of any mandatory prepayments required to be made pursuant to Section 2.05(b)(i)
below in an aggregate amount of this clause (a)(iii) and Section 2.05(b)(i)
combined not to exceed 75% of Excess Cash Flow for the fiscal year covered by
financial statements required to be delivered pursuant to Section 6.01(a), (any
such amount of the Loans that may be prepaid pursuant to this clause (a)(iii),
the “Incremental Excess Cash Flow Amount”), which Incremental Excess Cash Flow
Amount shall not be subject to payment of any Applicable Premium. For the
avoidance of doubt, no payment of the Incremental Excess Cash Flow Amount shall
be subject to payment of any Applicable Premium, whenever paid and whether paid
as a partial prepayment of the Loans or in conjunction with a satisfaction in
full of the Loans.

 

(b)               Mandatory.

 

(i)                 Excess Cash Flow. Commencing with the fiscal year ended
September 30, 2017, on the date that is no later than five (5) Business Days
after financial statements are required to be delivered pursuant to
Section 6.01(a), the Borrowers shall prepay the Loans as hereafter provided in
an aggregate amount equal to 50% of Excess Cash Flow for the fiscal year covered
by such financial statements.

 

 

 

 

 

 

 



 38 

 

 

(ii)              Dispositions and Involuntary Dispositions. The Borrowers shall
prepay the Loans as hereinafter provided in an aggregate amount equal to 100% of
the Net Cash Proceeds received by any Loan Party or any Subsidiary from all
Dispositions outside the normal course of business (other than Permitted
Transfers and Dispositions permitted pursuant to Section 7.05(c), (d), (e), (h),
(i) and (k) but including proceeds of the sale of equity securities of any
Subsidiary of any Borrower, and insurance and condemnation proceeds) and
Involuntary Dispositions, in each case in excess of $250,000 in the aggregate,
promptly upon receipt thereof by such Loan Party or Subsidiary, together with
the Applicable Premium with respect solely to any voluntary Dispositions;
provided that, so long as no Default or Event of Default shall have occurred and
be continuing, such Net Cash Proceeds shall not be required to be so applied, at
the election of Borrowers (as notified by Borrowers to the Administrative Agent
in writing on or prior to the date of such Disposition or Involuntary
Disposition) to the extent such Loan Party or such Subsidiary reinvests all or
any portion of such Net Cash Proceeds in like operating assets within 180 days
after the receipt of such Net Cash Proceeds; provided that, if such Net Cash
Proceeds shall have not been so reinvested shall be immediately applied to
prepay the Loans.

 

(iii)            Equity Issuance. Immediately upon the receipt by any Loan Party
or any Subsidiary of the Net Cash Proceeds of any Equity Issuance (other than
any Equity Issuance to officers and employees pursuant to employee benefit or
incentive plans or other similar arrangements adopted in the ordinary course of
business), the Borrowers shall prepay the Loans as hereinafter provided in an
aggregate amount equal to 100% of such Net Cash Proceeds, together with the
Applicable Premium.

 

(iv)             Debt Issuance. Immediately upon the receipt by any Loan Party
or any Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrowers
shall prepay the Loans as hereinafter provided in an aggregate amount equal
to 100% of such Net Cash Proceeds, together with the Applicable Premium.

 

(v)               Extraordinary Receipts. Immediately upon receipt by any Loan
Party or any Subsidiary of any Extraordinary Receipt received by or paid to or
for the account of any Loan Party or any of its Subsidiaries, and not otherwise
included in clause (ii), (iii) or (iv) of this Section, the Borrowers shall
prepay the Loans as hereinafter provided in an aggregate principal amount equal
to 100% of all Net Cash Proceeds received therefrom

 

(vi)             Specified Equity Contributions. Immediately upon the receipt by
any Loan Party or any Subsidiary of the proceeds of any Specified Equity
Contribution pursuant to Section 8.04, the Borrowers shall prepay the Loans in
an aggregate amount equal to 100% of such proceeds

 

(vii)          Change of Control. Immediately upon a Change of Control, the
Borrowers shall prepay the Loan in full together with all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Loan Document.

 

(viii)        Non-Consenting Property Prepayment. In the event that the Loan
Parties fail to obtain landlord consents as required pursuant to Section 6.23
herein, the Borrowers shall prepay the Loan as hereinafter provided in an
aggregate amount equal to the Non-Consenting Property Prepayment.
Notwithstanding anything to the contrary herein, such Non-Consenting Property
Prepayment shall be paid on the first Business Day immediately following the
expiration of the Landlord Consent Period.

 

 

 

 

 

 

 

 

 



 39 

 

 

(ix)             Application of Payments. Each prepayment of the Term Loan
pursuant to the foregoing provisions of Section 2.05(b)(i)-(vii) shall be
applied pro rata to the remaining installments of the Term Loan and, subject to
Section 2.15, in accordance with each Lender’s respective Applicable Percentage
of the Term Loan.

 

(x)               Notice of Mandatory Prepayments. The Borrowers shall deliver
to the Administrative Agent, at the time of each prepayment required under this
Section 2.05(b), (i) a certificate signed by a Responsible Officer of the
Borrowers setting forth in reasonable detail the calculation of the amount of
such prepayment and (ii) a Notice of Loan Prepayment, to the extent practicable,
at least three (3) days’ prior to such prepayment, which notice of prepayment
shall specify the prepayment date, the Loan being prepaid and the principal
amount of each Loan (or portion thereof) to be prepaid.

 

(xi)             For the avoidance of doubt, all prepayments under this
Section 2.05(b) shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

(xii)          Notwithstanding anything to the contrary in Section 2.05, each
Lender may reject all of its pro rata share of any mandatory prepayment (such
declined amounts, the “Declined Proceeds”) of Term Loans required to be made
pursuant to Section 2.05(b) by providing written notice (each a “Rejection
Notice”) to the Administrative Agent and the Borrowers no later than 5:00 pm one
(1) Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory prepayment of
Loans to be rejected by such Lender. If a Lender fails to deliver a Rejection
Notice to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of
such mandatory prepayment of the Term Loans allocated to such Lender.

 

(c)               Upon the occurrence of an Applicable Premium Trigger Event
under clause (b) through (f) of the definition thereof, the entire outstanding
amount of the Term Loan shall be prepaid in full on the date on which such
Applicable Premium Trigger Event occurs together with all interest accrued and
unpaid thereon, all other amounts owing or payable hereunder or under any other
Loan Document, and the Applicable Premium, which shall constitute part of the
Obligations for all purposes herein.

 

(d)               Upon the occurrence of an Applicable Premium Trigger Event,
the Borrowers shall pay to the Administrative Agent, for the account of the
Lenders, the Applicable Premium. Any Applicable Premium payable in accordance
with this Section 2.05 shall be presumed to be equal to the liquidated damages
sustained by the Lenders as the result of the occurrence of the Applicable
Premium Trigger Event, and the Borrowers and Guarantors agree that it is
reasonable under the circumstances currently existing. The Applicable Premium,
if any, shall also be payable in the event the Obligations (and/or this
Agreement) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means. THE
BORROWERS AND GUARANTORS EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
APPLICABLE PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrowers and
Guarantors expressly agree that (A) the Applicable Premium is reasonable and is
the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel, (B) the Applicable Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(C) there has been a course of conduct between the Lenders and the Borrowers and
Guarantors giving specific consideration in this transaction for such agreement
to pay the Applicable Premium, (D) the Borrowers and Guarantors shall be
estopped hereafter from claiming differently than as agreed to in this
Section 2.05, (E) their agreement to pay the Applicable Premium is a material
inducement to the Lenders to provide the Commitments and make the Term Loans,
and (F) the Applicable Premium represents a good faith, reasonable estimate and
calculation of the lost profits or damages of the Lenders and that it would be
impractical and extremely difficult to ascertain the actual amount of damages to
the Lenders or profits lost by the Lenders as a result of such Applicable
Premium Trigger Event.

 

 

 



 40 

 

 

2.06          [Reserved].

 

2.07          Repayment of Loans.

 

The Borrowers shall repay to the Lenders a principal repayment installment on
the Term Loans in an amount equal to $725,000 on March 31, June 30, September 30
and December 31 of each year, with the first such payment due and payable on
December 31, 2016; provided that, (i) the final principal repayment installment
of the Term Loans shall be repaid on the Maturity Date for such Term Loans and
in any event shall be in an amount equal to the aggregate principal amount of
all Term Loans (including all accrued and unpaid Interest) outstanding on such
date and (ii) (A) if any principal repayment installment to be made by the
Borrowers (other than principal repayment installments on LIBO Rate Loans) shall
come due on a day other than a Business Day, such principal repayment
installment shall be due on the next succeeding Business Day, and such extension
of time shall be reflected in computing interest or fees, as the case may be and
(B) if any principal repayment installment to be made by the Borrowers on a LIBO
Rate Loan shall come due on a day other than a Business Day, such principal
repayment installment shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such principal repayment
installment into another calendar month, in which event such principal repayment
installment shall be due on the immediately preceding Business Day.

 

2.08          Interest and Default Rate.

 

(a)               Interest. Subject to the provisions of Section 2.08(b),
(i) each LIBO Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period from the applicable borrowing date at a rate
per annum equal to the LIBO Rate for such Interest Period plus the Applicable
Rate and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.

 

(b)               Default Rate.

 

 

 

 

 

 

 

 

 

 



 41 

 

 

(i)                 Upon the occurrence of any Event of Default, all outstanding
Obligations shall automatically accrue interest at a fluctuating rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Upon an Event of Default the Lead Arranger shall endeavor, but
is not obligated, to provide Borrowers written notice of the imposition of the
Default Rate of interest; provided, however, failure to provide such written
notice shall not in any way impair the rights and remedies available to the Lead
Arranger, the Administrative Agent, or the Lenders under the Loan Documents,
applicable Law, or in equity. For the avoidance of doubt, upon an Event of
Default, interest shall automatically accrue at the Default Rate as of the date
upon which the Event of Default first occurred, notwithstanding any written
notice set forth in this Section 2.08(b).

 

(ii)              Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)               Interest Payments. Interest on each Loan shall be due and
payable in arrears (or with respect to any interest payable in kind on the
Loans, accrued on the principal amount of the Obligations in arrears) on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09          Fees.

 

(a)               Closing Fees. The Borrowers shall pay to the Lead Arranger for
its own account a closing fee in the amount of $810,000 (the “Closing Fee”)
which shall be fully earned and due and payable on the Closing Date. The Closing
Fee shall not be refundable for any reason whatsoever.

 

(b)               Other Fees. The Borrowers shall pay to the Administrative
Agent for its own account fees in the amounts and at the times specified in the
Agent Fee Letter. In each case, such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

2.10          Computation of Interest and Fees.

 

All computations of interest with respect to LIBO Rate Loans shall be made on
the basis of a year of 360 days, as the case may be, and actual days elapsed.
All computations of interest with respect to Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that, any Loan that is repaid
on the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11          Evidence of Debt.

 

 

 



 42 

 

 

The Term Loan made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Term Loan made by the Lenders to the Borrowers and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

2.12          Payments Generally; Administrative Agent’s Clawback.

 

(a)               General. All payments to be made by the Borrowers shall be
made free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 12:00 p.m. on the date specified herein. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 12:00 p.m. shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. Subject to Section 2.07 and as otherwise specifically provided for in
this Agreement, if any payment to be made by the Borrowers shall come due on a
day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

 

(b)               (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received written notice from a Lender
prior to Closing Date that such Lender will not make available to the
Administrative Agent such Lender’s share of such Initial Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 and may (but is not obligated to do
so), in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Initial Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate then applicable to the Term Loans. If the Borrowers and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Initial Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Initial Borrowing. Any payment by any Borrower shall be
without prejudice to any claim such Borrowers may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

 

 

 

 



 43 

 

 

(ii)              Payments by Borrowers; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received written notice from any
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that such Borrowers will not make
such payment, the Administrative Agent may assume that such Borrowers have made
such payment on such date in accordance herewith and may (but is not obligated
to do so), in reliance upon such assumption, distribute to the Lenders, the
amount due. In such event, if any Borrower have not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

A notice of the Administrative Agent to the Borrowers with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

 

(c)               Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the Initial Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)               Obligations of Lenders Several. The obligations of the Lenders
hereunder to make the Term Loan and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

 

(e)               Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

 

 

 

 

 

 

 

 

 

 



 44 

 

 

(f)                Pro Rata Treatment. Except to the extent otherwise provided
in this Agreement: (i) the Initial Borrowing shall be made from the Lenders and
each payment of fees under Section 2.09 (other than Section 2.09(b)) shall be
made for the account of the Lenders; (ii) each Initial Borrowing shall be
allocated pro rata among the Lenders according to the amounts of respective
Loans that are to be included in such Initial Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrowers shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on Loans by the Borrowers shall
be made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

 

2.13          Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations due and payable to all Lenders hereunder and under the
other Loan Documents at such time) of payments on account of the Obligations due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations owing (but not
due and payable) to such Lender hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations owing (but not due and payable)
to all Lenders hereunder and under the other Loan Documents at such time
obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact in writing, and (B) purchase
(for cash at face value) participations in the Loans, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

 

(i)                 if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(ii)              the provisions of this Section shall not be construed to apply
to (x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) [reserved], or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than an assignment to any Loan Party or any Affiliate thereof (as to which
the provisions of this Section shall apply).

 

 

 

 

 

 

 

 

 

 



 45 

 

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14          [Reserved].

 

2.15          Defaulting Lenders.

 

(a)               Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

(i)                 Waivers and Amendments; Fees of Defaulting Lenders. Such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of “Required Lenders” and Section 11.01. Further, any Defaulting
Lender shall not be entitled to any fees for so long as it remains a Defaulting
Lender.

 

(ii)              Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VIII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 11.08 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; third, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and fourth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided that, if (1) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made at a time when the
conditions set forth in Article IV were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.15(a)(ii) shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

 

 

 

 

 

 

 

 

 

 

 



 46 

 

 

(b)               Defaulting Lender Cure. If the Borrowers, the Administrative
Agent and the Lead Arranger agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Required Lenders may determine to be necessary to
cause the Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that, no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01          Taxes.

 

Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable Laws. If any applicable Laws (as determined in
the good faith discretion of the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

 

(a)               If any Loan Party or the Administrative Agent shall be
required by any applicable Laws to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

(b)               Payment of Other Taxes by the Loan Parties. Without limiting
the provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)               Tax Indemnifications.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 47 

 

 

(i)                 Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(ii)              Each Lender shall, and does hereby, severally indemnify and
shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so) and (B) the
Administrative Agent against any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.06(d) relating to the maintenance of a
Participant Register. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

(d)               Evidence of Payments. As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority, as provided in this
Section 3.01, the Borrowers shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Required Lenders.

 

(e)               Status of Lenders; Tax Documentation.

 

(i)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

 

 



 48 

 

 

(ii)              Without limiting the generality of the foregoing, with respect
to each Borrower that is a U.S. Person,

 

(A)             any Lender that is a U.S. Person shall deliver to the Borrowers
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrowers and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), whichever of the following is applicable:

 

(1)               in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W 8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)               executed originals of IRS Form W-8ECI;

 

(3)               in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

 

 

 

 

 

 



 49 

 

 

(4)               to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W 8ECI, IRS
Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrowers and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)            Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.

 

 

 

 

 

 

 



 50 

 

 

(f)                Treatment of Certain Refunds. Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that, each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

 

(g)               Survival. Each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all other Obligations.

 

3.02          Illegality and Designated Lenders.

 

If, after the Closing Date, any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to perform any of its obligations
hereunder or to make, maintain or fund or charge interest with respect to the
Initial Borrowing or to determine or charge interest rates based upon the LIBO
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrowers through the Administrative Agent, (a) any obligation of such Lender to
issue, make, maintain, fund or charge interest with respect to the Initial
Borrowing or continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the LIBO Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBO Rate component of the Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) the Borrowers shall, within ten (10) days of written demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all LIBO Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the LIBO Rate component of the Base Rate), either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans and (ii) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the LIBO Rate, the Administrative Agent shall during the period of
such suspension compute the Base Rate applicable to such Lender without
reference to the LIBO Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
prepayment or conversion, the Borrowers shall also pay accrued interest on the
amount so prepaid or converted.

 

 

 

 

 

 

 

 



 51 

 

 

3.03          Inability to Determine Rates.

 

(a)               If in connection with any request for a LIBO Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent or Required
Lenders determine that (A) deposits are not being offered to banks in the London
interbank market for the applicable amount and Interest Period of such LIBO Rate
Loan, or (B) adequate and reasonable means do not exist for determining the LIBO
Rate for any requested Interest Period with respect to a proposed LIBO Rate Loan
or in connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders reasonably determine that for any reason LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrowers and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain LIBO Rate
Loans shall be suspended (to the extent of the affected LIBO Rate Loans or
Interest Periods), and (y) in the event of a determination described in the
preceding sentence with respect to the LIBO Rate component of the Base Rate, the
utilization of the LIBO Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a conversion to or continuation of
LIBO Rate Loans (to the extent of the affected LIBO Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a conversion to Base Rate Loans in the amount specified therein.

 

(b)               Notwithstanding the foregoing, if the Administrative Agent or
Required Lenders have made the determination described in clause (a)(i) of this
Section, the Administrative Agent in consultation with the Borrowers and the
Required Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a)(i) of this
Section, (2) the Administrative Agent or the Required Lenders notify the
Administrative Agent and the Borrowers that such alternative interest rate does
not adequately and fairly reflect the cost to the Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Change in Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrowers written notice thereof.

 

 

 

 

 

 

 



 52 

 

 

3.04          Increased Costs; Reserves on LIBO Rate Loans.

 

(a)               Increased Costs Generally. If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 3.04(d));

 

(ii)              subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)            impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Term Loan made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan, or to
increase the cost to such Lender or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, the Borrowers will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

 

(b)               Capital Requirements. If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s or the
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.

 

(c)               Certificates for Reimbursement. A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

 

 

 

 

 

 

 

 

 

 



 53 

 

 

(d)               Reserves on LIBO Rate Loans. The Borrowers shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each LIBO Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrowers shall have received at least ten (10) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice ten (10) days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice.

 

(e)               Delay in Requests. Failure or delay on the part of any Lender
to demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that, the Loan Parties shall not be required to
compensate a Lender pursuant to this Section 3.04(e) for any increased costs
incurred or reductions suffered more than nine (9) months prior to the date that
such Lender notifies the applicable Lender Party of the Change in Law giving
rise to such increased costs or reductions, and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving ruse to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

3.05          Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)               any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the first day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise), except to the extent that a payment or
prepayment is mandatory pursuant to Section 2.05(b); or

 

(b)               any failure by the Borrowers (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrowers;

 

(c)               any assignment of a LIBO Rate Loan on a day other than the
first day of the Interest Period therefor as a result of a request by the
Borrowers pursuant to Section 11.13;

in each case, including any loss of anticipated profits and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

 

 

 

 

 

 

 

 



 54 

 

 

3.06          Mitigation Obligations; Replacement of Lenders.

 

(a)               Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrowers, such Lender shall, as applicable, use reasonable efforts to designate
a different Lending Office for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)               Replacement of Lenders. If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.

 

3.07          Survival.

 

All of each Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
resignation of the Administrative Agent and the Facility Termination Date.

 

Article IV

CONDITIONS PRECEDENT TO BORROWING

 

4.01          Conditions of Initial Borrowing.

 

The obligation of each Lender to fund its Term Loan hereunder is subject to
satisfaction or waiver of the following conditions precedent:

 

(a)               Representations and Warranties. The representations and
warranties of each Borrower and each other Loan Party contained in Article II,
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct on and as of the date of the Initial
Borrowing and (ii) with respect to representations and warranties that do not
contain a materiality qualification, be true and correct in all material
respects on and as of the date of the Initial Borrowing, and except that for
purposes of this Article IV, the representations and warranties contained in
Sections 5.05(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

 

 

 



 55 

 

 

(b)               Default. No Default or Event of Default shall exist, or would
result from such proposed Initial Borrowing or from the application of the
proceeds thereof.

 

(c)               Execution of Term Loan Agreement; Loan Documents. The
Administrative Agent and Lead Arranger shall have received executed copies of
(i) this Agreement, (ii) for the account of each Lender requesting a Note, an
executed Note, (iii) the Security Agreement, (iv) the Management Fee
Subordination Agreement, (v) the Intercreditor Agreement and each other
Collateral Document, (vi) the SBA Forms, and (vii) counterparts of any other
Loan Document, in each case, executed by a Responsible Officer of each Loan
Party and any other Persons party thereto, in form and substance reasonably
acceptable to the Lead Arranger.

 

(d)               Officer’s Certificate. The Administrative Agent and the Lead
Arranger shall have received an officer’s certificate dated the Closing Date,
certifying as to the Organization Documents of each Loan Party (which, to the
extent filed with a Governmental Authority, shall be certified as of a recent
date by such Governmental Authority), the resolutions of the governing body of
each Loan Party, the good standing, existence or its equivalent of each Loan
Party and of the incumbency (including specimen signatures) of the Responsible
Officers of each Loan Party executing the Loan Documents.

 

(e)               Legal Opinions of Counsel. The Administrative Agent and Lead
Arranger shall have received an opinion or opinions (including, one (1) local
counsel opinion per applicable jurisdiction) of counsel for the Loan Parties,
dated the Closing Date and addressed to the Administrative Agent and the
Lenders, in form and substance reasonably acceptable to the Lead Arranger.

 

(f)                Financial Conditions. The Administrative Agent, Lead Arranger
and the Lenders shall have received copies of each of the following, in each
case in form and substance reasonably satisfactory to the Lead Arranger:

 

(i)                 satisfactory evidence that the Loan Parties shall have
received not less than $8,000,000 as of the Closing Date in cash proceeds from a
direct or indirect capital contribution to its equity from the Sponsor on terms
and conditions satisfactory to the Lead Arranger; and

 

(ii)              an interim Consolidated balance sheet and statement of income
and cash flow of the Target Borrower for (i) the most recent fiscal quarter and
(ii) the fiscal months ending July 31, 2016, August 31, 2016 and September 30,
2016 (such balance sheets and statements of income, collectively, the “Interim
Financial Statements”) and a pro forma Consolidated balance sheet and statement
of income and cash flow of the Loan Parties for (i) the most recent fiscal
quarter and (ii) the fiscal months ending July 31, 2016, August 31, 2016 and
September 30, 2016 (such balance sheets and statements of income, collectively,
the “Pro Forma Financial Statements”) with satisfactory evidence that
Consolidated EBITDA calculated for the twelve month period ending on the last
day of the most recently completed fiscal month prior to the Closing Date is
equal to or exceeds $13,200,000;

 

 

 

 

 

 

 

 



 56 

 

 

(g)               Collateral. The Administrative Agent and Lead Arranger shall
have received, in form and substance reasonably satisfactory to the Lead
Arranger:

 

(i)                 (A) searches of UCC filings in the jurisdiction of
incorporation or formation, as applicable, of each Loan Party and the Sellers,
and each jurisdiction where any Collateral is located or where a filing would
need to be made in order to perfect the Administrative Agent’s security interest
in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens and
(B) tax lien, judgment and bankruptcy searches;

 

(ii)              searches of ownership of Intellectual Property in the
appropriate governmental offices and such patent/trademark/copyright filings as
reasonably requested by the Lead Arranger in order to perfect the Administrative
Agent’s security interest in the Intellectual Property;

 

(iii)            completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Lead Arranger’s sole discretion, to perfect
the Administrative Agent’s security interest in the Collateral;

 

(iv)             stock or membership certificates, if any, evidencing the
Pledged Equity, and that the Administrative Agent shall have received undated
stock or transfer powers duly executed in blank; in each case to the extent such
Pledged Equity is certificated;

 

(v)               in the case of any personal property Collateral located at
premises leased by a Loan Party and set forth on Schedule 5.21(g)(ii) or any
other location at which the books and records of the Loan Parties are located,
such estoppel letters, consents and waivers from the landlords of such real
property to the extent required to be delivered in connection with Section 6.13
(such letters, consents and waivers shall be in form and substance reasonably
satisfactory to the Lead Arranger); and

 

(vi)             with respect to each of Rodney Spriggs and Steve Wilcox,
key-man life insurance policies in an amount not less than $10,000,000 in the
aggregate, and Key Man Collateral Assignment Agreements with respect thereto in
form and substance reasonably satisfactory to the Lead Arranger, by which all
proceeds are collaterally assigned to the Administrative Agent and the
Administrative Agent shall have first lien priority over such proceeds on behalf
of the Lenders; and

 

(vii)          only to the extent required to be delivered, filed, registered or
recorded pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Administrative Agent’s and the Lenders’
security interest in the Collateral; and

 

 

 

 

 

 

 

 



 57 

 

 

(viii)        with respect to any deposit or other accounts (including
securities accounts) at any bank or other financial institution, or any other
account where money or securities are, other than Excluded Accounts, the
Administrative Agent shall have received a Qualifying Control Agreement.

 

(h)               Liability, Casualty, Property, Terrorism and Business
Interruption Insurance. The Administrative Agent and Lead Arranger shall have
received copies of insurance policies, declaration pages, certificates, and
endorsements of insurance or insurance binders evidencing liability, casualty,
property, terrorism, D&O and business interruption insurance meeting the
requirements set forth herein or in the Collateral Documents or as reasonably
required by the Lead Arranger.

 

(i)                 Responsible Officer’s Certificate. The Administrative Agent
and Lead Arranger shall have received a certificate or certificates executed by
a Responsible Officer of the Borrowers as of the Closing Date, as to certain
matters and attaching:

 

(i)                 true and complete copies of all Material Contracts, together
with all exhibits and schedules, and together with any consents related thereto
required to be delivered to the Loan Parties by the Sellers pursuant to
Section 3.16 of the Vintage Stock Acquisition Agreement;

 

(ii)              true and complete copies of all other material consents
(including, without limitation, any consents required pursuant to any existing
Indebtedness of the Sellers), licenses and approvals required in connection with
the consummation by the Loan Parties of the transaction contemplated herein and
the execution, delivery and performance by the Loan Parties and the validity
against each Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, except those
consents permitted to be delivered after the Closing Date as set forth in
Section 6.23, or stating that no such consents, licenses or approvals are so
required;

 

(iii)            true and complete copies of the fully-executed ABL Facility
Documents, each in form and substance reasonably satisfactory to the Lead
Arranger;

 

(iv)             true and complete copies of the fully-executed Vintage Stock
Acquisition Agreement and each other material Vintage Stock Acquisition Related
Document (together with all agreements, instruments and other documents
delivered in connection therewith as the Lead Arranger shall request), in each
case in form and substance satisfactory to the Lead Arranger;

 

(v)               a Compliance Certificate executed by a Responsible Officer of
the Borrowers as of the Closing Date for the most recently ended Measurement
Period ending prior to the Closing Date, evidencing that the Consolidated Total
Leverage Ratio is not greater than (a) 2.88 to 1.00 (calculated on a Pro Forma
Basis after giving effect to the Transaction (other than the incurrence of the
Subordinated Acquisition Note)) and (b) 3.63 to 1.00 (calculated on a Pro Forma
Basis after giving effect to the Transaction and the incurrence of the
Subordinated Acquisition Note);

 

 

 

 

 

 

 

 

 

 

 

 



 58 

 

 

(vi)             as of the Closing Date (after giving effect to the
Transaction): funded aggregate revolving loans under the ABL Facility Documents
does not exceed $13,000,000, with unfunded Availability of $2,000,000 (and at
least $15,000,000 of total Availability pursuant to the Borrowing Base under the
ABL Facility Documents at the Closing Date);

 

(vii)          the Pro Forma Financial Statements and the Interim Financial
Statements delivered to the Administrative Agent, the Lead Arranger and the
Lenders in connection with the transaction contemplated hereby are complete,
accurate and not misleading;

 

(viii)        as of December 31, 2015, there has been no Material Adverse Effect
on the business, operations or financial conditions of the Loan Parties; and

 

(ix)             there is no claim, action, suit, investigation, litigation or
proceeding, pending or threatened, in any court or before any governmental
agency that relates to the Loan Parties that is reasonably likely of having a
Material Adverse Effect on the Loan Parties or that relates to the Transaction
under the Loan Documents or the ABL Facility Documents.

 

(j)                 Solvency Certificate. The Administrative Agent and Lead
Arranger shall have received a solvency certificate in the form attached hereto
as Exhibit J.

 

(k)               Loan Notice. The Administrative Agent shall have received a
Loan Notice with respect to the Loans to be made on the Closing Date.

 

(l)                 Existing Indebtedness of the Loan Parties. All of the
existing Indebtedness, if any, for borrowed money of the Loan Parties and their
Subsidiaries (other than Indebtedness permitted to exist pursuant to
Section 7.02) shall be repaid in full, and all Liens and other security
interests upon any of the property of the Loan Parties (and the Vintage Stock
Acquisition) or any of their Subsidiaries securing Indebtedness of the Sellers
shall be terminated contemporaneous with the Closing Date;

 

(m)             Material Adverse Effect. There has not been any event, change,
occurrence or circumstance that has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect (as defined in
the Vintage Stock Acquisition Agreement) as of the Closing Date.

 

(n)               Vintage Stock Acquisition. The Vintage Stock Acquisition
Agreement shall be in full force and effect and the Vintage Stock Acquisition
shall have been consummated or shall be simultaneously consummated in accordance
with the Vintage Stock Acquisition Related Documents, for an aggregate purchase
price not in excess of $56,020,000 (without giving effect to any amendment,
modification, consent or waiver that would be materially adverse to the Lenders,
without the prior written consent of the Lead Arranger), and in compliance in
all material respects with all applicable Laws and regulatory approvals.

 

(o)               Subordinated Acquisition Note. The Administrative Agent and
the Lead Arranger shall have received a fully executed copy of the Subordinated
Acquisition Note, which note shall not be in an amount in excess of $10,000,000
and shall be fully subordinated to the Term Loan pursuant to the Subordination
Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 59 

 

 

(p)               ABL Facility. The Loan Parties shall have entered into the ABL
Facility Documents on terms and conditions reasonably satisfactory to the Lead
Arranger.

 

(q)               Fees and Expenses. The Administrative Agent shall have
received a fully executed copy of the Agent Fee Letter. The Administrative
Agent, the Lead Arranger and the Lenders, as applicable, shall have received all
fees and expenses owing on the Closing Date pursuant to the Agent Fee Letter and
Sections 2.09 and 11.04 (including the reasonable and documented fees and
expenses of the Administrative Agent’s, Lead Arranger’s and Lenders’ outside
counsel).

 

(r)                Know Your Customer; Patriot Act. The Administrative Agent and
each of the Lenders shall have received at least five (5) days prior to the
Closing Date, the documentation and other information as to each Loan Party as
requested by the Administrative Agent or such Lender in order to comply with its
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

(s)                Investment Committee Approval. The transactions contemplated
hereby shall have been approved by the internal investment committee of the Lead
Arranger and Lenders.

 

(t)                 Additional Information and Other Documents. The
Administrative Agent and the Lead Arranger shall have received all such
additional information, materials and all other documents provided for herein or
which the Administrative Agent, Lead Arranger and/or any Lender shall reasonably
request or require for the satisfactory completion of its business due diligence
(including a market study, historic unit level and profitability analysis) and
legal due diligence.

 

Article V

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

 

5.01          Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license, except, in each case of clauses (b) and
(c), where such failure would not have a Material Adverse Effect on the
Borrowers. The copy of the Organization Documents of each Loan Party provided to
the Administrative Agent on the Closing Date pursuant to the terms of this
Agreement is a true and correct copy of each such document as of the Closing
Date, each of which is valid and in full force and effect.

 

 

 

 

 

 

 

 

 

 

 

 



 60 

 

 

5.02          Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
and each Vintage Stock Acquisition Related Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law, except,
in the case of clause (b)(i), where such conflict, breach or contravention would
not have a Material Adverse Effect. The Vintage Stock Acquisition will,
contemporaneous with the Closing Date, be consummated by each Loan Party in
accordance with the Vintage Stock Acquisition Agreement, as applicable, and in
compliance in all material respects with all applicable Laws and regulatory
approvals.

 

5.03          Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof
(subject only to Permitted Liens which, pursuant to the terms of this Agreement,
are permitted to have priority over the Administrative Agent’s Liens thereon))
or (d) the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents, other than (i) authorizations, approvals, actions,
notices and filings which have been duly obtained or will be obtained
contemporaneous with the Closing Date, except where such failure to obtain or
make any of the foregoing would not have a Material Adverse Effect and
(ii) filings to perfect the Liens created by the Collateral Documents.

 

5.04          Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 61 

 

 

5.05          Financial Statements; No Material Adverse Effect.

 

(a)               Interim Financial Statements. The Interim Financial
Statements: (i) were prepared in accordance with GAAP applied on a consistent
basis throughout the period covered thereby, subject to the lack of footnotes
and year-end adjustments, and (ii) for the period ended September 30, 2016,
fairly present in all material respects the financial condition of the Target
Borrower as of September 30, 2016 and the results of operations of the Target
Borrower and its Subsidiaries for such period.

 

(b)               Audited Financial Statements. Following the Closing Date, the
most recent financial statements delivered pursuant to Section 6.01(a) and (b),
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, (ii) fairly
present in all material respects the financial condition of each Borrower and
its Subsidiaries (including the Target Borrower and its Subsidiaries) as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby and (iii) show all material
indebtedness and other liabilities, direct or contingent, of each Borrower and
its Subsidiaries (including the Target Borrower and its Subsidiaries) as of the
date thereof that are required to be disclosed thereon in accordance with GAAP,
including liabilities for taxes, material commitments and Indebtedness, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

 

(c)               Material Adverse Effect.

 

(i)                 As of the Closing Date, since the date of the balance sheet
included in the Interim Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a material adverse effect on the results of
operations, business, assets, liabilities, or the financial condition of the
Target Borrower, taken as a whole.

 

(ii)              As of the Closing Date, since the date of the balance sheet
included in the Pro Forma Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect on the results of
operations, business, assets, liabilities, or the financial condition of the
Loan Parties, taken as a whole.

 

(iii)            After the Closing Date, since the date of delivery of the most
recent annual audited financial statements in accordance with the terms hereof,
since the date of such annual audited financial statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(d)               Pro Forma Financials. The Pro Forma Financial Statements,
certified by the chief financial officer or treasurer of the Borrowers, copies
of which have been furnished to each Lender, fairly present on a Pro Forma Basis
the Consolidated pro forma financial condition of the Borrowers and their
Subsidiaries as at such date and the Consolidated pro forma results of
operations of the Borrowers and their Subsidiaries for the period ended on such
date, all in accordance with GAAP.

 

 

 

 

 

 

 

 

 

 

 

 

 



 62 

 

 

(e)               Forecasted Financials. The Consolidated forecasted balance
sheets, statements of income and cash flows of each Borrower and its
Subsidiaries delivered pursuant to Section 4.01 or Section 6.01, as applicable,
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, such
Borrowers’ best estimate of its future financial condition and performance (it
being understood that the forecasted financial statements described herein are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such projections will be realized, and although reflecting the
Borrowers’ good faith estimate, projections or forecasts based on methods and
assumptions which the Borrowers believed to be reasonable at the time such
forecasted financial statements were prepared, are not to be viewed as facts,
and that actual results during the period or periods covered by the forecasted
financial statements may differ materially from projected or estimated results).

 

5.06          Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Subsidiary or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document, any
Vintage Stock Acquisition Related Document or any of the Transactions
contemplated hereby, (b) would reasonably be expected, individually or in the
aggregate, to result in liability in excess of $250,000 on the Closing Date or
(c) which, after the Closing Date, would reasonably be expected to have a
Material Adverse Effect after giving effect to applicable insurance.

 

5.07          No Defaults.

 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to any Material Contract, which default would have a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing or would
result from the consummation of the Transaction.

 

5.08          Ownership of Property.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business.

 

5.09          Environmental Compliance.

 

(a)               Each Loan Party and each of its Subsidiaries is and at all
times has been in material compliance with Environmental Laws, except where such
non-compliance would not have a Material Adverse Effect. No Loan Party or any of
its Subsidiaries is subject to any pending or unresolved Environmental
Liability, except where such Environmental Liability would not have a Material
Adverse Effect.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 63 

 

 

(b)               None of the properties currently or, to the knowledge of any
Loan Party or its Subsidiaries, formerly owned, leased or operated by any Loan
Party or any of its Subsidiaries is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list. Except as would
not reasonably be expected to result in a Material Adverse Effect, there are no
asbestos-containing materials at any property currently or formerly owned,
leased or operated by any Loan Party or any of its Subsidiaries and no
(i) active or abandoned underground or above ground storage tanks,
(ii) landfills or (iii) current or former waste disposal areas, in each case for
(i), (ii) and (iii) in which Hazardous Materials are being or have been treated,
stored or disposed of on any property currently owned, leased or operated by any
Loan Party or any of its Subsidiaries or, to the knowledge of the Loan Parties,
on any property formerly owned, leased or operated by any Loan Party or any of
its Subsidiaries; and Hazardous Materials have not been released, discharged or
disposed of on, at, to or from any property currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries that would be
reasonably expected to result in a Material Adverse Effect.

 

(c)               Neither any Loan Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any material investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in a Material Adverse Effect.

 

5.10          Insurance.

 

The properties of each Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of any
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Loan Party or the
applicable Subsidiary operates. The general liability, casualty, property,
terrorism, D&O and business interruption insurance coverage of the Loan Parties
as in effect on the Closing Date, and as of the last date such Schedule was
required to be updated in accordance with Section 6.02, is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 5.10 and such insurance coverage complies with the requirements set
forth in this Agreement and the other Loan Documents.

 

5.11          Taxes.

 

Each Loan Party and its Subsidiaries have filed all Federal, state income tax
and other material tax returns and reports required to be filed, and have paid
all federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Loan Party or any Subsidiary. At all times since December
31, 2002 and through the date of the Vintage Stock Acquisition, the Target
Borrower has had a valid election under Section 1362 of the Code and any
corresponding state or local tax provision for the Target Borrower to be treated
as an S corporation within the meaning of Sections 1361 and 1362 of the Code.

 

 

 

 

 

 

 

 

 

 



 64 

 

 

5.12          ERISA Compliance.

 

(a)               (i) Each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state laws and
(ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter or is
subject to a favorable opinion letter from the IRS to the effect that the form
of such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the IRS to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS and, to the knowledge of the Loan Parties,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

 

(b)               There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.

 

(c)               (i) No ERISA Event has occurred, and no Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that would
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan or Multiemployer Plan; (ii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is 60% or higher and no Loan Party nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iii) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither any Borrower nor any ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or Section 4212(c) of
ERISA; and (v) no Pension Plan has been terminated by the plan administrator
thereof nor by the PBGC, and no event or circumstance has occurred or exists
that would reasonably be expected to cause the PBGC to institute proceedings
under Title IV of ERISA to terminate any Pension Plan.

 

(d)               Neither any Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 5.12 hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 65 

 

 

5.13          Margin Regulations; Investment Company Act.

 

(a)               Margin Regulations. No Borrowers are engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of the Term Loan, not more than
twenty-five percent (25%) of the value of the assets (either of the Borrowers
only or of the Borrowers and their Subsidiaries on a Consolidated basis) subject
to the provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between the Borrowers and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

(b)               Investment Company Act. None of the Borrowers or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.14          Disclosure.

 

No report, financial statement, certificate or other information (as modified or
supplemented by other written information so furnished but excluding projected
financial information and information of a general economic, forward looking or
industry-specific nature), furnished by any Loan Party to the Administrative
Agent, the Lead Arranger, or any Lender in connection with the Transaction and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished), when taken as a whole, contained as of the date such report,
statement, certificate or other information was so furnished any material
misstatement of fact or omitted to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information, each Loan Party represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time made, it being understood that forecasts and projections by their nature
are inherently uncertain, that actual results may differ significantly from the
forecasted or projected results and that such differences may be material and no
assurances are being given that the results reflected in the forecasts and
projections will be achieved.

 

5.15          Compliance with Laws.

 

Each Loan Party and each Subsidiary thereof is in compliance with the
requirements of all material Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted and except for
noncompliance that would not result in a Material Adverse Effect.

 

5.16          Solvency.

 

The Loan Parties are, on a Consolidated basis, Solvent.

 

5.17          Casualty, Etc.

 

 

 

 

 

 

 

 

 



 66 

 

 

 

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
would reasonably be expected to have a Material Adverse Effect.

 

5.18          Sanctions Concerns and Anti-Corruption Laws.

 

(a)               Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to
the knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, Affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

 

(b)               Anti-Corruption Laws. The Loan Parties and their Subsidiaries
have conducted their business in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

 

5.19          Responsible Officers.

 

Set forth on Schedule 1.01(c) are Responsible Officers, holding the offices
indicated next to their respective names, as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Section 6.02 and such Responsible Officers are the duly elected and qualified
officers of such Loan Party and are duly authorized to execute and deliver, on
behalf of the respective Loan Party, this Agreement, the Notes and the other
Loan Documents.

 

5.20          Subsidiaries; Equity Interests; Loan Parties.

 

(a)               Subsidiaries, Joint Ventures, Partnerships and Equity
Investments. Set forth on Schedule 5.20(a), is the following information which
is true and complete in all respects as of the Closing Date and as of the last
date such Schedule was required to be updated in accordance with Section 6.02:
(i) a complete and accurate list of all Subsidiaries, joint ventures and
partnerships and other equity investments of the Loan Parties as of the Closing
Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, (ii) the number of shares of each class of Equity
Interests in each Subsidiary outstanding, (iii) the number and percentage of
outstanding shares of each class of Equity Interests owned by the Loan Parties
and their Subsidiaries and (iv) the class or nature of such Equity Interests
(i.e. voting, non-voting, preferred, etc.). The outstanding Equity Interests in
all Subsidiaries are validly issued, fully paid and non-assessable (if corporate
stock) and are owned free and clear of all Liens other than Permitted Liens.
Except as set forth on Schedule 5.20(a), there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to the Equity Interests of any Loan Party or any
Subsidiary thereof, except as contemplated in connection with the Loan
Documents.

 

 

 

 

 

 

 

 

 



 67 

 

 

(b)               Loan Parties. Set forth on Schedule 5.20(b) is a complete and
accurate list of all Loan Parties, showing as of the Closing Date, or as of the
last date such Schedule was required to be updated in accordance with
Section 6.02, (as to each Loan Party) (i) the exact legal name, (ii) any former
legal names of such Loan Party in the four (4) months prior to the Closing Date,
(iii) the jurisdiction of its incorporation or organization, as applicable,
(iv) the type of organization, (v) the jurisdictions in which such Loan Party is
qualified to do business, (vi) the address of its chief executive office,
(vii) the address of its principal place of business, (viii) its U.S. federal
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation or organization,
(ix) the organization identification number, (x) ownership information (e.g.
publicly held or if private or a partnership, the owners and partners of each of
the Loan Parties) and (xi) the industry or nature of business of such Loan
Party.

 

(c)               Capitalization of Holdings. Set forth on Schedule 5.20(c), is
the following information which is true and complete in all respects as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02: (i) the number of shares of each class of Equity
Interests of Holdings outstanding, (ii) the number and percentage of outstanding
shares of each class of Equity Interests of Holdings, (iii) the identity of the
Holders of each of the Equity Interests of Holdings and (iv) the class or nature
of such Equity Interests (i.e. voting, non-voting, preferred, etc.).

 

5.21          Collateral Representations.

 

(a)               Collateral Documents. The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject only to Permitted Liens which, pursuant to the terms of this
Agreement, are permitted to have priority over the Administrative Agent’s Liens
thereon) on all right, title and interest of the respective Loan Parties in the
Collateral described therein. Except for filings completed prior to the Closing
Date and as contemplated hereby and by the Collateral Documents, no filing or
other action will be necessary to perfect or protect such Liens.

 

(b)               Intellectual Property. Set forth on Schedule 5.21(b), as of
the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, is a list of all registered or issued
Intellectual Property (including all applications for registration and issuance)
owned by each of the Loan Parties or that each of the Loan Parties has the right
to use and that are material to the business or operations of the Loan Parties
(including the name/title, current owner, registration or application number,
and registration or application date and such other information as reasonably
requested by the Lead Arranger).

 

(c)               Documents, Instrument, and Tangible Chattel Paper. Set forth
on Schedule 5.21(c), as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 6.02, is a
description of all Documents, Instruments, and Tangible Chattel Paper of the
Loan Parties (including the Loan Party owning such Document, Instrument and
Tangible Chattel Paper and such other information as reasonably requested by the
Lead Arranger) with a fair market value, individually, in excess of the
Threshold Amount.

 

 

 

 

 

 

 

 



 68 

 

 

(d)               Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, and Securities Accounts.

 

(i)                 Set forth on Schedule 5.21(d)(i), as of the Closing Date and
as of the last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of all Deposit Accounts and Securities Accounts
of the Loan Parties, including the name of (A) the applicable Loan Party, (B) in
the case of a Deposit Account, the depository institution and average amount
held in such Deposit Account and whether such account is an Excluded Account,
and (C) in the case of a Securities Account, the Securities Intermediary or
issuer and the average aggregate market value held in such Securities Account,
as applicable.

 

(ii)              Set forth on Schedule 5.21(d)(ii), as of the Closing Date and
as of the last date such Schedule was required to be updated in accordance with
Section 6.02, is a description of all Electronic Chattel Paper (as defined in
the UCC) and Letter-of-Credit Rights (as defined in the UCC) of the Loan
Parties, in each case, with a fair market value, individually, in excess of the
Threshold Amount, including the name of (A) the applicable Loan Party, (B) in
the case of Electronic Chattel Paper (as defined in the UCC), the account debtor
and (C) in the case of Letter-of-Credit Rights (as defined in the UCC), the
issuer or nominated person, as applicable.

 

(e)               Commercial Tort Claims. Set forth on Schedule 5.21(e), as of
the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, is a description of all Commercial Tort
Claims of the Loan Parties in each case, with a fair market value, individually,
in excess of the Threshold Amount (detailing such Commercial Tort Claims in such
detail as reasonably requested by the Lead Arranger).

 

(f)                Pledged Equity Interests. Set forth on Schedule 5.21(f), as
of the Closing Date and as of the last date such Schedule was required to be
updated in accordance with Section 6.02, is a list of (i) all Pledged Equity and
(ii) all other Equity Interests required to be pledged to the Administrative
Agent pursuant to the Collateral Documents (in each case, detailing the Grantor
(as defined in the Security Agreement), the Person whose Equity Interests are
pledged, the number of shares of each class of Equity Interests, the certificate
number and percentage ownership of outstanding shares of each class of Equity
Interests and the class or nature of such Equity Interests (i.e. voting,
non-voting, preferred, etc.).

 

(g)               Properties. Set forth on Schedule 5.21(g)(i), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a list of all Mortgaged Properties (including
(i) the name of the Loan Party owning) such Mortgaged Property, (ii) the number
of buildings located on such Mortgaged Property, (iii) the property address,
(iv) the city, county, state and zip code which such Mortgaged Property is
located. Set forth on Schedule 5.21(g)(ii), as of the Closing Date and as of the
last date such Schedule was required to be updated in accordance with
Section 6.02, is a list of (A) each headquarters location of the Loan Parties,
(B) each other location where any significant administrative or governmental
functions are performed, (C) each other location where the Loan Parties maintain
any books or records (electronic or otherwise) and (D) each location where any
personal property Collateral is located at any premises owned or leased by a
Loan Party with a Collateral value in excess of $500,000 (in each case,
including (1) an indication if such location is leased or owned, (2), if leased,
the name of the lessor, and if owned, the name of the Loan Party owning such
property, (3) the address of such property (including, the city, county, state
and zip code) and (4) to the extent owned, the approximate fair market value of
such property).

 

 

 

 

 

 

 

 



 69 

 

 

(h)               Material Contracts. Set forth on Schedule 5.21(h), as of the
Closing Date and as of the last date such Schedule was required to be updated in
accordance with Section 6.02, is a complete and accurate list of all Material
Contracts of each Borrower and its Subsidiaries.

 

5.22          SBA Forms.

 

All information and representations contained in each of the SBA Forms delivered
to the Lead Arranger are true and accurate as of the Closing Date.

 

5.23          Broker’s Fees.

 

Neither any Loan Party nor any Subsidiary has any obligation to any Person in
respect of any finder’s, broker’s, investment banking or other similar fee in
connection with the Transaction or the Vintage Stock Acquisition other than fees
that will have been paid on or prior to the date hereof.

 

5.24          Intellectual Property; Licenses, Etc.

 

Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, as
currently conducted or proposed to be conducted, without, to the best knowledge
of each Borrower, conflict with the rights of any other Person. To the best
knowledge of each Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by any Loan Party or any of its Subsidiaries
infringes upon any rights held by any other Person. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of each
Borrower, threatened.

 

5.25          Labor Matters.

 

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Borrower or any of its Subsidiaries as of the Closing Date
and neither any Borrower nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor dispute within the last three (3) years
preceding the Closing Date.

 

5.26          Vintage Stock Acquisition Agreement.

 

The Borrowers have delivered to the Administrative Agent and the Lead Arranger a
complete and correct copy of the Vintage Stock Acquisition Agreement (including
all schedules, exhibits, amendments, supplements, modifications and assignments
thereof and, to the extent reasonably requested by the Lead Arranger, all other
material documents delivered pursuant thereto or in connection therewith). As of
the Closing Date, neither Holdings nor any other Borrowers are in default in any
material respect in the performance or compliance with any provisions thereof.
The Vintage Stock Acquisition Agreement is in full force and effect as of the
Closing Date, and it has not been terminated, rescinded or withdrawn. All
requisite material approvals by Governmental Authorities having jurisdiction
over each of the parties to the Vintage Stock Acquisition Agreement, with
respect to the transactions contemplated thereby, have been obtained, and no
such approvals impose any conditions to the consummation of the transactions
contemplated by the Vintage Stock Acquisition Agreement or to the conduct by any
Borrower of its business thereafter which have not been satisfied or fulfilled
or will be as of the Closing Date. As of the Closing Date, each of the
representations and warranties given by any Loan Party in the Vintage Stock
Acquisition Agreement is true and correct in all material respects. As of the
Closing Date, each of the representations and warranties given by any Person
(other than a Loan Party) in the Vintage Stock Acquisition Agreement is, to the
knowledge of Holdings and each Borrower, true and correct in all material
respects.

 

 

 

 

 

 

 

 

 



 70 

 

 

Article VI

AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

 

6.01          Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Lead Arranger:

 

(a)               Audited Financial Statements. As soon as available, but in any
event within one hundred twenty (120) days after the end of each fiscal year of
the Borrowers (which such 120-days may be extended by up to fifteen (15) days at
the sole discretion of the Lead Arranger), a Consolidated and consolidating
balance sheet of the Borrowers and their Subsidiaries as at the end of such
fiscal year and the related Consolidated and consolidating statements of income
or operations, changes in shareholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year (but, in each case, only to the extent that the Borrowers
have completed a full fiscal year to compare), all in reasonable detail and
prepared in accordance with GAAP, and including management discussion and
analysis of operating results inclusive of operating metrics in comparative
form, with (i) such Consolidated statements to be audited and accompanied by a
report and opinion of Anton + Chia or other independent certified public
accountant of nationally or regionally recognized standing reasonably acceptable
to the Lead Arranger, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, and (ii) such consolidating statements
to be certified by the chief executive officer, chief financial officer,
treasurer or controller that is a Responsible Officer of the Borrowers to the
effect that such statements are fairly stated in all material respects when
considered in relation to the Consolidated financial statements of each Borrower
and its Subsidiaries.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 71 

 

 

(b)               Quarterly Financial Statements. As soon as available, but in
any event within forty-five (45) days after the end of each fiscal quarter of
each fiscal year of the Borrowers, a Consolidated and consolidating balance
sheet of each Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related Consolidated and consolidating statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrowers’ fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, together with a comparison to the business plan and budget
described in clause (d) below, all in reasonable detail and prepared in
accordance with GAAP and including management discussion and analysis of
operating results inclusive of operating metrics in comparative form, such
Consolidated statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller who is a Responsible Officer of the
Borrowers as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of each Borrower and its Subsidiaries,
subject only to normal year-end audit adjustments and the absence of footnotes
and such consolidating statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller that is a Responsible
Officer of the Borrowers to the effect that such statements are fairly stated in
all material respects when considered in relation to the Consolidated financial
statements of each Borrower and its Subsidiaries.

 

(c)               Monthly Financial Statements. As soon as available, but in any
event within thirty (30) days after the end of each calendar month, a
Consolidated and consolidating balance sheet of each Borrower and its
Subsidiaries as at the end of such month, and the related Consolidated and
consolidating statements of income or operations, changes in shareholders’
equity and cash flows for such month and for the portion of each Borrower’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding month of the previous fiscal year and the
corresponding portion of the previous fiscal year, together with a comparison to
the business plan and budget described in clause (d) below, all in reasonable
detail and prepared in accordance with GAAP and including management discussion
and analysis of operating results inclusive of operating metrics in comparative
form, such Consolidated statements to be certified by the chief executive
officer, chief financial officer, treasurer or controller who is a Responsible
Officer of the Borrowers as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of each Borrower and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller that is a
Responsible Officer of the Borrowers to the effect that such statements are
fairly stated in all material respects when considered in relation to the
Consolidated financial statements of each Borrower and its Subsidiaries.

 

(d)               Business Plan and Budget. As soon as available, but in any
event within thirty (30) days after the end of each fiscal year of the
Borrowers, an annual business plan and budget of each Borrower and its
Subsidiaries on a Consolidated basis for the fiscal year immediately following
such fiscal year, including forecasts prepared by management of each Borrower,
in form reasonably satisfactory to the Lead Arranger, of Consolidated balance
sheets and statements of income or operations and cash flows of each Borrower
and its Subsidiaries on a monthly basis for the immediately following fiscal
year.

 

 

 

 

 

 

 

 

 

 



 72 

 

 

6.02          Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Lead Arranger (collectively, the “Borrower Materials”):

 

(a)               Accountants’ Certificate. Concurrently with the delivery of
the financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default or Event of Default or, if any such Default or Event of
Default shall exist, stating the nature and status of such event (it being
understood that such certificate shall be limited to the items that independent
certified public accountants are permitted to and customarily cover in such
certificates pursuant to their professional standards and customs of the
profession).

 

(b)               Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), (i) a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller which is a Responsible Officer of the
Borrowers, and (ii) a copy of management’s discussion and analysis with respect
to such financial statements. Unless the Administrative Agent or a Lender
requests executed originals, delivery of the Compliance Certificate may be by
electronic communication including fax or email and shall be deemed to be an
original and authentic counterpart thereof for all purposes.

 

(c)               Updated Schedules. Concurrently with the delivery of the
Compliance Certificate referred to in Section 6.02(b), the following updated
Schedules to this Agreement (which may be attached to the Compliance
Certificate) to the extent required to make the representation related to such
Schedule true and correct as of the date of such Compliance Certificate:
Schedules 1.01(c), 5.10, 5.20(a), 5.20(b), 5.21(b), 5.21(c), 5.21(d)(i),
5.21(d)(ii), 5.21(e), 5.21(f), 5.21(g)(i), 5.21(g)(ii) and 5.21(h).

 

(d)               Calculations. Concurrently with the delivery of the Compliance
Certificate referred to in Section 6.02(b) required to be delivered with the
financial statements referred to in Section 6.01(a), a certificate (which may be
included in such Compliance Certificate) including (i) a calculation of Excess
Cash Flow for such fiscal year, (ii) the amount of all Restricted Payments,
Investments, Dispositions, Capital Expenditures, Debt Issuances and Equity
Issuance that were made during the prior fiscal year and (iii) amounts received
in connection with any Extraordinary Receipt during the prior fiscal year.

 

(e)               Changes in Entity Structure. Within ten (10) days prior to any
merger, consolidation, dissolution or other change in entity structure of any
Loan Party or any of its Subsidiaries permitted pursuant to the terms hereof,
provide written notice of such change in entity structure to the Administrative
Agent and Lead Arranger, along with such other information as reasonably
requested by the Administrative Agent or Lead Arranger. Provide written notice
to the Administrative Agent, not less than ten (10) days prior to (or such
lesser period of time as agreed to by the Lead Arranger) any change in any Loan
Party’s legal name, state of organization, or organizational existence.

 

 

 

 

 

 

 

 

 

 

 



 73 

 

 

(f)                Audit Reports; Management Letters; Recommendations. Promptly
after any request by the Administrative Agent or any Lender, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of any
Loan Party by independent accountants in connection with the accounts or books
of any Loan Party or any of its Subsidiaries, or any audit of any of them.

 

(g)               [Reserved];

 

(h)               Debt Securities Statements and Reports. Promptly after the
furnishing thereof, copies of any material written statement (financial or
otherwise) or written report (including, without limitation, any collateral
reporting, “availability certificate” or similar report) furnished to any holder
of material debt securities (including, without limitation, the ABL Facility
Loans) of any Loan Party or of any of its Subsidiaries pursuant to the terms of
any indenture, loan or credit or similar agreement documenting any material
Indebtedness of the Loan Parties and not otherwise required to be furnished to
the Lenders pursuant to Section 6.01 or any other clause of this Section.

 

(i)                 Notices. Not later than five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of all material
written notices, requests and other documents (including amendments, waivers,
and other modifications) so received under or pursuant to any Vintage Stock
Acquisition Related Document (including, without limitation, any notice or
communication with respect to any actual or alleged “Environmental Liabilities”
thereunder), any ABL Facility Document (including, without limitation, all
“availability certificates”, amendments, supplements, consent letters, waivers,
forbearances, restatements or modifications to the terms thereof or in
connection therewith) or any instrument, indenture, loan or credit or similar
agreement documenting material Indebtedness of the Loan Parties and, from time
to time upon reasonable request by the Lead Arranger, such information and
reports regarding the Vintage Stock Acquisition Related Documents, the ABL
Facility Documents and such instruments, indentures and loan and credit and
similar agreements as the Lead Arranger may reasonably request.

 

(j)                 Environmental Notice. Not later than ten (10) Business Days
after the assertion or occurrence thereof, notice of any Environmental Claim,
Environmental Liability, action or proceeding against, or of any noncompliance
by, any Loan Party or any of its Subsidiaries under any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any material restrictions on ownership, occupancy, use or
transferability under any Environmental Law.

 

(k)               Additional Information. Promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent, any Lender or the Lead Arranger may from time to
time reasonably request.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 74 

 

 

6.03          Notices.

 

Promptly, but in any event within three (3) Business Days, notify the
Administrative Agent and each Lender in writing:

 

(a)               of the occurrence of any Default or Event of Default;

 

(b)               of any matter that has resulted or would reasonably be
expected to result in a Material Adverse Effect, including any matter that has
resulted or would reasonably be expected to result in a Material Adverse Effect
as a result of (i) the breach or non-performance of, or any default under, a
Contractual Obligation of Holdings or any Subsidiary or (ii) any dispute,
litigation, investigation, proceeding or suspension between Holdings or any
Subsidiary and any Governmental Authority;

 

(c)               of the commencement of, or any material development in, any
litigation or proceeding affecting Holdings or any Subsidiary, including
pursuant to any applicable Environmental Laws, that would reasonably be expected
to result in liability in excess of $250,000;

 

(d)               of the occurrence of any ERISA Event which is known to
Borrowers or which Borrowers have reason to know of and which has resulted or
would reasonably be expected to result in a Material Adverse Effect;

 

(e)               of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary;

 

(f)                of any (i) occurrence of any Disposition of property or
assets for which the Borrowers are required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii), (ii) Equity Issuance for which the Borrowers
are required to make a mandatory prepayment pursuant to Section 2.05(b)(iii),
(iii) Debt Issuance for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.05(b)(iv), and (iv) receipt of any
Extraordinary Receipt for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.05(b)(v); and

 

(g)               of any default or event of default with respect to the ABL
Facility (as well as any notice, if any, received with respect thereto,
including a copy thereof).

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrowers have taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with reasonable particularity any and
all provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04          Payment of Obligations; Tax Returns.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 75 

 

 

(a)               Pay and discharge as the same shall become due and payable,
all its obligations and liabilities, including (i) all Tax liabilities, material
assessments and material governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrowers or such Subsidiary; (ii) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (iii) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness, except, in the case of clauses (i), (ii) and (iii) herein, in
respect of liabilities, Liens or Indebtedness, in each case, individually, below
the Threshold Amount.

 

(b)               Timely file all Tax returns.

 

6.05          Preservation of Existence, Etc.

 

(a)               Preserve, renew and maintain in full force and effect its
legal existence and good standing under the Laws of the jurisdiction of its
organization, except (i) in a transaction permitted by Sections 7.04(a), (f),
(g), and (h); and (ii) with respect to the good standing of the Loan Parties,
where such failure would not have a Material Adverse Effect and any such failure
is corrected within ten (10) days after the Loan Parties become aware of such
failure;

 

(b)               take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

(c)               preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation or non-renewal of which
would reasonably be expected to have a Material Adverse Effect.

 

6.06          Maintenance of Properties.

 

(a)               Maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted;

 

(b)               make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

(c)               use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

6.07          Maintenance of Insurance.

 

(a)               Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of any Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons, including, without limitation,
(i) terrorism insurance and (ii) flood hazard insurance on all Mortgaged
Properties that are Flood Hazard Properties, on such terms and in such amounts
as required by the National Flood Insurance Reform Act of 1994.

 

 

 

 

 

 

 

 

 



 76 

 

 

(b)               Evidence of Insurance. Cause the Administrative Agent to be
named as lenders’ loss payable, loss payee or mortgagee, as its interest may
appear, and/or additional insured with respect of any such insurance providing
liability coverage or coverage in respect of any Collateral, and cause, unless
otherwise agreed to by the Lead Arranger, each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums). Annually, upon
expiration of current insurance coverage, the Loan Parties shall provide, or
cause to be provided, to the Administrative Agent, such evidence of insurance as
reasonably required by the Lead Arranger, including, but not limited to:
(i) certified copies of such insurance policies, (ii) evidence of such insurance
policies (including, without limitation and as applicable, ACORD Form 28
certificates (or similar form of insurance certificate), and ACORD Form 25
certificates (or similar form of insurance certificate)), (iii) declaration
pages for each insurance policy and (iv) lender’s loss payable endorsements if
the Administrative Agent for the benefit of the Secured Parties is not on the
declarations page for such policy. As requested by the Administrative Agent, the
Loan Parties agree to deliver to the Administrative Agent an authorization to
share insurance information (or such other form as required by each of the Loan
Parties’ insurance companies).

 

(c)               Redesignation. Promptly notify the Administrative Agent in
writing of any Mortgaged Property that is, or becomes, a Flood Hazard Property.

 

6.08          Compliance with Laws.

 

Observe and remain in compliance with all applicable Laws and all applicable
orders, writs, injunctions and decrees and maintain in full force and effect all
Governmental Approvals, in each case applicable or necessary to the conduct of
its business including, without limitation, all Environmental Laws and all
Governmental Approvals required thereunder, except to the extent that such
failure could not result in a Material Adverse Effect.

 

6.09          Books and Records.

 

Maintain proper books of record and account, in which full, true and correct
entries in all material respects in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Subsidiary, as the case may be.

 

6.10          Inspection Rights and Board Observation Rights.

 

(a)               Permit representatives and independent contractors of the
Administrative Agent and each Lender, upon reasonable prior notice, to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of the Borrowers and at such reasonable
times during normal business hours once per fiscal year, upon reasonable advance
notice to the Borrowers; provided that, when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours as often as may be reasonably
desired and without advance notice. Notwithstanding anything to the contrary in
this Section 6.10, none of Holdings, any Borrower or any of their Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter that (i) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
any requirement of Law or any binding agreement or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product.

 

 

 

 

 

 

 

 

 

 

 

 



 77 

 

 

(b)               The Lead Arranger shall have the right to appoint an observer
(the “Observer”) to the governing body of Holdings and each Loan Party (each, a
“Board of Directors”), who shall be entitled to attend (or at the option of such
Observer, monitor by telephone) all meetings of such Board of Directors and each
committee and sub-committee of such Board of Directors (other than any portions
of any meetings of the Board of Directors or any of its committees that involve
the exchange of privileged attorney-client information or work product) but
shall not be entitled to vote, and who shall receive all reports, meeting
materials (including copies of all board presentations), notices, written
consents, minutes and other materials (in each case other than any portions of
such reports or materials that contain information (x) that is subject to a
third party’s confidentiality arrangement which prohibits dissemination of such
information to such Observer pursuant to the terms therein or (y) that is
subject to the attorney-client privilege) as and when provided to the members of
the Board of Directors. Borrowers shall reimburse the Observer for the
reasonable and documented out-of-pocket travel expenses incurred by any such
Observer in connection with such attendance at or participation in such
meetings. Holdings and each Loan Party shall hold at least four (4) meetings of
its Board of Directors in each fiscal year, at least one (1) meeting of which
shall be held in-person. In the event that significant matters (including
matters concerning strategy, financial health and performance) customarily
determined by the Board of Directors who is the same governing body of the Loan
Parties cease to be determined by the Board of Directors (including by way of
delegation to any committee), then Holdings shall cause board rights
substantially similar to those granted in this Section 6.10 to be granted to
such Observer by such committees or Loan Parties as the Lead Arranger reasonably
determines are appropriate to maintain the scope and intent of the observation
rights granted in this Section 6.10.

 

6.11          Use of Proceeds.

 

The proceeds of the Term Loan will be used only to finance the Vintage Stock
Acquisition, to pay certain fees and expenses incurred in connection therewith,
and to fund general working capital requirements of the Borrowers.

 

6.12          Material Contracts.

 

Except, in each case, to the extent the Loan Parties determine, in the exercise
of their good faith business judgment, that to do so would not be commercially
reasonable under the circumstances, maintain each such Material Contract in full
force and effect (except to the extent that such Material Contract expires or
terminates pursuant to its terms, other than in connection with a default
pursuant to such Material Contract), enforce each such Material Contract in
accordance with its terms (other than failure to perform, observe, maintain or
enforce immaterial contract terms which could not reasonably be expected to
result in a termination right under such Material Contract), and, in each case,
to the extent it would be commercially reasonable in the good faith business
judgment of the Loan Parties or Subsidiaries, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so.

 

 

 

 

 

 

 

 

 

 

 

 



 78 

 

 

6.13          Additional Guarantors; Additional Collateral.

 

(a)               Additional Collateral. Subject to each of the provisions
contained in this Section 6.13, with respect to any property acquired after the
Closing Date by any Loan Party that is of the type subject to the Lien created
by the Security Agreement on the Closing Date but is not so subject, the
Borrowers shall (or shall cause the applicable Loan Party to) promptly (and in
any event within five (5) days after the acquisition thereof, or such longer
period in the sole discretion of the Lead Arranger) (i) execute and deliver to
the Administrative Agent such amendments or supplements to the Collateral
Documents or such other documents as the Lead Arranger shall deem necessary or
reasonably advisable to grant to the Administrative Agent, for its benefit and
for the benefit of the other Secured Parties, a Lien on such property, subject
to no Liens other than those permitted by Section 7.01, and (ii) take all
actions reasonably requested by the Lead Arranger to cause such Lien to be duly
perfected to the extent required by such Collateral Document in accordance with
all applicable requirements of Law, including the filing of financing statements
in all applicable jurisdictions. The Borrowers shall otherwise take such actions
and execute and/or deliver to the Administrative Agent such documents as the
Lead Arranger shall reasonably require to confirm the validity, perfection and
priority of the Lien of the Collateral Documents on such after-acquired
properties. For the avoidance of doubt, for purposes of this Section 6.13,
(i) no Loan Party shall be required to take any action with respect to assets to
the extent that (x) the creation, perfection or priority of Liens in and to such
assets is determined under the law of a jurisdiction outside of the United
States, or (y) the costs to the Loan Parties of executing any such Mortgage or
any such Security Documents described herein are unreasonably excessive (as
reasonably determined by the Lead Arranger in consultation with the Borrowers)
in relation to the benefits to the Administrative Agent and the Lenders of the
security or guarantee afforded thereby.

 

(b)               Domestic Subsidiaries. With respect to any Person that is or
becomes a Domestic Subsidiary of a Loan Party after the Closing, Holdings and
the Borrowers shall promptly (and in any event within five (5) Business Days
after such person becomes a Domestic Subsidiary, or such longer period in the
sole discretion of the Lead Arranger) (i) subject to the terms of the
Intercreditor Agreement, deliver to the Administrative Agent the certificates,
if any, representing all of the Equity Interests of such Domestic Subsidiary
owned by a Loan Party, together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests that are Loan Parties, and, to
the extent required by any Loan Document, all intercompany notes owing from such
Domestic Subsidiary to any Loan Party, in each case, with a fair market value,
individually, in excess of the Threshold Amount, together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party, (ii) cause such new Domestic Subsidiary (A) to become a Guarantor by
executing and delivering to the Administrative Agent a duly executed Joinder
Agreement (or such other document as the Lead Arranger shall deem reasonably
appropriate for such purpose) and such other documentation as the Lead Arranger
shall reasonably request, whereby such Domestic Subsidiary shall guarantee the
obligations of the Loan Parties under the Loan Documents, (B) to execute a
joinder or supplement to the Security Agreement or such other document as the
Lead Arranger shall deem reasonably appropriate for such purpose, to grant to
the Administrative Agent, for its benefit and for the benefit of the other
Secured Parties, a security interest in all Collateral (subject to the
exceptions specified in the Security Agreement) owned by such Domestic
Subsidiary and (C) to take all actions necessary or reasonably advisable in the
opinion of the Lead Arranger to cause the Lien created by the applicable
Collateral Document to be duly perfected to the extent required by such
agreement in accordance with all applicable requirements of Law (with first
priority, subject only to Permitted Liens which, pursuant to the terms of this
Agreement, are permitted to have priority over the Administrative Agent’s Liens
thereon), including the filing of financing statements in such jurisdictions as
may be reasonably requested by the Lead Arranger, (iii) deliver to the
Administrative Agent documents of the types referred to in Section 4.01(a) with
respect to such Domestic Subsidiary and, if requested by the Lead Arranger,
favorable opinions of counsel (limited to one (1) per applicable jurisdiction
and which shall cover, among other things, the legality, validity, binding
effect, enforceability, creation and perfection of the documentation referred to
above), all in form, content and scope reasonably satisfactory to the Lead
Arranger and (iv) deliver to the Administrative Agent updated Schedules 5.20(a),
5.20(b), 5.21(b), 5.21(f) 5.21(g)(i) and 5.21(g)(ii), and updated Schedules to
the Security Agreement, as are necessary such that, as updated, such Schedules
would be accurate and complete in all material respects.

 

 

 

 

 



 79 

 

 

(c)               Real Property. If any Loan Party acquires a fee ownership
interest in any real property (“Real Estate”) after the Closing Date and such
Real Estate has a fair market value in excess of $250,000, it shall provide to
the Administrative Agent within forty-five (45) days of such acquisition (or
such extended period of time as agreed to by the Lead Arranger) a Mortgage and
such Mortgaged Property Support Documents as the Lead Arranger may reasonably
request to cause such Real Estate to be subject at all times to a first
priority, perfected Lien (subject only to Permitted Liens which, pursuant to the
terms of this Agreement, are permitted to have priority over the Administrative
Agent’s Liens thereon) in favor of the Administrative Agent for the benefit of
the Secured Parties to secure the Secured Obligations pursuant to the terms and
conditions of the Collateral Documents.

 

(d)               Landlord Waivers. In the case of each location at which the
Loan Parties maintain books and records and each other location as the Lead
Arranger may require, the Loan Parties will use commercially reasonable efforts
to provide the Administrative Agent with such estoppel letters, consents and
waivers from the landlords on such real property to the extent requested by the
Lead Arranger (such letters, consents and waivers shall be in form and substance
satisfactory to the Lead Arranger and the Administrative Agent).

 

(e)               Account Control Agreements. Each of the Loan Parties shall not
open, maintain or otherwise have any deposit or other accounts (including
securities accounts) at any bank or other financial institution, or any other
account where money or securities are or may be deposited or maintained with any
Person, other than (a) the accounts set forth on Schedule 6.13 and designated as
Excluded Accounts; provided that, the balance in any such account does not
exceed $50,000 and the aggregate balance in all such accounts does not exceed
$150,000, (b) deposit accounts that are maintained at all times with depositary
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (c) securities accounts that are maintained at all
times with financial institutions as to which the Administrative Agent shall
have received a Qualifying Control Agreement, (d) deposit accounts established
solely as payroll and other zero balance accounts, (e) other deposit accounts,
so long as at any time the balance in any such account does not exceed $50,000
and the aggregate balance in all such accounts does not exceed $150,000 and
(f) any other Excluded Account.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 80 

 

 

(f)                Further Assurances. At any time upon reasonable request of
the Lead Arranger, promptly execute and deliver any and all further instruments
and documents and take all such other action as the Lead Arranger may deem
necessary or reasonably desirable to maintain in favor of the Administrative
Agent, for the benefit of the Secured Parties, Liens and insurance rights on the
Collateral that are duly perfected in accordance with the requirements of, or
the obligations of the Loan Parties under, the Loan Documents and all applicable
Laws.

 

(g)               Notwithstanding anything to the contrary contained herein, if
at any time any Person guarantees any obligation of any Person under any ABL
Facility Document and such Person is not a Guarantor under the Loan Documents at
the time of such Guarantee, such Person shall be required to become a Guarantor
hereunder in accordance with the terms of this Section 6.13 mutatis mutandis.

 

6.14          Further Assurances.

 

Promptly upon the reasonable request by the Administrative Agent or the Lead
Arranger, or any Lender through the Administrative Agent, (a) correct any
material defect or error that may be discovered in any Loan Document or in the
execution, acknowledgment, filing or recordation thereof, and (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable Law, subject any Loan Party’s or any of
its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents in
accordance with the terms hereof or thereof, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

 

6.15          Compliance with Terms of Leaseholds.

 

Make all payments and otherwise perform all obligations in respect of all leases
of real property to which any Borrower or any of its Subsidiaries is a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent in writing of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.

 

 

 

 

 

 

 

 

 

 

 

 

 



 81 

 

 

6.16          Compliance with Environmental Laws.

 

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to correct any material violation under any
Environmental Law or to remove and clean up all Hazardous Materials from any of
its properties, to the extent required by and in accordance with any
Environmental Law; provided, that neither any Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

6.17          Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
Laws in other jurisdictions and maintain policies and procedures designed to
promote and achieve compliance with such Laws.

 

6.18          Post-Closing Matters.

 

Execute and deliver the documents and complete the tasks set forth on
Schedule 6.18, in each case within the time limits specified on such schedule,
it being understood that each such time limit may be extended by the Lead
Arranger (with notice to the Administrative Agent) in its sole discretion, so
long as the Loan Parties are working diligently in good faith to complete, or
cause their Subsidiaries to complete, the applicable requirement as determined
by the Lead Arranger in its sole discretion.

 

6.19          Account Access.

 

With respect to any deposit or other accounts (including securities accounts and
Excluded Accounts) at any bank or other financial institution, or any other
account where money or securities are or may be deposited or maintained with any
Person, ensure Rodney Spriggs, Ken Caviness and Seth Bayless are the sole
Persons who are authorized signatories and with access to all such accounts of
the Loan Parties on behalf of such Loan Parties.

 

6.20          Modifications to ABL Facility Documents.

 

 

 

 

 

 

 

 

 

 



 82 

 

 

Notwithstanding anything in this Agreement to the contrary, if any amendment of
modification to the ABL Facility Documents amends or modifies any representation
and warranty, covenant (including any financial covenant), event of default or
other term contained in the ABL Facility Documents (or any related definitions),
in each case, in a manner that is more restrictive than the applicable
provisions permit as of the date thereof, or if any amendment or modification to
the ABL Credit Agreement or other ABL Facility Document adds an additional
representation and warranty, covenant, event of default therein, the Borrowers
and the other Loan Parties acknowledge and agree that this Agreement or the
other Loan Documents, as the case may be, shall be automatically amended or
modified to affect similar amendments or modifications with respect to this
Agreement or such other Loan Documents (preserving any cushions that may exist
with respect to financial covenants), without the need for any further action or
consent by any Borrower, the Loan Parties, or any other party. In furtherance of
the foregoing, the Borrowers and the other Loan Parties permit the Lenders to
document each such similar amendment or modification to this Agreement or such
other Loan Documents or insert a corresponding new representation and warranty,
covenant, event of default or other provision in this Agreement or such other
Loan Documents without any need for any further action or consent by any
Borrower, the other Loan Parties or any other party.

 

6.21          Key Man Life Insurance.

 

With respect to any key-man life insurance policies obtained by any Loan Party,
the owner and beneficiary shall be the applicable Loan Party and all proceeds
shall be collaterally assigned to the Administrative Agent pursuant to
collateral assignment agreements (the “Key-Man Collateral Assignment
Agreements”) in form and substance reasonably satisfactory to the Lead Arranger
and the Administrative Agent. So long as such life insurance policy is owned or
held by such Loan Party, the Borrowers shall maintain the collateral assignment
to the Lenders of all proceeds of such key-man life insurance policy, subject to
the immediately preceding sentence.

 

6.22          First Lien Credit Enhancements.

 

If any ABL Facility Lender receives any additional guaranty or other credit
enhancement after the Closing Date from the Loan Parties or any of their
Affiliates, Borrowers shall cause the same to be granted to the Administrative
Agent and Lenders, subject to the terms of the Intercreditor Agreement

 

6.23          Landlord Consents.

 

With respect to landlord consents for the leased properties listed on Schedule
6.23, the Loan Parties shall obtain all such consents within one hundred twenty
(120) days of the Closing Date (the “Landlord Consent Period”); provided that,
failure to obtain such consents shall not constitute an Event of Default unless
consents remain outstanding on more than six (6) leased properties at the end of
the Landlord Consent Period.  

 

Article VII

NEGATIVE COVENANTS

 

 

 

 

 

 

 

 

 

 

 



 83 

 

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.01          Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)               Liens pursuant to any Loan Document;

 

(b)               Liens existing on the Closing Date and listed on Schedule 7.01
and any renewals or extensions thereof; provided that, (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.02(b), and (iii) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.02(b);

 

(c)               Liens for Taxes not yet due or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;

 

(d)               statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than
forty-five (45) days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Loan Party or Subsidiary;

 

(e)               pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)                deposits to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(g)               easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which do not materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)               Liens securing judgments for the payment of money (or appeal
or other surety bonds relating to such judgments) not constituting an Event of
Default under Section 8.01(h);

 

(i)                 Liens securing Indebtedness permitted under Section 7.02(c);
provided that, (i) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

 

 

 

 

 

 

 

 

 

 

 



 84 

 

 

(j)                 Any interest or title of a lessor, licensor, sublessor, or
sublicensor under any lease, license, sublease, or sublicense entered into by
any Loan Party or any Subsidiary thereof in the ordinary course of business or
as otherwise permitted by this Agreement and covering only the assets so leased,
licensed, subleased, or sublicensed;

 

(k)               Liens of a collection bank arising under Section 4-210 of the
UCC on items in the course of collection;

 

(l)                 Liens securing Indebtedness under the ABL Facility
Documents, which may be first priority Liens with respect to ABL Facility
Priority Collateral; and

 

(m)             licenses, sublicenses, leases or subleases granted to third
parties in the ordinary course of business not interfering with the business of
the Loan Parties or any of their Subsidiaries;

 

(n)               Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Borrower or any other Loan Party in the ordinary course of business;

 

(o)               customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the UCC or common law of banks or other
financial institutions where Loan Parties or any of their Subsidiaries maintain
deposits (other than deposits intended as cash collateral) in the ordinary
course of business; and

 

(p)               other Liens as to which the aggregate amount of the
obligations secured thereby does not exceed $500,000 at any time outstanding.

 

7.02          Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)               Indebtedness under the Loan Documents;

 

(b)               Indebtedness outstanding on the date hereof as listed on
Schedule 7.02 and any refinancings, refundings, renewals or extensions thereof;
provided that, the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension; and, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination, standstill and related terms (if any),
and other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, and of any agreement entered into and of any
instrument issued in connection therewith, are no less favorable in any material
respect to the Loan Parties or the Lenders than the terms of any agreement or
instrument governing the Indebtedness being refinanced, refunded, renewed or
extended and the interest rate applicable to any such refinancing, refunding,
renewing or extending Indebtedness does not exceed the then applicable market
interest rate;

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 85 

 

 

(c)               Indebtedness in respect of Capitalized Leases and purchase
money obligations for fixed or capital assets within the limitations set forth
in Section 7.01(i); provided that, the aggregate amount of all such Indebtedness
at any one time outstanding shall not exceed $500,000; provided, that, for the
avoidance of doubt, Capital Expenditures financed by any customer or potential
customer in the ordinary course of the Loan Parties’ business and not resulting
in a lien on any asset of a Loan Party or a Subsidiary thereof shall not be
subject to the foregoing limitations;

 

(d)               unsecured Indebtedness of a Loan Party to any other Loan
Party, which Indebtedness shall (i) to the extent required by the Lead Arranger,
be evidenced by promissory notes which shall be pledged to the Administrative
Agent as Collateral for the Secured Obligations in accordance with the terms of
the Security Agreement, (ii) be on terms (including subordination terms)
reasonably acceptable to the Lead Arranger and (iii) be otherwise permitted
under the provisions of Section 7.03 (“Intercompany Debt”);

 

(e)               Guarantees of any Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of any Borrower or any other
Guarantor; provided that, if the Indebtedness being Guaranteed is subordinated
to the Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination provisions of such Indebtedness;

 

(f)                Indebtedness of any Person that becomes a Subsidiary of any
Borrower after the date hereof in a transaction permitted hereunder in an
aggregate principal amount not to exceed $500,000; provided that, such
Indebtedness is existing at the time such Person becomes a Subsidiary of such
Borrowers and was not incurred solely in contemplation of such Person’s becoming
a Subsidiary of such Borrowers);

 

(g)               obligations (contingent or otherwise) existing or arising
under any Swap Contract; provided that, (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with fluctuations in interest rates or
foreign exchange rates and (ii) such Swap Contract does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party;

 

(h)               subject to the Intercreditor Agreement, Indebtedness evidenced
by the ABL Facility Documents;

 

(i)                 non-recourse Indebtedness consisting of unpaid insurance
premiums (not in excess of one years' premiums) owing to insurance companies and
insurance brokers incurred in connection with the financing of insurance
premiums in the ordinary course of business, so long as Administrative Agent has
received written notice of such financing and the obligee under such financing
has agreed to provide Administrative Agent with at least 30 days prior written
notice prior to terminating the applicable insurance;

 

(j)                 endorsement of instruments or other payment items for
deposit;

 

(k)               Indebtedness consisting of (i) guarantees incurred in the
ordinary course of business with respect to surety and appeal bonds, performance
bonds, bid bonds, indemnity bonds, customs bonds, completion guarantees, and
similar obligations, and leases; (ii) unsecured guarantees arising with respect
to customary indemnification obligations to purchasers in connection with
Dispositions permitted by Section 7.05; and (iii) unsecured guarantees with
respect to Indebtedness of Holdings or its Subsidiaries, to the extent that the
Person that is obligated under such guaranty could have incurred such underlying
Indebtedness;

 

 

 

 

 

 

 

 

 



 86 

 

 

(l)                 Indebtedness incurred in the ordinary course of business
under performance, surety, statutory, customs and appeal bonds;

 

(m)             Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, export or import indemnities or
similar instruments, customs bonds, governmental contracts, leases, surety,
appeal or similar bonds and completion guarantees provided by a Loan Party in
the ordinary course of its business;

 

(n)               Indebtedness representing any taxes, assessments or
governmental charges to the extent (i) such taxes are being contested in good
faith and adequate reserves have been provided therefor and (ii) the payment
thereof shall not at any time be required to be made in accordance with
Section 6.04;

 

(o)               Indebtedness evidenced by the Subordinated Acquisition Note;

 

(p)               Indebtedness in respect of netting services, overdraft
protections and other similar services, in each case incurred in the ordinary
course of business;

 

(q)               unsecured Indebtedness not contemplated by the above
provisions in an aggregate principal amount not to exceed $500,000 at any time
outstanding; provided that, (i) no Default or Event of Default shall then exist
or would exist after giving effect thereto and (ii) the Loan Parties are in Pro
Forma Compliance with each of the financial covenants set forth in Section 7.11;
and

 

(r)                unsecured Indebtedness of Holdings owed to Sponsor, provided
that any such Indebtedness shall (i) not bear interest or be subject to
principal repayments, (ii) be on subordination terms substantially similar to
those terms contained in the Subordination Agreement and otherwise acceptable to
the Lead Arranger, and (iii) be subject to any other terms reasonably required
by the Lead Arranger.

 

7.03          Investments.

 

Make or hold any Investments, except:

 

(a)               Investments held by any Borrower and its Subsidiaries in the
form of cash or Cash Equivalents;

 

(b)               advances to officers, directors and employees of any Borrower
in an aggregate amount not to exceed $100,000 at any time outstanding;

 

(c)               (i) Investments by any Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by any Borrower and its Subsidiaries in Loan Parties and
(iii) additional Investments by Subsidiaries of any Borrower that are not Loan
Parties in other Subsidiaries that are not Loan Parties;

 

 

 

 

 

 

 

 

 



 87 

 

 

(d)               Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss;

 

(e)               Guarantees and Investments constituting Indebtedness permitted
by Section 7.02;

 

(f)                Investments existing on the date hereof set forth on
Schedule 7.03;

 

(g)               the Vintage Stock Acquisition, and any other acquisition that
is approved by the Lead Arranger in its sole discretion;

 

(h)               creation or acquisition of any Subsidiary, as permitted herein
by Section 7.03(g), that becomes a Loan Party, provided, that such Subsidiary is
a wholly-owned Domestic Subsidiary of a Loan Party and complies with Section
6.13;

 

(i)                 Investments in negotiable instruments deposited or to be
deposited for collection in the ordinary course of business;

 

(j)                 deposits of cash made in the ordinary course of business to
secure performance of obligations contemplated under Section 7.01(e);

 

(k)               Investments resulting from entering into any Swap Contract
permitted by Section 7.02(g);

 

(l)                 Investments in non-cash consideration received in
Dispositions to the extent permitted hereby;

 

(m)             deposits, prepayments and other credits to suppliers and
deposits in connection with lease obligations, taxes, insurance and similar
items, in each case made in the ordinary course of business and securing
contractual obligations of a Loan Party, in each case to the extent constituting
a Lien permitted under Section 7.01;

 

(n)               Investments in prepaid expenses, utility and workers'
compensation, performance and other similar deposits, each as entered into in
the ordinary course of business;

 

(o)               Investments received in connection with the bankruptcy or
reorganization of account debtors; and

 

(p)               other Investments not contemplated by the above provisions in
an aggregate principal amount not to exceed $500,000 at any time outstanding;
provided that, (i) no Default or Event of Default shall then exist or would
exist after giving effect thereto and (ii) the Loan Parties are in Pro Forma
Compliance with each of the financial covenants set forth in Section 7.11.

 

 

 

 

 

 

 

 

 

 

 

 

 



 88 

 

 

7.04          Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default or Event of Default
exists or would result therefrom:

 

(a)               any Subsidiary may merge with (i) any Borrower, provided that,
such Borrower shall be the continuing or surviving Person; or (ii) any one or
more other Subsidiaries, provided that, when any Loan Party is merging with
another Subsidiary, the continuing or surviving Person shall be a Loan Party;

 

(b)               any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or to another
Loan Party;

 

(c)               any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

 

(d)               [reserved];

 

(e)               [reserved];

 

(f)                subject to Section 7.13(c) and solely to the extent such
transaction is otherwise expressly permitted by this Agreement, any merger or
consolidation or other transaction, the sole purpose of which is to
(i) reincorporate or reorganize in another jurisdiction in the United States or
(ii) change the form of entity; provided, that, in the case of any such merger
or consolidation of a Loan Party, the surviving, continuing or resulting Person
shall be a Loan Party (or simultaneously with such transaction, the continuing,
surviving or resulting entity shall become a Loan Party);

 

(g)               any Investment permitted by Section 7.03 may be structured as
a merger or consolidation; provided, that, in the case of any such merger or
consolidation of a Loan Party, the surviving, continuing or resulting Person
shall be a Loan Party (or simultaneously with such transaction, the continuing,
surviving or resulting entity shall become a Loan Party); and

 

(h)               a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05.

 

7.05          Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)               Permitted Transfers;

 

(b)               Dispositions of obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business;

 

 

 

 

 

 

 



 89 

 

 

(c)               Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)               Dispositions permitted by Section 7.04;

 

(e)               Dispositions of accounts receivables to a third party in
connection with the compromise, settlement or collection thereof in the ordinary
course of business exclusive of factoring or similar arrangements so long as
(i) the account debtor with respect thereto has instituted or consented to the
institution of any proceeding under any Debtor Relief Law and (ii) all such
Dispositions do not exceed $500,000 in the aggregate in any fiscal year;

 

(f)                [reserved];

 

(g)               other Dispositions so long as (i) at least 75% of the
consideration paid in connection therewith shall be cash or Cash Equivalents
paid contemporaneously with consummation of the transaction and shall be in an
amount not less than the fair market value of the property disposed of, (ii) if
such transaction is a Sale and Leaseback Transaction, such transaction is not
prohibited by the terms of Section 7.14, (iii) such transaction does not involve
the sale or other disposition of a minority Equity Interests in any Subsidiary,
(iv) such transaction does not involve a sale or other disposition of
receivables other than receivables owned by or attributable to other property
concurrently being disposed of in a transaction otherwise permitted under this
Section, and (v) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Loan Parties and their Subsidiaries in all such
transactions in any fiscal year of the Borrowers shall not exceed $500,000;

 

(h)               Dispositions consisting of Restricted Payments, Investments
and Liens otherwise expressly permitted by this Agreement;

 

(i)                 any involuntary loss, damage or destruction of property or
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property;

 

(j)                 the termination of non-material leases or non-material
contracts in the ordinary course of business; and

 

(k)               the unwinding or terminating of Swap Agreements.

 

7.06          Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests or accept any capital contributions, except that:

 

(a)               each Subsidiary may make Restricted Payments to any Person
that owns Equity Interests in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

 

 

 

 

 

 

 

 

 



 90 

 

 

(b)               each Borrower and each Subsidiary may declare and make
dividend payments or other distributions payable solely in common Equity
Interests of such Person;

 

(c)               so long as no Default or Event of Default is then in existence
or would otherwise result therefrom, the Loan Parties may make cash
distributions to Holdings to pay or to distribute to Sponsor to pay (and which
are promptly used by Holdings to pay or to distribute to Sponsor to pay), or
reimburse Holdings for its payment of, common expenses, officers’ salaries and
other types of administrative and operative shared expenses, including any
franchise taxes and other similar licensing expenses, in each case, allocable to
the Loan Parties, in an aggregate amount not to exceed a maximum aggregate
amount of $250,000 per fiscal year;

 

(d)               so long as no Default or Event of Default is then in existence
or would otherwise result therefrom, the Loan Parties may make cash
distributions to Borrowers to pay (and which are promptly used by Borrowers to
pay), or reimburse Borrowers for their payment of Management Fees, such payment
and fees subject to the Management Fee Subordination Agreement; provided that,
immediately before and upon giving effect to such distribution, (i) the Loan
Parties are in Pro Forma Compliance with each of the financial covenants set
forth in Section 7.11, and (ii) excess Availability pursuant to the Borrowing
Base under the ABL Facility Documents is not less than $2,000,000; and provided
further, that, Sponsor may also be entitled to a one-time cash payment of
$250,000, due and payable by Borrowers on the Closing Date, as set forth under
the Management Agreement;

 

(e)               for any taxable period in which the Loan Parties are members
of a consolidated, combined or similar income tax group of which Sponsor (or any
direct or indirect parent thereof) is the common parent (a “Tax Group”), each
Loan Party may make Restricted Payments to Holdings to pay an allocable portion
of such federal, foreign, state and local income Taxes of such Tax Group
actually incurred and attributable to such Loan Parties; provided, however, that
such Restricted Payments shall not exceed the net amount of the relevant Tax
that Holdings (or any direct or indirect parent thereof) actually owes to the
appropriate Governmental Authority, assuming that any net operating loss
deductions within the meaning of Section 172 of the Code or capital loss
carrybacks carryovers within the meaning of Section 1212 of the Code (either
existing or accrued prior to or after the Closing Date) are allocated to each of
the Loan Parties pro rata, among the members of the “consolidated group” (within
the meaning of Treasury Regulations Section 1.1502-1(h)) of Sponsor (or any
direct or indirect parent thereof); provided further that any Restricted
Payments received by Holdings (or any direct or indirect parent thereof) from
any Loan Party pursuant to this clause (e) shall be paid over to the appropriate
Governmental Authority within 60 days of receipt thereof by Holdings (or any
direct or indirect parent thereof);

 

(f)                after the first anniversary of the Closing Date, during each
fiscal year, the Loan Parties may declare and make cash distributions to Sponsor
in an aggregate amount not to exceed the ABL Facility Available Amount for the
immediately preceding fiscal year, provided that, (i) Consolidated Total
Leverage Ratio after giving effect to any such distribution is less than 2.00
to 1.00 for the most recent Measurement Period, (ii) the Loan Parties are in
compliance with the applicable Consolidated Fixed Charge Coverage Ratio and
Consolidated Total Leverage Ratio levels set forth in Section 7.11 on a Pro
Forma Basis for the most recent Measurement Period after taking into effect such
distribution and (iii) no Default or Event of Default has occurred and is
continuing or would result therefrom; and

 

 

 

 

 

 

 



 91 

 

 

(g)       each Borrower may make any payments with respect to the Subordinated
Acquisition Note to the extent expressly permitted pursuant to the terms of the
Subordination Agreement.

 

7.07          Change in Nature of Business.

 

Engage in any line of business substantially different (as determined by the
Lead Arranger in its sole discretion) from the Borrower Line of Business on the
Closing Date.

 

7.08          Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (i) transactions which
are entered into in the ordinary course of such Person’s business on fair and
reasonable terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arm’s length transaction with a Person
other than an officer, director or Affiliate, (ii) reasonable and customary fees
paid to non-officer members of the board of directors (or similar governing
body) of Holdings and its Subsidiaries; provided that, all such amounts payable
to officers and employees that are also officers and employees of Sponsor shall
be reasonable and customary and (iii) transactions existing on the date hereof
and listed on Schedule 7.08 hereof; provided that, with respect to any
transaction or series of related transactions proposed to be entered into in
reliance upon this Section 7.08 involving amounts payable in excess of $500,000,
the Loan Parties shall provide at least five (5) Business Days prior notice of
such transaction (along with a reasonable description thereof) to the Lead
Arranger and Administrative Agent.

 

7.09          Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation (except for this
Agreement, the other Loan Documents and the ABL Facility Documents) that
(a) encumbers or restricts the ability of any Person to (i) to act as a Loan
Party, (ii) make Restricted Payments to any Loan Party, (iii) pay any
Indebtedness or other obligation owed to any Loan Party, (iv) make loans or
advances to any Loan Party, or (v) create any Lien upon the properties or assets
of any Loan Party, whether now owned or hereafter acquired, except, in the case
of clause (a)(v) only, for any document or instrument governing Indebtedness
incurred pursuant to Section 7.02(c); provided that, any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, or (b) requires the grant of any Lien on property for any
obligation if a Lien on such property is given as security for the Secured
Obligations.

 

7.10          Use of Proceeds.

 

Use the proceeds of any Term Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

 

 

 

 

 

 

 

 

 

 



 92 

 

 

7.11          Financial Covenants.

 

(a)               Consolidated Total Leverage Ratio. Permit the Consolidated
Total Leverage Ratio calculated as of the end of any Measurement Period ending
as of the end of any fiscal quarter of the Borrowers set forth below to be
greater than the ratio set forth below opposite such period:

 

Measurement Period Ending Maximum Consolidated Total Leverage Ratio Closing Date
to the fiscal quarter ending December 31, 2016 4.00 to 1.00 January 1, 2017 to
the fiscal quarter ending March 31, 2017 3.75 to 1.00 April 1, 2017 to the
fiscal quarter ending
June 30, 2017 3.50 to 1.00 July 1, 2017 to the fiscal quarter ending
September 30, 2017 3.25 to 1.00 October 1, 2017 to the fiscal quarter ending
December 31, 2017 3.00 to 1.00 January 1, 2018 to the fiscal quarter ending
March 31, 2018 2.75 to 1.00

April 1, 2018 to the fiscal quarter ending

June 30, 2018

2.75 to 1.00 July 1, 2018 to the fiscal quarter ending September 30, 2018 2.50
to 1.00 October 1, 2018 to the fiscal quarter ending
December 31, 2018 2.25 to 1.00 January 1, 2019 to the fiscal quarter ending
March 31, 2019 2.25 to 1.00 April 1, 2019 to the fiscal quarter ending September
30, 2019 and each fiscal quarter thereafter 2.00 to 1.00

 

 

(b)               Consolidated Fixed Charge Coverage Ratio. Permit the
Consolidated Total Leverage Ratio calculated as of the end of any Measurement
Period ending as of the end of any fiscal quarter of the Borrowers set forth
below to be less than the ratio set forth below opposite such period:

 

 

 

 

 

 

 

 

 

 



 93 

 

 

Measurement Period Ending Minimum Fixed Charge Coverage Ratio Closing Date to
the fiscal quarter ending December 31, 2016 1.25 to 1.00 January 1, 2017 to the
fiscal quarter ending March 31, 2017 1.25 to 1.00 April 1, 2017 to the fiscal
quarter ending
June 30, 2017 1.30 to 1.00 July 1, 2017 to the fiscal quarter ending
September 30, 2017 1.30 to 1.00 October 1, 2017 to the fiscal quarter ending
December 31, 2017 1.30 to 1.00 January 1, 2018 to the fiscal quarter ending
March 31, 2018 1.35 to 1.00

April 1, 2018 to the fiscal quarter ending

June 30, 2018

1.37 to 1.00 July 1, 2018 to the fiscal quarter ending September 30, 2018 1.40
to 1.00 October 1, 2018 to the fiscal quarter ending
December 31, 2018 1.45 to 1.00 January 1, 2019 to the fiscal quarter ending
March 31, 2019 1.50 to 1.00 April 1, 2019 to the fiscal quarter ending September
30, 2019 and each fiscal quarter thereafter 1.50 to 1.00

 

 

7.12          Capital Expenditures.

 

Make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures in the ordinary course of business not exceeding in the
aggregate for the Borrowers and their Subsidiaries during any period to be
greater than the amount set forth below opposite such specified periods below:

 

Periods Maximum Capital Expenditures Closing Date through December 31, 2016
$200,000 Closing Date through March 31, 2017 $500,000 Closing Date through
June 30, 2017 $800,000 Closing Date through September 30, 2017 $1,100,000 Full
Measurement Period for the four fiscal quarters ending December 31, 2017 and for
the four fiscal quarters ending each
fiscal quarter thereafter $1,200,000      

 

 

 

 

 

 

 

 

 



 94 

 

 

7.13          Amendments of Organization Documents; Fiscal Year; Legal Name,
State of Formation; Form of Entity and Accounting Changes.

 

(a)               Amend any of its Organization Documents in a manner materially
adverse to the interests of the Administrative Agent and the Lenders;

 

(b)               change its fiscal year;

 

(c)               without providing ten (10) days prior written notice to the
Administrative Agent (or such extended period of time as agreed to by the Lead
Arranger), change its name, state of formation, form of organization or
principal place of business; or

 

(d)               make any change in accounting policies or reporting practices,
except as required by GAAP.

 

7.14          Sale and Leaseback Transactions.

 

Enter into any Sale and Leaseback Transaction.

 

7.15          Amendments of ABL Facility Documents.

 

Amend, modify or change in any manner any term or condition of the ABL Facility
Loans and ABL Facility Documents other than such amendments, modifications or
other changes as are permitted under the Intercreditor Agreement.

 

7.16          Amendment; Prepayments, Etc. of Indebtedness.

 

(a)               Prepay, redeem, purchase, defease or otherwise satisfy or
obligate itself to do so prior to the scheduled maturity thereof in any manner
(including by the exercise of any right of setoff), or make any payment in
violation of any subordination, standstill or collateral sharing terms of or
governing any Indebtedness, except (i) the prepayment of the Term Loan in
accordance with the terms of this Agreement, (ii) payments of the ABL Facility
Loans as are permitted under the Intercreditor Agreement, and (iii) any
prepayments of the Subordinated Acquisition Note permitted pursuant to Section
7.06(g).

 

(b)               Amend, modify or change in any manner any term or condition of
any Indebtedness (other than Indebtedness arising under the Loan Documents and
ABL Facility Documents) if such amendment or modification would add or change
any terms in a manner that would be materially adverse to any Loan Party or any
Subsidiary, or shorten the final maturity or average life to maturity or require
any payment to be made sooner than originally scheduled or increase the interest
rate applicable thereto.

 

 

 

 

 

 

 

 

 



 95 

 

 

7.17          Related Documents.

 

(a)               Amend, modify or change in any manner any term or condition of
the Subordinated Acquisition Note, except to the extent permitted by the
Subordination Agreement.

 

(b)               Amend, modify or change in any manner any term or condition of
the Management Agreement.

 

(c)               Cancel or terminate any Vintage Stock Acquisition Related
Document or consent to or accept any cancellation or termination thereof or
(x) amend, modify or change in any manner any term or condition of any Vintage
Stock Acquisition Related Document, (y) give any consent, waiver or approval
thereunder or (z) take or fail to take any action thereunder, which, in any case
of clause (x), (y) or (z), would be reasonably expected to have a Material
Adverse Effect without the prior written consent of the Administrative Agent and
the Required Lenders.

 

7.18          Sanctions.

 

Directly or indirectly, use the proceeds of the Initial Borrowing, or lend,
contribute or otherwise make available the Initial Borrowing or the proceeds of
the Initial Borrowing to any Person, to fund any activities of or business with
any Person, or in any Designated Jurisdiction, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as Lender, Lead Arranger, Administrative Agent or
otherwise) of Sanctions.

 

7.19          Anti-Corruption Laws.

 

Directly or indirectly, use the Initial Borrowing or the proceeds of the Initial
Borrowing for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

7.20          Issuance or Repurchase of Capital Stock.

 

Each Loan Party shall not, and shall not permit any of its Subsidiaries to
become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of any
Equity Interests of any Loan Party or Subsidiary of any Loan Party, or any
option, warrant or other right to acquire any such Equity Interest; provided,
however, notwithstanding anything herein to the contrary, Holdings may issue
Capital Stock so long as such issuance is otherwise permitted pursuant to this
Agreement and does not result in a Change of Control.

 

7.21          Holdings.

 

 

 

 

 

 

 

 

 

 

 



 96 

 

 

Notwithstanding anything herein to the contrary, with respect to each of
Holdings and the Borrowers, engage in any business activities other than
(i) ownership of the Equity Interests of its Subsidiaries (provided that,
Holdings shall not form or acquire any new Subsidiaries after the Closing Date),
(ii) activities incidental to maintenance of its corporate existence,
(iii) performance of its obligations under the Loan Documents and the agreements
related thereto to which it is a party, (iv) activities solely necessary to
permit the consummation of Restricted Payments and the related transactions
involving such Persons to the extent expressly permitted hereunder and (v) the
issuance of Equity Interests (and the use of the proceeds therefrom subject to
the limitations set forth in this Agreement; including, for the avoidance of
doubt, the other provisions set forth in this Section 7.21).

 

7.22          Anti-Layering.

 

No Loan Party shall, or will permit any of its respective Subsidiaries to,
create or incur any Indebtedness which is senior in right of payment to the Loan
and the other Obligations (other than the ABL Facility Loans on the terms set
forth in the Intercreditor Agreement).

 

7.23          Acquisition of ABL Facility Indebtedness.

 

No Loan Party shall, or shall permit any Subsidiary or Affiliate thereof to,
directly or indirectly, purchase, redeem, prepay, tender for or otherwise
acquire, directly or indirectly, any ABL Facility Indebtedness (except as
permitted by and pursuant to the terms and conditions of the ABL Facility
Documents as in effect on the date hereof). For the avoidance of doubt, this
Section 7.23 is not intended and shall not prevent the Loan Parties from making
(i) regularly scheduled payments of principal and interest pursuant to the ABL
Facility Documents, or (ii) any prepayments of the ABL Facility Indebtedness not
otherwise prohibited by this Agreement or the Intercreditor Agreement.

 

Article VIII

EVENTS OF DEFAULT AND REMEDIES

 

8.01          Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)               Non-Payment. Any Borrower or any other Loan Party fails to pay
when and as required to be paid herein, any amount of principal or interest of
any Loan, or any fee due or any other amount payable hereunder, and such failure
continues for a period longer than one (1) day after Borrowers receive such
notice of missed payment from the Lead Arranger (the “Initial Notice”).
Commencing on the day upon which a Loan Party failed to make a required payment
hereunder through the day after the day upon which Borrower receives an Initial
Notice thereof, the Loan Parties shall incur a penalty of $500 per day (the
“Non-Payment Penalty”), which, for the avoidance of doubt, such Non-Payment
Penalty shall constitute an Obligation of the Loan Parties under this Agreement.
Commencing on the second day after the day upon which Borrowers receive the
Initial Notice, to the extent Borrowers have not made such missed payment as of
such time, an Event of Default shall be deemed to have occurred whereupon the
Non-Payment Penalty shall cease to accrue and all outstanding Obligations shall
automatically accrue interest at the Default Rate pursuant to Section 2.08(b);

 

 

 

 

 

 

 

 



 97 

 

 

(b)               Specific Covenants. Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of (i) Sections 6.01 and 6.02
and such failure continues for three (3) days; (ii) Sections 6.03, 6.04, 6.05,
6.07, 6.11, 6.13 (other than 6.13(g)), 6.18, 6.19, 6.22, 6.23, Article VII or
Article X and such failure continues for one (1) day; or (iii) Section 6.10 and
such failure continues for five (5) days; or

 

(c)               Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for ten (10) days; or

 

(d)               Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall (i) with respect to
representations and warranties that contain a materiality qualification, be
incorrect or misleading when made or deemed made and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be incorrect or misleading in any material respect when made or deemed made; or

 

(e)               Cross-Default. (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise but subject to any applicable
grace periods applicable thereto) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder pursuant to this Agreement) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount (except with respect to the ABL
Facility) (subject, in each case, to any applicable grace or cure periods
applicable thereto and after giving effect to any amendments or waivers
thereof), or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded (subject, in each case, to any applicable grace or cure
periods applicable thereto and after giving effect to any amendments or waivers
thereof); or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) and the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

 

 

 

 

 

 

 

 

 



 98 

 

 

(f)                Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)               Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within thirty (30) days after its issue or levy; or

 

(h)               Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(i)                 ERISA. (i) An ERISA Event occurs with respect to a Pension
Plan or Multiemployer Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect, or (ii) any Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount that would reasonably
be expected to result in a Material Adverse Effect; or

 

(j)                 Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all Obligations arising under the Loan Documents, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

(k)               Collateral Documents. Any Collateral Document after delivery
thereof pursuant to the terms of the Loan Documents shall for any reason cease
to create a valid and perfected first priority Lien (subject only to Permitted
Liens which, pursuant to the terms of this Agreement, are permitted to have
priority over the Administrative Agent’s Liens thereon) on the Collateral
purported to be covered thereby, or any Loan Party shall assert the invalidity
of such Liens; or

 

 

 

 

 

 

 

 

 

 



 99 

 

 

(l)                 Change of Control. There occurs any Change of Control; or

 

(m)             Uninsured Loss. Any uninsured damage to or loss, theft or
destruction of any assets of the Loan Parties or any of their Subsidiaries shall
occur that is in excess of $1,000,000 (excluding customary deductible thresholds
established in accordance with historical past practices); or

 

(n)               Environmental. Any Environmental Liability of any Loan Party
or any of its Subsidiaries has arisen or any one or more Environmental Claims
shall have been asserted against the Loan Parties or any of their Subsidiaries,
in each case, pursuant to which the Loan Parties and their Subsidiaries would be
reasonable likely to incur liability, individually or in the aggregate, in
excess of the Threshold Amount (except to the extent such liability would be
reasonably expected to be covered by Sellers’ indemnification pursuant to the
Vintage Stock Acquisition Agreement);

 

(o)               ABL Facility Indebtedness. There shall occur an “Event of
Default” (or any comparable term) (subject, in each case, to any applicable
grace or cure periods applicable thereto and after giving effect to any
amendments or waivers thereof) under the ABL Facility Documents; or

 

(p)              Consolidated Return Filing. Sponsor (or any direct or indirect
parent thereof) fails to timely file a Consolidated Tax return (within the
meaning of Section 1502 of the Code and the Treasury Regulations promulgated
thereunder) consistent with the position that its “consolidated group” (within
the meaning of Treasury Regulations Section 1.1502-1(h)) includes all
Subsidiaries of Sponsor and any other entities eligible to be part of Sponsor’s
“consolidated group” within the meaning of Section 1504(a)(2) of the Code.

 

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the written approval of Required Lenders (in their sole discretion)) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the Required Lenders or by the Administrative
Agent with the written approval of the Required Lenders, as required hereunder
in Section 11.01.

 

8.02          Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)               declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower; and

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 100 

 

 

(b)               exercise on behalf of itself, and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law or equity;

 

provided that, upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code, the obligation of
each Lender to make Loans shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

 

8.03          Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable) or if at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all Obligations then due hereunder, any amounts received on account of
the Obligations shall, subject to the provisions of Section 2.15, be applied by
the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and Lead Arranger and
amounts payable under Article III) payable to each of the Administrative Agent
and Lead Arranger in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders arising under the Loan
Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans arising under the Loan Documents, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

 

8.04          Equity Cure.

 

 

 

 

 

 

 

 

 

 

 

 



 101 

 

 

Notwithstanding anything to the contrary contained in Section 8.01, in the event
of any Event of Default under any covenant set forth in Section 7.11 and under
the covenants set forth in Section 5.16 of the ABL Credit Agreement (a “Curable
Default”) has occurred and is continuing, an equity contribution (in the form of
common equity or other equity having terms reasonably acceptable to the Lead
Arranger, and in each case, not constituting Disqualified Equity Interests of
Holdings, any Borrower, or any Subsidiaries of any Borrower or Holdings) made to
Holdings or any other direct or indirect parent of any Borrower, which is
immediately contributed to the equity capital of any Borrower on or prior to the
day that is ten (10) days after the earlier of (x) the day on which financial
statements are required to be delivered to the Administrative Agent for that
fiscal quarter pursuant to Section 6.01(b) and (y) the date on which financial
statements required to be delivered for that fiscal quarter pursuant to
Section 6.01(b) are actually delivered (the “Required Contribution Date”) will,
at the written request of the Borrowers, be included in the calculation of
Consolidated EBITDA solely for the purposes of determining compliance with such
financial covenants at the end of such fiscal quarter and any subsequent period
that includes such fiscal quarter (any such equity contribution, a “Specified
Equity Contribution”); provided that, (a) the amount of any Specified Equity
Contribution and the use of proceeds therefrom will be no greater than the
amount required to cause the Loan Parties to be in compliance with the financial
covenants contained in Section 7.11, (b) all Specified Equity Contributions and
the use of proceeds therefrom will be disregarded for all other purposes under
the Loan Documents (including, to the extent applicable, calculating
Consolidated EBITDA for purposes of determining basket levels and other items
governed by reference to Consolidated EBITDA or that include Consolidated EBITDA
in the determination thereof in any respect), (c) there shall be no more than
four (4) Specified Equity Contributions made in the aggregate after the Closing
Date and Specified Equity Contributions may not be made more than twice during
any four (4) consecutive fiscal quarter period and shall not be made in
consecutive fiscal quarters, (d) the proceeds of all Specified Equity
Contributions will be applied to prepay Loans as required pursuant to
Section 2.05(b)(vi), (e) the Borrowers shall deliver to the Administrative Agent
irrevocable written notice of its intent to cure (a “Cure Notice”) any such
Curable Default on or before the day on which the financial statements were
required to be delivered for such fiscal quarter pursuant to Section 6.01(b),
which Cure Notice shall set forth the calculation of the applicable amount of
the Specified Equity Contribution necessary to cure such Curable Default and
(f) any Loans prepaid with the proceeds of Specified Equity Contributions shall
be deemed outstanding for purposes of determining compliance with the financial
covenants contained in Section 7.11 for the current fiscal quarter and the next
three fiscal quarters thereafter).

 

Article IX

ADMINISTRATIVE AGENT AND LEAD ARRANGER

 

9.01          Appointment and Authority.

 

(a)               Appointment. Each of the Lenders hereby irrevocably appoints,
designates and authorizes Wilmington Trust to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither any Borrower nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

 

 

 

 

 

 

 

 



 102 

 

 

(b)               Collateral Agent. The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder (at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.04(c), as
though such co agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Administrative
Agent is hereby expressly authorized to: (i) execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Administrative Agent, the Lenders and the Lead Arranger with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
other Loan Documents and (ii) negotiate, enforce or settle any claim, action or
proceeding affecting the Lenders in their capacity as such, acting upon the
written direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.

 

9.02          Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall, to the extent
applicable, have the same rights and powers in its capacity as a Lender as any
other Lender and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of banking, trust, financial, advisory, underwriting or other
business with any Loan Party or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

 

9.03          Exculpatory Provisions.

 

Neither the Administrative Agent nor the Lead Arranger shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent, Lead
Arranger and each of their respective Related Parties:

 

 

 

 

 

 

 

 

 

 

 



 103 

 

 

(a)               shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent and/or Lead Arranger, as applicable, is instructed in
writing to exercise by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that, neither the Administrative Agent nor the Lead
Arranger shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or the Lead
Arranger, as applicable, to liability or that is contrary to any Loan Document
or applicable Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

 

(c)               shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty or responsibility to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or Lead Arranger or any of its Affiliates in
any capacity.

 

Neither the Administrative Agent, the Lead Arranger nor any of their respective
Related Parties shall be liable for any action taken or not taken by the
Administrative Agent or the Lead Arranger, as applicable, under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby or thereby (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary), or as
the Administrative Agent or Lead Arranger shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. Neither the Administrative Agent nor the Lead Arranger shall be deemed
to have knowledge of any Default unless and until notice describing such Default
is given in writing to the Administrative Agent or the Lead Arranger, as
applicable, by Borrowers or a Lender.

 

Neither the Administrative Agent, the Lead Arranger nor any of their respective
Related Parties have any duty or obligation to any Lender or participant or any
other Person to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the Lead
Arranger, as applicable.

 

 

 

 

 

 

 

 

 



 104 

 

 

9.04          Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received written notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. For purposes of determining compliance
with the conditions specified in Section 4.01, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objections.

 

9.05          Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Facilities as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

 

9.06          Resignation or Removal of Administrative Agent.

 

(a)               Notice. The Administrative Agent may at any time give notice
of its resignation to the Lenders and the Borrowers, or the Required Lenders may
remove the Administrative Agent upon five (5) Business Day’s prior written
notice to each Lender and the Borrowers (and in the case of such removal, to the
Administrative Agent). Upon receipt of any such notice of resignation or in the
event of such a removal, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a
financial institution with an office in the United States, a Lender or an
Affiliate of any such financial institution or Lender with an office in the
United States. If, in the event of the Administrative Agent’s resignation, no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that, in no event shall any successor
Administrative Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

 

 

 

 

 

 

 

 

 



 105 

 

 

(b)               Defaulting Lender. If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable Law, by notice
in writing to the Borrowers and such Person remove such Person as Administrative
Agent and, in consultation with the Borrowers, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days (or such earlier day as shall
be agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

 

(c)               Effect of Resignation or Removal. With effect from the
Resignation Effective Date or the Removal Effective Date or the date on which
the Administrative Agent is removed by the Required Lenders pursuant to
Section 9.06(a) (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date or the date on which the Administrative Agent is
removed by the Required Lenders pursuant to Section 9.06(a), as applicable, and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

 

 

 

 

 

 

 

 

 

 



 106 

 

 

9.07          Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08          No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Lead Arranger or a Lender
hereunder.

 

9.09          Administrative Agent May File Proofs of Claim; Credit Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)               to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09 and 11.04) allowed in such
judicial proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

 

 

 

 

 

 

 

 



 107 

 

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar Laws in any
other jurisdictions to which a Loan Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that, any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (j) of Section 11.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

9.10          Collateral and Guaranty Matters.

 

Each of the Lenders irrevocably authorize the Administrative Agent, at the
direction of the Required Lenders,

 

(a)               to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other disposition
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing by the Required Lenders in accordance with
Section 11.01;

 

 

 

 

 

 

 

 

 

 

 



 108 

 

 

(b)               to subordinate any Lien on any property granted to or held by
the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 7.01(i); and

 

(c)               to release any Guarantor from its obligations under the
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11          [Reserved].

 

9.12          ABL Facility Documents and Intercreditor Agreement.

 

Each of the Lenders hereby acknowledges that it has received and reviewed the
ABL Facility Documents and irrevocably appoints, designates and authorizes the
Administrative Agent and the Lead Arranger to enter into the Intercreditor
Agreement and any other ABL Facility Documents, on its behalf and to take such
action on its behalf as is contemplated by the terms of the Intercreditor
Agreement and such ABL Facility Documents.

 

Article X

CONTINUING GUARANTY

 

10.01      Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Obligations (for each Guarantor,
subject to the proviso in this sentence, its “Guaranteed Obligations”); provided
that, the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law.
The Administrative Agent’s books and records showing the amount of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Guarantor, and conclusive for the purpose of
establishing the amount of the Obligations. This Guaranty shall not be affected
by the genuineness, validity, regularity or enforceability of the Obligations or
any instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Guarantors (other than
performance), or any of them, under this Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.

 

 

 

 

 

 

 

 

 



 109 

 

 

10.02      Rights of Lenders.

 

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the Lead Arranger and the Lenders in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Obligations. Without limiting the generality of the foregoing,
each Guarantor consents to the taking of, or failure to take, any action which
might in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

 

10.03      Certain Waivers.

 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of any Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of any Borrower or any other Loan Party, other than performance;
(b) any defense based on any claim that such Guarantor’s obligations exceed or
are more burdensome than those of any Borrower or any other Loan Party; (c) the
benefit of any statute of limitations affecting any Guarantor’s liability
hereunder; (d) any right to proceed against any Borrower or any other Loan
Party, proceed against or exhaust any security for the Obligations, or pursue
any other remedy in the power of any Secured Party whatsoever; (e) any benefit
of and any right to participate in any security now or hereafter held by any
Secured Party; and (f) to the fullest extent permitted by law, any and all other
defenses or benefits that may be derived from or afforded by applicable Law
limiting the liability of or exonerating guarantors or sureties. Each Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Obligations.

 

 

 

 

 

 

 

 

 

 



 110 

 

 

10.04      Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Obligations and the obligations
of any other guarantor, and a separate action may be brought against each
Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party.

 

10.05      Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Commitments
and the Facilities are terminated. If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Obligations, whether matured or
unmatured.

 

10.06      Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until the Facility
Termination Date. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of Borrowers or a Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

 

10.07      Stay of Acceleration.

 

If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against a Guarantor or Borrowers under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by each Guarantor, jointly and severally, immediately upon demand by the
Secured Parties.

 

10.08      Condition of Borrowers.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from any Borrower and any other guarantor
such information concerning the financial condition, business and operations of
each Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of any Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

 

 

 

 

 

 

 

 



 111 

 

 

10.09      Appointment of Borrowers.

 

Each of the Loan Parties hereby appoints the Borrowers to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that
(a) the Borrowers may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrowers deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or a Lender to the Borrowers
shall be deemed delivered to each Loan Party and (c) the Administrative Agent,
the Lead Arranger or the Lenders may accept, and be permitted to rely on, any
document, authorization, instrument or agreement executed by any of the
Borrowers on behalf of each of the Loan Parties.

 

10.10      Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

Article XI

MISCELLANEOUS

 

11.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and such Borrowers or the applicable Loan Party, as the case may be,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no such amendment, waiver or consent shall:

 

(a)               [reserved];

 

(b)               extend or increase the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 8.02) without the written consent
of such Lender;

 

(c)               postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under such other Loan Document without the written consent of each Lender
entitled to such payment;

 

 

 

 

 

 

 

 

 



 112 

 

 

(d)               reduce the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

 

(e)               change (i) Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of the Term Loan Facility from the application thereof set forth
in the applicable provisions of Section 2.05(b), respectively, in any manner
that materially and adversely affects the Lenders without the written consent of
the Required Lenders, as applicable;

 

(f)                change any provision of this Section 11.01 or the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

(g)               release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(h)               release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting at the
direction of the Required Lenders);

 

(i)                 release any Borrower or permit any Borrower to assign or
transfer any of its rights or obligations under this Agreement or the other Loan
Documents without the consent of each Lender; or

 

(j)                 impose any greater restriction on the ability of any Lender
under the Term Loan Facility to assign any of its rights or obligations
hereunder without the written consent of the Required Lenders;

 

and provided further, that, (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent and the Lead Arranger, in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent and the Lead Arranger under this Agreement or any other
Loan Document; and (ii) the Agent Fee Letter may only be amended, or rights or
privileges thereunder may only be waived, in a writing executed by the parties
to the Agent Fee Letter. Notwithstanding anything to the contrary herein, (A) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender, that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender; (B) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the unanimous consent
provisions set forth herein, (C) the Required Lenders shall determine whether or
not to allow a Loan Party to use cash collateral in the context of a bankruptcy
or insolvency proceeding and such determination shall be binding on all of the
Lenders, and (D) no lender holding all or any portion of the ABL Facility
Indebtedness shall have any right to vote on any amendment, modification or
consent under this Agreement or any of the other Loan Documents.

 

 

 

 

 

 

 

 



 113 

 

 

Notwithstanding anything to the contrary herein, the Lead Arranger (with notice
to the Administrative Agent) may, with the prior written consent of the
Borrowers only, amend, modify or supplement this Agreement or any of the other
Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency.

 

Notwithstanding anything in this Agreement to the contrary, if any amendment of
modification to the ABL Facility Documents amends or modifies any representation
and warranty, covenant (including any financial covenant), event of default or
other term contained in the ABL Facility Documents (or any related definitions),
in each case, in a manner that is more restrictive than the applicable
provisions permit as of the date thereof, or if any amendment or modification to
the ABL Credit Agreement or other ABL Facility Document adds an additional
representation and warranty, covenant, event of default therein, the Borrowers
and the other Loan Parties acknowledge and agree that this Agreement or the
other Loan Documents, as the case may be, shall be automatically amended or
modified to affect similar amendments or modifications with respect to this
Agreement or such other Loan Documents, without the need for any further action
or consent by the Borrowers, the Loan Parties, or any other party. In
furtherance of the foregoing, the Borrowers and the other Loan Parties permit
the Lenders to document each such similar amendment or modification to this
Agreement or such other Loan Documents or insert a corresponding new
representation and warranty, covenant, event of default or other provision in
this Agreement or such other Loan Documents without any need for any further
action or consent by the Borrowers, the other Loan Parties or any other party.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that, such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

 

11.02      Notices; Effectiveness; Electronic Communications.

 

(a)               Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or e-mail transmission (subject, in the case of e-mail
transmission, to clause (b) below) as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

 

 

 

 

 



 114 

 

 

(i)                 if to any Borrower or any other Loan Party, the
Administrative Agent or the Lead Arranger, to the address, fax number, e-mail
address or telephone number specified for such Person on Schedule 1.01(a); and

 

(ii)              if to any other Lender, to the address, fax number, e-mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrowers).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)               Electronic Communications. Notices and other communications to
the Administrative Agent, the Lead Arranger and the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail, FPML
messaging and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent; provided that, the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Lead Arranger
or the Borrowers may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that, approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

 

 

 

 

 

 



 115 

 

 

(c)               The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the any Borrower, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, other than
losses, claims, damages, liabilities or expenses arising out of the gross
negligence or willful misconduct of the Agent Parties in relation thereto as
determined by a court of competent jurisdiction in a final and non-appealable
judgment.

 

(d)               Change of Address, Etc. Each of the Borrowers, the
Administrative Agent and the Lead Arranger may change its address, fax number or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax number or telephone number or e-mail address for notices and
other communications hereunder by notice to the Borrowers, the Administrative
Agent and the Lead Arranger. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number, fax
number and e-mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to such Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons’
securities, and each Public Lender agrees to cause at least one (1) individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen on
IntraLinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”) in order to enable such Public Lender or
its delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrowers or its securities for purposes
of United States federal or state securities laws.

 

(e)               Reliance by Administrative Agent, Lead Arranger and Lenders.
The Administrative Agent, the Lead Arranger and the Lenders shall be entitled to
rely and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices and Notice of Loan Prepayment) purportedly
given by or on behalf of any Loan Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Loan
Parties shall indemnify the Administrative Agent, the Lead Arranger, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Loan Party. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

 

 

 

 

 

 

 

 



 116 

 

 

11.03      No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the Lead Arranger or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided that, the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the Lead Arranger from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Lead Arranger)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04      Expenses; Indemnity; Damage Waiver.

 

(a)               Costs and Expenses. The Loan Parties shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Lead Arranger,
the Administrative Agent and their respective Affiliates (including the
reasonable and documented fees, charges and disbursements of one counsel for the
Administrative Agent and the Lead Arranger and, if necessary, one firm of local
counsel for the Administrative Agent and the Lead Arranger in each applicable
jurisdiction and one firm of specialist counsel for the Administrative Agent and
the Lead Arranger for each such specialized area of law), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arranger
or any Lender (including the reasonable and documented fees, charges and
disbursements of one counsel for the Administrative Agent, Lead Arranger and the
Lenders and, if necessary, one firm of local counsel for the Administrative
Agent and the Lead Arranger in each applicable jurisdiction and one firm of
specialist counsel for the Administrative Agent and the Lead Arranger for each
such specialized area of law), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

 

 

 

 

 

 



 117 

 

 

(b)               Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Lead Arranger, the Administrative Agent (and any sub-agent
thereof), each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
settlement costs and related expenses (including the reasonable and documented
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including
Borrowers or any other Loan Party) arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, and the case of the Lead Arranger (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by a Loan Party or any of
its Subsidiaries, or any Environmental Liability or Environmental Claim related
in any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
Borrowers’ or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto IN ALL CASES, WHETHER OR
NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that, such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee, or (y) in
the case of disputes solely between or among Indemnitees and not arising out of
any acts or omissions by any Loan Party or any of its Affiliates, except that in
the event of such dispute involving a claim or proceeding brought against the
Administrative Agent or the Lead Arranger (in each case, in its capacity as
such) by the other Indemnitees, such indemnity shall be available to the
Administrative Agent or the Lead Arranger (in each case, in its capacity as
such), as applicable (subject to the other foregoing limitations and
exceptions). Without limiting the provisions of Section 3.01(c), this
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

 

 

 

 

 

 

 

 

 

 

 

 



 118 

 

 

(c)               Reimbursement by Lenders. To the extent that any of the Loan
Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section or Section 3.01(c) to be paid by it to the
Administrative Agent (or any sub-agent thereof), the Lead Arranger or any
Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the Lead Arranger or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time
(or if such unreimbursed expense or indemnity payment is sought after the date
on which the Loans have been paid in full, in accordance with such Lender’s
share of the Total Credit Exposure immediately prior to the date on which the
Loans are paid in full)) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them; provided that, the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
or the Lead Arranger in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), or the Lead Arranger in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

(d)               Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Loan Party shall assert, and each Loan Party
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)               Payments. All amounts due under this Section shall be payable
not later than ten (10) Business Days after written demand therefor.

 

(f)                Survival. The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, the Lead Arranger, the replacement of any Lender and the
repayment, satisfaction or discharge of all the other Obligations.

 

11.05      Payments Set Aside.

 

 

 

 

 

 

 

 

 

 

 



 119 

 

 

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06      Successors and Assigns.

 

(a)               Successors and Assigns Generally. The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except neither any Borrower nor any other Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent, the Lead Arranger
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Lead Arranger, and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)               Assignments by Lenders. Any Lender may at any time assign to
one or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of the Term
Loans at the time owing to it); provided that, any such assignment shall be
subject to the following conditions:

 

(i)                 Minimum Amounts.

 

(A)             in the case of an assignment of the entire remaining amount of
the assigning Lender’s Term Loans at the time owing to it or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

 

 

 

 

 

 

 

 

 

 



 120 

 

 

(B)              in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the principal outstanding balance of the Term
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$1,000,000, unless each of the Administrative Agent, the Lead Arranger and, so
long as no Event of Default has occurred and is continuing, the Borrowers
otherwise consent (each such consent not to be unreasonably withheld,
conditioned or delayed).

 

(ii)              Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents with respect
to the Term Loans assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations on a
non-pro rata basis.

 

(iii)            Required Consents. No consent shall be required for any
assignment except:

 

(A)             the consent of the Borrowers (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required unless (1) an
Event of Default has occurred and is continuing at the time of such assignment
or (2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that, the Borrowers shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent and the Lead Arranger within five (5) Business Days after
having received notice thereof;

 

(B)              the consent of the Lead Arranger shall be required for
assignments in respect of any Term Loan to a Person that is not a Lender, an
Affiliate of a Lender or an Approved Fund.

 

(iv)             Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)               No Assignment to Certain Persons. No such assignment shall be
made (A) to any Borrower or any Borrower’s or the Sponsor’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural Person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural person) or (D) any holder of the ABL Facility
Indebtedness, and any such assignment in violation of this provision shall be
void ab initio.

 

 

 

 

 

 

 

 

 

 



 121 

 

 

(vi)             Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers, the Lead Arranger
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (B) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrowers (at their expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)               Register. The Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of each Borrower (and such agency being solely
for tax purposes), shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and each Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by each Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice. This
Section 11.06(c) shall be construed so that all Loans provided for under the
Loan Documents are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2), and 881(c)(2) of the Code and under
Sections 5f.103-1(c) and 1.871-14 of the United States Treasury Regulations.

 

 

 

 

 

 

 

 

 

 

 



 122 

 

 

(d)               Participations. Any Lender may at any time, without the
consent of, or notice to, any Borrower or the Administrative Agent, sell
participations to any Person (other than to Borrowers or any Borrower’s or
Sponsor’s Affiliates or Subsidiaries) a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person, a Defaulting Lender or any Borrowers or any Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loans owing to it); provided that, (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) each Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participations.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that, such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e) (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that, such
Participant (A) agrees to be subject to the provisions of Sections 3.06
and 11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01
or 3.04, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that, such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that, no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in “registered form” under Section 5f-103 1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent or the Lead
Arranger (in its capacity as Administrative Agent or Lead Arranger, as the case
may be) shall have no responsibility for maintaining a Participant Register.
This Section 11.06(d) shall be construed so that all Loans provided for under
the Loan Documents are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2), and 881(c)(2) of the Code and under
Sections 5f.103-1(c) and 1.871-14 of the United States Treasury Regulations.

 

 

 

 

 

 

 

 



 123 

 

 

(e)               Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note or Notes, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that, no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

11.07      Treatment of Certain Information; Confidentiality.

 

(a)               Treatment of Certain Information. Each of the Administrative
Agent, the Lead Arranger and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
in each case, (i) to its Affiliates, to its Related Parties and to its financing
sources (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (ii) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including the United States Small Business Administration
and any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (B) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any Borrower and its obligations, this Agreement or
payments hereunder, (vii) on a confidential basis to (A) any rating agency in
connection with rating any Borrower or its Subsidiaries or the credit facilities
provided hereunder or (B) the provider of any Platform or other electronic
delivery service used by the Administrative Agent to deliver Borrower Materials
or notices to the Lenders or (C) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder,

 

 

 

 

 

 



 124 

 

 

 

(viii) with the consent of Borrowers or to the extent such Information
(1) becomes publicly available other than as a result of a breach of this
Section or (2) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than such Borrowers, (ix) in connection with any public filing by the Lead
Arranger, the Administrative Agent, any Lender or their respective Affiliates
but only to the extent that such Person is required, or such Person reasonably
believes that it is required, by law to disclose such Information, or (x) to any
financial institution that is a lender (or other provider of financing) to the
any Lender (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential). For purposes of this Section,
“Information” means all information received from any Borrower or any Subsidiary
relating to Borrowers or any Subsidiary or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by any Borrower or any
Subsidiary; provided that, in the case of information received from any Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent, the Lead Arranger and the Lenders may disclose the
existence of this Agreement and customary information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent, the Lead Arranger and the Lenders
in connection with the administration of this Agreement, the other Loan
Documents and the Commitments.

 

(b)               Non-Public Information. Each of the Administrative Agent and
the Lenders acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.

 

(c)               Press Releases. The Loan Parties and their Affiliates agree
that they will not in the future issue any press releases or other public
disclosure using the name of the Administrative Agent, the Lead Arranger or any
Lender or their respective Affiliates or referring to this Agreement or any of
the Loan Documents without the prior written consent of the Administrative Agent
or such Lender, as applicable, unless (and only to the extent that) the Loan
Parties or such Affiliate is required to do so under law.

 

(d)               Customary Advertising Material. The Loan Parties consent to
the publication by the Administrative Agent, the Lead Arranger or any Lender of
customary advertising material relating to the Transaction using the name,
product photographs, logo or trademark of the Loan Parties.

 

(e)               Lead Arranger. If at any time Capitala ceases to be a Lender,
the Required Lenders (or such other Person approved in writing by each of the
Borrowers, the Administrative Agent and the Required Lenders) shall act as Lead
Arranger for all purposes of this Agreement and the other Loan Documents.

 

 

 

 

 

 

 

 

 

 

 

 



 125 

 

 

11.08      Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of any Borrower or any other Loan Party against any and
all of the obligations of such Borrowers or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or their
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrowers or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrowers and the Administrative Agent promptly after any such setoff
and application; provided that, the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.09      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10      Counterparts; Integration; Effectiveness.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 126 

 

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or certificate.
Without limiting the foregoing, to the extent a manually executed counterpart is
not specifically required to be delivered under the terms of any Loan Document,
upon the request of any party, such fax transmission or e-mail transmission
shall be promptly followed by such manually executed counterpart.

 

11.11      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Initial Borrowing, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

 

11.12      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

11.13      Replacement of Lenders.

 

 

 

 

 

 

 

 

 

 



 127 

 

 

If the Borrowers are entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender (solely with respect to
clause (b) of the definition of “Defaulting Lender” under this Agreement) or a
Non-Consenting Lender or if any other circumstance exists hereunder that gives
the Borrowers the right to replace a Lender as a party hereto, then the
Borrowers may, at their sole expense and effort, upon written notice to such
Lender and the Administrative Agent and the Lead Arranger, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

(a)               the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)               such Lender shall have received payment of an amount equal
to 100% of the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

 

(c)               in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)               such assignment does not conflict with applicable Laws; and

 

(e)               in the case of an assignment resulting from a Lender becoming
a Non Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

11.14      Governing Law; Jurisdiction; Etc.

 

(a)               GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 

 

 

 

 

 

 

 

 

 

 

 



 128 

 

 

(b)               SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, THE LEAD ARRANGER, ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE LEAD ARRANGER OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)               WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)               SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

 

 

 

 

 

 

 

 

 



 129 

 

 

11.16      Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under this Guaranty, to the indefeasible payment in full in cash of all
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Obligations, but without reducing or affecting
in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to the Administrative Agent.

 

11.17      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) (i) the arranging and other services regarding this Agreement provided by
the Administrative Agent and any Affiliate thereof, the Lead Arranger and the
Lenders are arm’s-length commercial transactions between each Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates, the Lead Arranger and
the Lenders and their Affiliates (collectively, solely for purposes of this
Section, the “Lenders”), on the other hand, (ii) each of the Borrowers and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) each Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent and its Affiliates, the
Lead Arranger and each Lender each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary, for any
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (ii) neither the Administrative Agent, any of its Affiliates,
the Lead Arranger nor any Lender has any obligation to any Borrower, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent and its
Affiliates, the Lead Arranger and the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any of its Affiliates, the Lead Arranger nor any Lender
has any obligation to disclose any of such interests to any Borrower, any other
Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of the Borrowers and each other Loan Party hereby waives
and releases any claims that it may have against the Administrative Agent, any
of its Affiliates, the Lead Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.

 

 

 

 

 

 

 



 130 

 

 

11.18      Electronic Execution.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act; provided that, notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided, further, without limiting the foregoing, upon the request of
the Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

11.19      USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. The Borrowers and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

11.20      ENTIRE AGREEMENT.

 

 

 

 

 

 

 

 

 

 

 



 131 

 

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

11.21      Intercreditor Agreement.

 

(a)               Notwithstanding anything herein to the contrary, the priority
of the Lien and security interest granted to the Administrative Agent, on behalf
of the Lenders, pursuant to or in connection with this Agreement, the terms of
this Agreement and the exercise of any right or remedy by the Administrative
Agent hereunder are subject to the provisions of the Intercreditor Agreement. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement with respect to the priority of any Liens or the exercise of any
rights or remedies, the terms of the Intercreditor Agreement shall control.

 

(b)               Notwithstanding anything herein to the contrary and to the
extent provided for in the Intercreditor Agreement, to the extent this Agreement
or any other Loan Document requires the delivery of, or control over, ABL
Facility Priority Collateral (used herein as defined in the Intercreditor
Agreement) to be granted or provided to the Agent at any time prior to the
Discharge of ABL Facility Obligations (used herein as defined in the
Intercreditor Agreement), then the Loan Parties may deliver such ABL Facility
Priority Collateral (or control with respect thereto) and any related approval
or consent rights to the ABL Facility Lender in accordance with the ABL Facility
Documents in full satisfaction of any such requirement under this Agreement or
any of the other Loan Documents; provided that, upon the Discharge of ABL
Facility Obligations the Loan Parties shall deliver (or cause to be delivered),
or provide control over, as applicable, such ABL Facility Priority Collateral
within the same period of time from the date of the Discharge of ABL Facility
Obligations as would apply under the Loan Documents if such ABL Facility
Priority Collateral was acquired by such Loan Party as of such date.

 

(c)               Upon the formation or acquisition of any Subsidiary after the
Closing Date, Borrowers shall cause such Subsidiary to acknowledge and consent
to the terms of the Intercreditor Agreement and to agree to such terms
applicable to such Subsidiary thereunder.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

 

 

 

 

 

 



 132 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS:

 

 

VINTAGE STOCK, INC.

 

 

By: ____________________________

Name: _________________________

Title: __________________________

       

 

VINTAGE STOCK AFFILIATED HOLDINGS LLC

 

 

By: ____________________________

Name: _________________________

Title: __________________________

 

 

 

 

 

 

 

 



   

 

 

 

ADMINISTRATIVE AGENT: WILMINGTON TRUST, NATIONAL ASSOCIATION      
By:  ____________________________
Name:  _________________________
Title:  __________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

LEAD ARRANGER: CAPITALA PRIVATE CREDIT FUND V, L.P.      
By:  ____________________________
Name:  _________________________
Title:  __________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

LENDER: [_____]       By:  ____________________________
Name:  _________________________
Title:  __________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

Schedule 1.01(a)

Certain Addresses for Notices

 

Loan Parties:

 

Vintage Stock, Inc.

202 East 32nd Street

Joplin, Missouri 64804


Vintage Stock Affiliated Holdings LLC

325 E. Warm Springs Road, Suite 102

Las Vegas, NV 89119
Attention: Jon Isaac

Fax: 858-259-6661

Email: j.isaac@isaac.com

 

With a Copy to (which shall not constitute notice)

:

Baker & Hostetler LLP

600 Anton Boulevard Suite 900

Costa Mesa, California 92626

Attn: Randolf W. Katz, Esq.

Fax: 714-966-8802

Email: rwkatz@bakerlaw.com

Administrative Agent:

 

Wilmington Trust, National Association
Suite 1290, 50 South Sixth Street,
Minneapolis, MN 55402
Attention: Josh James
Phone: 612-217-5637
Fax: 612-217-5651
Email: JJames@WilmingtonTrust.com

 

With a Copy to (which shall not constitute notice):

 

Paul Hastings LLP

200 Park Avenue

New York, NY 10166

Attention: Michael Chernick

Telephone: 212-318-6065

Fax: 212-230-6065

Email: michaelchernick@paulhastings.com

 

 

 

 

 

 

Lead Arranger

 

Capitala Private Credit Fund V, L.P.

4201 Congress St. - Suite 360

Charlotte, North Carolina 28209

Attention: Eric Althofer
Email: ealthofer@capitalagroup.com

 

With a Copy to (which shall not constitute notice):

 

Paul Hastings LLP
200 Park Avenue
New York, NY 10166

Attention: William Brady
Fax: (212) 969-2900
Email: williambrady@paulhastings.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

Schedule 1.01(b)

Commitments and Applicable Percentages

 

Lender Commitment Applicable
Percentage Capitala Finance Corp. $11,250,000 37.50% CapitalSouth Partners SBIC
Fund III, L.P. $10,125,000 33.75% Capitala Private Credit Fund V, L.P.
$7,500,000 25.00% CapitalSouth Partners Fund II Limited Partnership $1,125,000
3.75% Total: $30,000,000 100%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



   

 

 

Schedule 1.01(e)

Mortgaged Property Support Documents

 

“Mortgaged Property Support Documents” means the following, all in form and
substance satisfactory to the Lead Arranger:

 

(a)               evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and, together with an appropriate fixture
filing financing statement, are in form suitable for filing or recording in all
filing or recording offices that the Lead Arranger may deem necessary or
desirable in order to create a valid first and subsisting Lien on the real
property interests and fixtures intended to be secured in favor of the
Administrative Agent and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid;

 

(b)               fully paid title insurance policies (the “Mortgage Policies”),
with endorsements and in amounts reasonably acceptable to the Lead Arranger,
issued (and to the extent reasonably requested by the Lead Arranger, coinsured
and reinsured) by nationally recognized title insurers acceptable to the Lead
Arranger, insuring the Mortgages to be valid first and subsisting Liens on the
real property described therein, free and clear (or insured over) of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only permitted encumbrances and other Liens permitted
under the Loan Documents, and providing for such other affirmative assurances
(including endorsements for future advances under the Loan Documents, for
mechanics’ and materialmen’s Lien coverage, zoning and subdivision of the
applicable property) as may be reasonably requested by the Lead Arranger;

 

(c)               copies of any existing appraisals of each of the properties
previously obtained by the Loan Parties in the possession of any Loan Party;

 

(d)               evidence that all other actions that the Lead Arranger may
reasonably deem necessary or desirable in order to create valid first and
subsisting Liens on the real property Collateral have been taken;

 

(e)               current Phase I environmental site assessments prepared in
accordance with ASTM E1527-13 and such other environmental site assessment
reports as may be reasonably requested by the Lead Arranger prepared by an
environmental consulting firm reasonably acceptable to the Lead Arranger and
engaged by the Borrowers or, with the prior consent of the Borrowers, the Lead
Arranger and indicating the presence or absence of Environmental Liability,
Hazardous Materials and the estimated cost of any compliance, removal, remedial
or corrective action in connection with compliance with Environmental Law or any
Hazardous Materials on such properties;

 

(f)                favorable opinions of local counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender (and their permitted
successors and assigns), as to the matters concerning the Mortgages and related
matters as the Lead Arranger may reasonably request; and

 

(g)               fully paid zoning reports in form and substance reasonably
satisfactory to Lead Arranger from a company acceptable to Lender or other
evidence reasonably satisfactory to Lead Arranger that each parcel of real
property and each Loan Party’s activities at such parcel of real property are in
compliance with all applicable state, county and municipal zoning and
subdivision laws, regulations and codes.

 

 

 

 

 

 

 

 

 

 

 



   

 

 

Schedule 6.18

Post-Closing Conditions

 

1.      The Loan Parties shall deliver to the Administrative Agent collateral
access agreements executed by the applicable Loan Party and the respective
landlord, in favor of both the Administrative Agent and the ABL Facility Lender,
simultaneously with the delivery thereof to the ABL Facility Lender, in form and
substance reasonably satisfactory to the Lead Arranger and the Administrative
Agent, with respect to the properties located at:

 

Property Address Landlord

5809 Greenville Ave.

Dallas, TX 63376

Central Control Company

101 N. Range Line Rd., Suite 118

Joplin, MO 64801

CBL & Associates Management, Inc.

2040 Chesterfield Mall

Chesterfield, MO 63017

Chesterfield Mall, LLC

1320 Mid Rivers Mall

St. Peters, MO 63376

Mid Rivers Mall, LLC

25 South County Center Way

Mehlville, MO 63129

South County Shoppingtown, LLC

651 N. Academy Blvd.

Colorado Springs, CO 80909

Citadel Crossing Associates, LP

 

2.      The Loan Parties shall, within one hundred twenty (120) calendar days of
the Closing Date (or such later date as may be agreed to by the Lead Arranger in
its sole discretion) deliver to the Administrative Agent (i) evidence that they
have (a) terminated the account maintained at Arvest Bank with account #18343209
and established a corresponding depository account at Texas Capital Bank,
National Association, and (b) established automatic daily sweep arrangements
with respect to each of the accounts set forth below into such depository
account established in clause (a) hereof, and (ii) a fully executed Qualifying
Control Agreement over such depository account in favor of both the ABL Facility
Lender and the Administrative Agent, in form and substance reasonably
satisfactory to the Lead Arranger and the Administrative Agent.

 

 

 

 

 

 

 



   

 

 

 

Financial Institution Account # ARVEST 18343209 ARVEST 18343775 ARVEST 21829176
ARVEST 18343584 ARVEST 36300758 ARVEST xxxx1226 ARVEST 18343597 ARVEST 17181255
ARVEST 17181268 ARVEST 17181239 ARVEST 36700468 ARVEST 78184505 ARVEST 15274928
ARVEST 17181242 ARVEST 18343911 ARVEST 17181271 ARVEST 18344114 ARVEST 19256968
COMPASS BANK 6720976232 COMPASS BANK 2533846044 COMPASS BANK 2533846346 COMPASS
BANK 2533846184 COMPASS BANK 2533846176 COMPASS BANK 2533846117 COMPASS BANK
2533846052 COMPASS BANK 2533846095 COMPASS BANK 2533846060 COMPASS BANK
6717775463 COMPASS BANK 2533846133 COMPASS BANK 2533846125 COMPASS BANK
6717778241 SOUTHWEST NATIONAL BANK 1101188 SOUTHWEST NATIONAL BANK 1102834
COMMERCE BANK 442509861 COMMERCE BANK 760916092 COMMERCE BANK 135416874 COMMERCE
BANK 316917899 COMMERCE BANK 176392237 COMMERCE BANK 166534160 COMMERCE BANK
677622485 UMB BANK 9871260887 UMB BANK 9871651916 UMB BANK 9871413632 CHASE BANK
456830731 Great Southern Bank 108901106 VALLEY VIEW BANK 60002018829 BLUE RIDGE
BANK 8055866 ADAMS DAIRY BANK 5032000183 BANK OF OKLAHOMA 807298997 FIDELITY
BANK 52523 MIDFIRST BANK 1043000126

 

 

   



